Execution Copy

 

THIRD

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated to be Effective as of May 8, 2009

among

ENSERCO ENERGY INC.

as Borrower,

and

FORTIS CAPITAL CORP.

as Administrative Agent, Collateral Agent,

Co-Lead Arranger, Co-Bookrunner, an Issuing Bank, and a Bank

and

SOCIETE GENERALE

as Co-Lead Arranger, Co-Bookrunner, Syndication Agent, an Issuing Bank, and a
Bank

and

BNP PARIBAS

as Co-Lead Arranger, Co-Bookrunner, Documentation Agent, an Issuing Bank, and a
Bank

and

U.S. BANK NATIONAL ASSOCIATION

as a Bank

and

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., NEW YORK BRANCH

as a Bank

and

THE OTHER FINANCIAL INSTITUTIONS WHICH

MAY BECOME PARTIES HERETO

 

 

3rd A&R Credit Agreement [Enserco]

011038.0122\517034.09



 

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

 

1.01

Certain Defined Terms

 

1.02

Other Interpretive Provisions

 

1.03

Accounting Principles

ARTICLE II THE CREDITS

 

2.01

Amounts and Terms of Committed Line

 

2.01A

Increase in Subscribed Amounts

 

2.01B

Increase in Committed Line Portions

 

2.02

Loan Accounts

 

2.03

Procedure for Borrowing.

 

2.03A

Conversion and Continuation Elections.

 

2.04

Optional Prepayments

 

2.05

Mandatory Prepayments of Loans.

 

2.06

Repayment

 

2.07

Interest.

 

2.08

Fees.

 

2.09

Computation of Interest and Fees.

 

2.10

Payments by the Borrower.

 

2.11

Payments by the Banks to Agent

 

2.12

Sharing of Payments, Etc.

 

2.13

Defaulting Bank.

 

2.14

Termination or Reduction of Committed Line Portions.

ARTICLE III THE LETTERS OF CREDIT

 

3.01

The Letter of Credit Lines.

 

3.02

Issuance, Amendment and Renewal of Letters of Credit.

 

3.03

Risk Participations, Drawings, Reducing Letters of Credit and Reimbursements.

 

3.04

Repayment of Participations.

 

3.05

Role of the Issuing Banks.

 

3.06

Obligations Absolute

 

3.07

Cash Collateral Pledge

 

3.08

Letter of Credit Fees.

 

3.09

Applicability of UCP

 

3.10

Existing Letters of Credit

ARTICLE IV TAXES AND YIELD PROTECTION

 

4.01

Taxes.

 

4.02

Increased Costs and Reduced Return; Capital Adequacy.

 

4.03

Matters Applicable to all Requests for Compensation

 

4.04

Funding Losses

 

4.05 Survival

ARTICLE V CONDITIONS PRECEDENT

 

5.01

Matters to be Satisfied Upon Execution of Agreement

 

5.02

Matters to be Satisfied Prior to Each Request for Extension of Credit

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

3rd A&R Credit Agreement [Enserco]

i

011038.0122\517034.09



 

6.01

Existence and Power

 

6.02

Authorization; No Contravention

 

6.03

Governmental Authorization

 

6.04

Binding Effect

 

6.05

Litigation

 

6.06

No Default

 

6.07

ERISA Compliance

 

6.08

Use of Proceeds; Margin Regulations

 

6.09

Title to Properties

 

6.10

Taxes

 

6.11

Financial Condition.

 

6.12

Environmental Matters

 

6.13

Regulated Entities

 

6.14

No Burdensome Restrictions

 

6.15

Copyrights, Patents, Trademarks and Licenses, etc

 

6.16

Subsidiaries

 

6.17

Insurance

 

6.18

Full Disclosure

 

6.19

Bank Accounts.

ARTICLE VII AFFIRMATIVE COVENANTS

 

7.01

Financial Statements

 

7.02

Certificates; Other Information

 

7.03

Notices

 

7.04

Preservation of Corporate Existence, Etc

 

7.05

Maintenance of Property

 

7.06

Insurance

 

7.07

Payment of Obligations

 

7.08

Compliance with Laws

 

7.09

Compliance with ERISA

 

7.10

Inspection of Property and Books and Records

 

7.11

Environmental Laws

 

7.12

Use of Proceeds

 

7.13

Collateral Position Audit.

 

7.14

Payments to Bank Blocked Accounts

 

7.15

Financial Covenants

 

7.16

Net Cumulative Loss

 

7.17

Security for Obligations

ARTICLE VIII NEGATIVE COVENANTS

 

8.01

Limitation on Liens

 

8.02

Consolidations, Mergers and Dispositions

 

8.03

Limitation on Indebtedness

 

8.04

Transactions with Affiliates

 

8.05

Use of Proceeds

 

8.06

Contingent Obligations

 

8.07

Restricted Payments

 

8.08

ERISA

 

ii

3rd A&R Credit Agreement [Enserco]

011038.0122\517034.09



 

8.09

Change in Business

 

8.10

Accounting Changes

 

8.11

Net Fixed Price Volume Limits.

 

8.12

Change of Management

 

8.13

Risk Management Policy

 

8.14

Capital Expenditures

 

8.15

Unhedged Transportation Exposure

 

8.16

Proprietary Value-at-Risk

 

8.17

Transportation Value-at-Risk

 

8.18

Loans and Investments

 

8.19

Bank Blocked Accounts Investments

 

8.20

Additional Subsidiaries.

ARTICLE IX EVENTS OF DEFAULT

 

9.01

Event of Default

 

9.02

Remedies

 

9.03

Rights Not Exclusive

 

9.04

Application of Payments

ARTICLE X AGENT

 

10.01

Appointment and Authorization.

 

10.02

Delegation of Duties

 

10.03

Liability of Agent

 

10.04

Reliance by Agent.

 

10.05

Notice of Default

 

10.06

Credit Decision

 

10.07

Indemnification

 

10.08

Agent in Individual Capacity

 

10.09

Successor Agent

 

10.10

Foreign Banks

 

10.11

Collateral Matters.

 

10.12

Monitoring Responsibility

 

10.13

The Arrangers and Certain Agents

ARTICLE XI MISCELLANEOUS

 

11.01

Amendments and Waivers

 

11.02

Notices.

 

11.03

No Waiver; Cumulative Remedies

 

11.04

Costs and Expenses

 

11.05

Indemnity

 

11.06

Payments Set Aside

 

11.07

Successors and Assigns.

 

11.08

Confidentiality

 

11.09

Set-off

 

11.10

Interest Rate Limitations

 

11.11

Automatic Debits of Fees

 

11.12

Notification of Addresses, Lending Offices, Etc

 

11.13

Bank Blocked Accounts Charges and Procedures

 

iii

3rd A&R Credit Agreement [Enserco]

011038.0122\517034.09



 

11.14

Counterparts

 

11.15

Severability

 

11.16

No Third Parties Benefited

 

11.17

Integration

 

11.18

Survival of Representations and Warranties

 

11.19

Governing Law and Jurisdiction.

 

11.20

Waiver of Jury Trial

 

11.21

Intercreditor Agreement

 

11.22

Amendment and Restatement

 

11.23

Entire Agreement

 

11.24

USA PATRIOT Act Notice

 



iv

3rd A&R Credit Agreement [Enserco]

011038.0122\517034.09



SCHEDULES*

 

Schedule 1.01

Existing Letters of Credit

 

Schedule 2.01

Committed Line and Committed Line Portion

 

Schedule 6.05

Litigation, and Patent, Trademark, etc. Claims

 

Schedule 6.07

ERISA Matters

 

Schedule 6.12

Environmental Matters

 

Schedule 6.16

Subsidiaries and Equity Investments

 

Schedule 6.17

Insurance Matters

 

Schedule 6.19

Bank Accounts

 

Schedule 7.03(f)

Inventory Locations

 

Schedule 8.01

Permitted Indebtedness and Liens

 

Schedule 8.06

Contingent Obligations

 

Schedule 8.12

Directors and Officers

 

Schedule 11.02

Lending Offices and Addresses for Notices

 

EXHIBITS*

 

Exhibit A-1

Form of Notice of Borrowing

 

Exhibit A-2

Form of Notice of Conversion/Continuation

 

Exhibit B

Form of Compliance Certificate

 

Exhibit C

Form of Assignment and Acceptance

 

Exhibit D

Form of Borrowing Base Collateral Position Report

 

Exhibit E

Form of Net Fixed Price Volume Report

 

Exhibit F

[Reserved]

 

Exhibit G

[Reserved]

 

Exhibit H

Subordination Agreement

 

Exhibit I

Form of Notice of Borrowing Base Sub-Cap Election

 

Exhibit J

[Reserved]

 

Exhibit K

Form of Notice of Ninety (90) Day Swap L/C Cap Election

 

Exhibit L

Form of Three Hundred Sixty-Five (365) Day Swap L/C Cap Election

 

Exhibit M

Form of Notice of Transportation and Storage L/C Cap Election

 

Exhibit N

Form of Assignment of Hedging Account

 

Exhibit O-1

Form of Notice of Subscription Increase

 

Exhibit O-2

Form of Notice of Committed Line Portion Increase

 

Exhibit P

Form of Agent Confirmation of Letter of Credit Issuance/Amendment Approval

 

* The Schedules and Exhibits have been excluded from this filing and will be
furnished to the SEC upon request.

5

3rd A&R Credit Agreement [Enserco]

011038.0122\517034.09



 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into effective as of May 8, 2009, by and among ENSERCO ENERGY INC., a South
Dakota corporation (the “Borrower”), FORTIS CAPITAL CORP., a Connecticut
corporation (“Fortis”), as a Bank, an Issuing Bank and as administrative agent,
documentation agent and collateral agent for the Banks, SOCIETE GENERALE, a bank
organized under the laws of France (“SocGen”), as an Issuing Bank, a Bank and
the Syndication Agent, BNP PARIBAS, a bank organized under the laws of France
(“BNP”), as an Issuing Bank, a Bank and the Documentation Agent, U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”), as a Bank,
THE BANK OF TOKYO MITSUBISHI UFJ, LTD., NEW YORK BRANCH, a bank organized under
the laws of Japan, acting through its New York Branch, as a Bank, and each other
financial institution which may become a party hereto (collectively, the
“Banks”).

WHEREAS, Fortis, as Agent, the Banks and the Borrower have entered into a Second
Amended and Restated Credit Agreement effective as of June 1, 2006 (as amended,
the “Existing Credit Agreement”) which presently provides for an Uncommitted
Line of $300,000,000.00; and

WHEREAS, the Borrower has requested and the Banks are prepared to extend the
existing facility for a period of one year, to convert the facility into a
committed facility, and to make certain other amendments to the Existing Credit
Agreement;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.01     Certain Defined Terms. The following terms have the following meanings:

“Account” has the meaning stated in the New York Uniform Commercial Code as in
effect from time to time.

“Account Debtor” means a Person who is obligated to the Borrower under an
Account of the Borrower.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests or equity of any Person, or otherwise causing any Person
to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary);
provided, however, that the relevant Borrower or the Subsidiary is the surviving
entity.

 

3rd A&R Credit Agreement [Enserco]

 

 

- 1 -

011038.0122\517034.09108



“Advance Maturity Date” means the maturity date of advances made hereunder which
will be the Expiration Date.

“Advance Line Limit” means the maximum amount of Revolving Loans which may be
outstanding at any time, which maximum amount shall be $50,000,000.00.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

“Agent” means Fortis in its capacity as administrative agent and collateral
agent for the Banks hereunder, and any successor agent arising under
Section 10.09.

“Agents” means the Agent, the Documentation Agent and the Syndication Agent.

“Agent’s Payment Office” means the address for payments set forth on
Schedule 11.02 hereto in relation to Agent, or such other address as Agent may
from time to time specify.

“Agreement” means this Credit Agreement.

“Aggregate Amount” means the Effective Amount of all outstanding Revolving Loans
plus the Effective Amount of all L/C Obligations.

“Applicable Margin” means two and three-quarters of one percent (2.75%).

“Approved Brokerage Accounts” means brokerage accounts maintained by the
Borrower with an Eligible Broker for the purpose of allowing the Borrower to
engage in the purchase and sale of commodity futures, commodity options, forward
or leverage contracts and/or actual or cash commodities, and subject to a fully
perfected first priority security interest in favor of Agent for the benefit of
the Banks (including a tri-party control agreement, acceptable to Banks).

“Arrangers” means Fortis, SocGen and BNP.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all disbursements of internal counsel.

“Available Committed Line Portion” means, with respect to any Bank at any time,
an amount equal to the excess, if any, of (a) such Bank’s Committed Line Portion
then subscribed by it over (b) such Bank’s total Effective Amount at such time.

“Bank Blocked Accounts” means (a) account no. __________ in the name of Borrower
maintained with Wells Fargo into which collections from the Borrower’s Accounts
will be deposited pursuant to Section 7.14 below and which is subject to a
Blocked Account

 

3rd A&R Credit Agreement [Enserco]                   

 

2

011038.0122\517034.09



Agreement, (b) account no. ______ CAD in the name of the Borrower maintained
with Wells Fargo into which collections in Canadian Dollars from the Borrower’s
Accounts will be deposited pursuant to Section 7.14 below and which is subject
to a Blocked Account Agreement, and (c) any other account approved by Agent
which is also subject to a Blocked Account Agreement.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
(11 U.S.C. §101, et seq.).

“Banks” shall initially mean the Banks identified on the signature pages hereto
and their successors and assigns. At such time as additional lending
institutions are added to this Agreement, either pursuant to Section 2.01A,
through an amendment to this Agreement or through an Assignment and Acceptance
in accordance with Section 11.07 hereof, the term “Banks” shall mean the Banks
identified on the signature pages hereto and their successors and assigns and
each such additional lending institution. References to the “Banks” shall
include Fortis, SocGen and BNP, including in their capacity as Issuing Banks;
for purposes of clarification only, to the extent that Fortis, SocGen and BNP
may have any rights or obligations in addition to those of the Banks due to
their status as Issuing Banks and, in the case of Fortis, as Agent, Fortis’,
SocGen’s and BNP’s status as such will be specifically referenced.

“Base Rate” means, for any day, the higher of: (a) 0.50% per annum above the
latest Federal Funds Rate; or (b) the per annum rate of interest established by
Fortis Bank S.A./N.V. from time to time at its principal office in New York City
as its “prime rate” or “base rate” for U.S. dollar loans (with any change on
such “prime rate” or “base rate” to become effective as and when such “prime
rate” or “base rate” changes). (The “prime rate” or “base rate” is a rate set by
Fortis Bank S.A./N.V. based upon various factors including Fortis Bank
S.A./N.V.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.)

“Base Rate Loan” means any Loan bearing interest based upon the Base Rate.

“Blocked Account Agreements” means (a) the Blocked Account Agreement dated June
1, 2007, as amended, among Agent, Borrower and Wells Fargo, and (b) any other
Blocked Account Agreement pertaining to a Bank Blocked Account.

“Borrower” means Enserco Energy Inc., a South Dakota corporation.

“Borrower’s Canadian Security Agreement” means a security agreement, as amended,
in form and substance acceptable to Agent, duly executed by the Borrower and
delivered to Agent, for the benefit of the Banks, granting to Agent, as
collateral agent for the Banks, a first and prior security interest in and Lien
upon the Borrower’s Collateral located in Canada, subject to Permitted Liens.

“Borrower’s Second Amended and Restated Security Agreement” means a security
agreement, as amended, in form and substance acceptable to Agent, duly executed
by the Borrower and delivered to Collateral Agent (as defined therein), for the
benefit of the Secured Parties (as defined therein), granting to Collateral
Agent, as collateral agent for the

 

3rd A&R Credit Agreement [Enserco]                   

 

3

011038.0122\517034.09



Secured Parties, a first and prior security interest in and Lien upon all
Collateral, subject to Permitted Liens.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made to
the Borrower on the same day by the Banks under Article II.

“Borrowing Base Advance Cap” means at any time an amount equal to the least of:

(a)       the Committed Line Portions then subscribed to by the Banks as shown
on Schedule 2.01 which as of the date of the Agreement aggregate
$200,000,000.00;

 

(b)

the Borrowing Base Sub-Cap; or

 

(c)

the sum of:

 

(i)

the amount of Cash Collateral and other liquid investments which are acceptable
to the Banks in their sole discretion and which are subject to a first perfected
security interest in favor of Agent, as collateral agent for the Banks, which
shall not include Cash Collateral in which a Lien has been granted by the
Borrower in order to secure the margin requirements of a swap contract permitted
under Section 8.06(b); plus

 

(ii)

90% of equity (net liquidity value) in Approved Brokerage Accounts; plus

 

(iii)

90% of the amount of Tier I Accounts; plus

 

(iv)

85% of the amount of Tier II Accounts; plus

 

(v)

85% of the amount of Tier I Unbilled Eligible Accounts; plus

 

(vi)

80% of the amount of Tier II Unbilled Eligible Accounts; plus

 

(vii)

80% of the amount of Eligible Inventory that is not line fill or tank bottom;
plus

 

(viii)

50% of the amount of Eligible Inventory which consists of line fill or tank
bottom; provided that the amount to be included in the Borrowing Base Advance
Cap under this clause (viii) after the application of the 50% advance rate shall
not to exceed $5,000,000.00; plus

 

(ix)

80% of the amount of Eligible Exchange Receivables; plus

 

3rd A&R Credit Agreement [Enserco]                   

 

4

011038.0122\517034.09



 

(x)

80% of the amount of Undelivered Product Value; less

 

(xi)

the amounts (including disputed items) which would be subject to a so-called
“First Purchaser Lien” as defined in Texas Bus. & Com. Code Section 9.343,
comparable laws of the states of Oklahoma, Kansas, Wyoming or New Mexico, or any
other comparable law, except to the extent a Letter of Credit or other
Collateral acceptable to Agent secures payment of amounts subject to such First
Purchaser Lien; less

 

(xii)

120% of the amount of any mark to market exposure to the Swap Banks under Swap
Contracts as reported by the Swap Banks, reduced by Cash Collateral or other
Collateral acceptable to Agent held by a Swap Bank.

In no event shall any amounts described in (c)(i) through (c)(x) above which may
fall into more than one of such categories be counted more than once when making
the calculation under subsection (c) of this definition.

“Borrowing Base Collateral Position Report” means a report, substantially in the
form of Exhibit D attached hereto, detailing all Collateral which has been or is
being used in determining availability for an advance or letter of credit
issuance under the Borrowing Base Line. Such report to be executed by a
Responsible Officer of the Borrower, delivered to the Agent and each Bank in
accordance with the requirements of Section 7.02(b) of this Agreement, including
schedules in form and substance reasonably acceptable to the Agent showing the
Borrower’s (a) balances of all Cash Collateral, (b) Tier I Accounts (describing
in sufficient detail any offsets, counterclaims, deductions, or reconciliations,
by counterparty, as provided in the definitions of “Eligible Accounts” or “Tier
I Accounts”, as well as credit limits), (c) Tier II Accounts (describing in
sufficient detail any offsets, counterclaims or deductions, by counterparty, as
provided in the definitions of “Eligible Accounts” or “Tier II Accounts”, as
well as credit limits), (d) Tier I Unbilled Eligible Accounts (including any
offsets, counterclaims or deductions by counterparty, as provided in the
definitions of “Eligible Accounts” or “Tier I Accounts”, as well as credit
limits), (e) Tier II Unbilled Eligible Accounts (including any offsets,
counterclaims or deductions by counterparty, as provided in the definitions of
“Eligible Accounts” or “Tier II Accounts”, as well as credit limits), (f) a
schedule of Eligible Inventory (including Eligible Inventory that is line fill
and/or tank bottom, detailed as separate items) together with supporting
information including but not limited to market values, (g) any broker’s account
statements reflecting the net liquidating value of Approved Brokerage Accounts
and balances in such accounts, (h) a schedule of Eligible Exchange Receivables
(describing in sufficient detail any offsets, counterclaims or deductions by
counterparty, as provided in the definition of “Eligible Exchange Receivables”,
as well as credit limits), (i) Undelivered Product Value, by counterparty,
showing all related liabilities including accounts payable, accrued payables,
and mark-to-market losses, (j) a schedule of all actual and potential first
purchaser liabilities, (k) the amount of mark-to-market exposure owed to the
Swap Banks under Swap Contracts as reported by the Swap Banks, and (l) all Loans
and Letters of Credit outstanding. The Borrower will also provide the Agent and
the Banks, together with the delivery of each

 

3rd A&R Credit Agreement [Enserco]                   

 

5

011038.0122\517034.09



Borrowing Base Collateral Position Report, if available, but in no event less
than once a month, bank account statements covering Cash Collateral and copies
of any other supporting third party documentation relating to the assets more
fully described in any Borrowing Base Collateral Position Report that the Agent
may reasonably request.

“Borrowing Base Line” means the line of credit (a) to finance working capital
requirements related to Product activities; (b) to provide for Letters of Credit
as described hereunder; and (c) to fund payments due to any Swap Bank under a
Swap Contract.

“Borrowing Base Sub-Cap” means, on the Closing Date, an amount equal to
$200,000,000.00; provided, however, Borrower may elect to change such Borrowing
Base Sub-Cap five (5) times during any twelve (12) month period to be any of
$100,000,000.00, $150,000,000.00, $175,000,000.00, $200,000,000.00,
$250,000,000.00, $300,000,000.00, $325,000,000.00 or $350,000,000.00; provided
that the Borrowing Base Sub-Cap shall never exceed the lower of (a) the
Committed Line Portions subscribed to by the Banks as shown on Schedule 2.01 at
the time of such election or (b) the Total Available Committed Line Portion if a
Defaulting Bank exists hereunder; provided further that such modified Borrowing
Base Sub-Cap shall continue in effect until again changed by Borrower in
accordance with this Agreement, or until automatically reduced as hereinafter
set forth. Notwithstanding the foregoing, Borrower may not elect a Borrowing
Base Sub-Cap unless Borrower’s Net Working Capital and Tangible Net Worth at the
time of election are each greater than, or equal to, the greater of
$50,000,000.00 or 25% of the elected Borrowing Base Sub-Cap.

Borrower may elect to change which Borrowing Base Sub-Cap is in effect from time
to time by delivering to Agent and Banks a written notice of such election in
the form of Exhibit I which is attached hereto. In the event that at the time or
after Borrower makes a Borrowing Base Sub-Cap election Borrower’s Net Working
Capital or Tangible Net Worth as reflected on a Compliance Certificate delivered
to Agent is not in compliance with the requirements set forth above for such
Borrowing Base Sub-Cap, the Borrowing Base Sub-Cap shall be automatically
reduced to the appropriate level set forth above to cause compliance with the
requirements set forth above. Such reduction shall take place upon Agent’s
receipt of such Compliance Certificate or notice of election. NOTWITHSTANDING
THE FOREGOING, BORROWER MAY NOT ELECT A BORROWING BASE SUB-CAP IN AN AMOUNT IN
EXCESS OF THE LOWER OF (A) THE THEN TOTAL COMMITTED LINE AMOUNT SUBSCRIBED AS
SET FORTH ON SCHEDULE 2.01 FROM TIME TO TIME OR (B) THE TOTAL AVAILABLE
COMMITTED LINE PORTION IF A DEFAULTING BANK EXISTS HEREUNDER.

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or Dallas, Texas are authorized, or
required, by law to close, and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in U.S. dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

 

3rd A&R Credit Agreement [Enserco]                   

 

6

011038.0122\517034.09



“Canadian Dollars,” and “C $” each mean lawful money of Canada.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Bank or of any corporation controlling a Bank.

“Capital Stock” means capital stock, equity interest or other obligations or
securities of, or any interest in, any Person.

“Cash Collateral” means currency issued by the United States or Canada and
Marketable Securities which have been Cash Collateralized for the benefit of the
Banks or the Swap Banks, as applicable.

“Cash Collateralize” means to pledge and deposit with or deliver to Wells Fargo,
for the benefit of Agent, the Issuing Banks and the Banks, Cash Collateral as
collateral for the Obligations pursuant to documentation in form and substance
satisfactory to Agent (which documents are hereby consented to by all the
Banks). The Borrower hereby grants Agent, for the benefit of Agent, the Issuing
Banks and the Banks, a security interest in all such Cash Collateral to secure
the Obligations. Cash Collateral consisting of cash shall be maintained in the
Bank Blocked Accounts.

“Change of Control” means the sale, pledge, hypothecation, assignment or other
transfer, whether direct or indirect, of more than twenty-five percent (25%) of
the Capital Stock or other ownership rights in the Borrower to any entity other
than Parent, Black Hills Non-regulated Holdings, LLC or any other direct or
indirect Subsidiary of Parent (including any sale, pledge, hypothecation,
assignment or other transfer by Parent of the Capital Stock or other ownership
rights in any Person owning, directly or indirectly, more than twenty-five
percent (25%) of the Capital Stock or other ownership rights in the Borrower)
without the prior written consent of all of the Banks.

“Clearinghouse Account” means the account entitled “ENSERCO” maintained on
behalf of the Borrower with Natural Gas Exchange Inc.

“Close-out Amount” shall have the meaning ascribed to it in the Intercreditor
Agreement.

“Closing Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by all Banks.

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

“Collateral” means all assets of the Borrower including, without limitation, all
accounts, equipment, chattel paper, inventory, Product in transit, instruments,
contract rights, the Bank Blocked Accounts, stock, partnership interests, and
general intangibles, whether presently existing or hereafter acquired or created
and the proceeds thereof and excluding the Borrower’s real estate and fixed
assets and funds held in the Borrower’s Clearinghouse Account.

 

3rd A&R Credit Agreement [Enserco]                   

 

7

011038.0122\517034.09



“Collateral Position” means the total availability under the Borrowing Base
Advance Cap.

“Commercial Letters of Credit” means a Letter of Credit which is intended at the
time of Issuance to be drawn upon for the purchase of Product.

“Commitment Fee Rate” means, for any day, the rate per annum equal to 0.50%.

“Committed Line” means the aggregate Committed Line Portions of all the Banks as
is set forth on Schedule 2.01 hereto, as may be increased from time to time
pursuant to Section 2.01B.

“Committed Line Portion” means for each Bank the “Dollar Amount” of the
“Committed Line Portions” assigned to such Bank as set forth on Schedule 2.01
hereto, as may be increased from time to time pursuant to Section 2.01B.

“Committed Line Portion Increase” has the meaning specified in Section 2.01B(a).

“Committed Line Portion Increase Effective Date” has the meaning specified in
Section 2.01B(b).

“Compliance Certificate” means a certificate, in form attached hereto as
Exhibit B, whereby the Borrower certifies that it is in compliance with this
Agreement.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation of another Person (which obligations and Person are referred to
herein as the “primary obligation” and the “primary obligor,” respectively),
including any obligation of that Person (i) to purchase, repurchase or otherwise
acquire such primary obligations or any security therefore, (ii) to advance or
provide funds for the payment or discharge of any such primary obligation, or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet item, level of income
or financial condition of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each, a
“Guaranty Obligation”); (b) with respect to any Surety Instrument (other than
any Letter of Credit) issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or payments; or (c) to
purchase any materials, supplies or other property from, or to obtain the
services of, another Person if the relevant contract or other related document
or obligation requires that payment for such materials, supplies or other
property, or for such services, shall be made regardless of whether delivery of
such materials, supplies or other property is ever made or tendered, or such
services are ever performed or tendered; or (d) in respect of any swap contract,
including Swap Contracts.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of

 

3rd A&R Credit Agreement [Enserco]                   

 

8

011038.0122\517034.09



trust or other instrument, document or agreement to which such Person is a party
or by which it or any of its property is bound.

“Control Agreements” means (a) the Security Agreement Assignment of Hedging
Account, dated September 15, 2008, between Agent, Borrower and BNP Paribas
Commodity Futures, Inc., and (b) any other control agreement, in form and
substance satisfactory to Agent, executed by Agent, Borrower and a depository
institution, pursuant to which Borrower assigns, pledges and transfers all of
its right, title and interest in and to an account specified therein and
pursuant to which the parties agree that such account will be under the sole
dominion and control of Agent.

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Borrower (a) converts Loans of one Type to another Type, or (b) continues such
Loans as Loans of the same Type, but with a new Interest Period.

“Cost of Funds” means with respect to any Bank, the rate per annum quoted by
such Bank to the Agent as contemplated in the Reference Bank Cost of Funds Rate
as its cost of funds with respect to a requested Eurodollar Rate Loan, as
determined solely by such Bank in its reasonable discretion which determination
may include, without limitation, such factors as such Bank shall deem
appropriate from time to time, including without limitation, market, regulatory
and liquidity conditions; provided that such rate is not necessarily the cost to
such Bank of funding the specific requested Eurodollar Rate Loan, and may exceed
such Bank’s actual cost of borrowing in the interbank market or other markets in
which such Bank may obtain funds from time to time for amounts similar to the
amount of the requested Eurodollar Rate Loan.

“Credit Extension” means and includes (a) the making of any Loans hereunder, and
(b) the Issuance of any Letters of Credit hereunder.

“Credit Limit” means the maximum amount of Accounts and Exchange Receivables, in
the aggregate, owing by a Person to the Borrower which may be treated as
Eligible Accounts and Eligible Exchange Receivables with respect to such Person,
as indicated on the approved account list as agreed to by the Banks from time to
time.

“Current Assets” means those assets of the Borrower and its consolidated
Subsidiaries which would be classified as current assets of a corporation
conducting a business the same as or similar to the businesses of the Borrower
and its consolidated Subsidiaries.

“Current Liabilities” means Indebtedness of the Borrower and its consolidated
Subsidiaries which would be classified as current liabilities of a corporation
conducting a business the same as or similar to the businesses of the Borrower
and its consolidated Subsidiaries.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default.

“Default Rate” has the meaning specified in Subsection 2.07(a).

 

3rd A&R Credit Agreement [Enserco]                   

 

9

011038.0122\517034.09



“Defaulting Bank” means at any time any Bank that (a) within one Business Day of
when due, has failed to fund any portion of any Revolving Loan or L/C Advance
(or any participation in the foregoing) to the Borrower, the Agent, or Issuing
Bank, required pursuant to the terms of this Agreement to be funded by such
Bank, or has notified the Agent that it does not intend to do so; (b) within one
Business Day of when due, has failed to pay over to the Agent or any other Bank
any amount other than as set forth in clause (a) above, required to be paid by
such Bank pursuant to the terms hereof, unless such amount is the subject of a
good faith dispute; (c) that has become subject to a bankruptcy proceeding or
other similar proceeding as debtor; or (d) that is controlled by an entity which
has been deemed insolvent or has become subject to a bankruptcy proceeding or
similar proceeding as debtor. With respect to any Bank that is a “Defaulting
Bank” pursuant to clauses (a) through (d) above, upon (i) such “Defaulting Bank”
paying all amounts owed to the applicable Bank(s) or the Agent pursuant to the
terms hereof, as reasonably determined by such Bank(s), Issuing Banks, and the
Agent, as applicable, and (ii) the approval of the Borrower, Issuing Banks and
Agent, such “Defaulting Bank” shall cease to be a “Defaulting Bank;” provided,
however, for the avoidance of doubt, any interest that accrued under this
Agreement on any amount that a Defaulting Bank failed to advance, shall be for
the account of the party that advanced such amount (or parties on a pro rata
basis if more than one Bank advanced such amount), from the time such advance
was made by the applicable Bank(s) until, but not including, the date that the
Defaulting Bank made the applicable payment or advance (as the case may be) to
such Bank(s).

“Delta” in relation to an option contract referencing Product, means the change
in the option premium under such option for a one unit change in the price of
the underlying Product.

“Delta Equivalent Basis” means the method of calculating the quantity of cash
(or futures) position in Product that will theoretically hedge an option
position against an adverse change in the price of any underlying Product by
multiplying the Delta of the option by the relevant contract size or nominal
amount.

“Documentation Agent” means BNP.

“Economic Basis” means GAAP adjusted to include (a) the forward value of both
hedged and unhedged physical transportation capacity for up to four (4) years,
net of associated transportation costs for such period, (b) the forward value of
both hedged and unhedged physical storage capacity for up to four (4) years net
of associated storage costs for such period, and (c) the lower of cost or market
adjustment to bring the value of Product inventory to market for inventory
transactions that do not classify for “hedge accounting treatment.”

“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to any outstanding L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including changes as a result of
expiration or cancellation, any amendments, reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing

 

3rd A&R Credit Agreement [Enserco]                   

 

10

011038.0122\517034.09



under Letters of Credit taking effect on such date. In determining the Effective
Amount of any Letter of Credit that is denominated in Canadian Dollars, the
Agent may at any time determine the United States Dollar Equivalent of such
Letter of Credit and if the Agent determines that the United States Dollar
Equivalent is in excess of the U.S. Dollar amounts shown on the Agent’s books
and records at such time, the Agent may advise the Borrower. In such event, the
Effective Amount of such Letter of Credit shall be deemed to be the United
States Dollar Equivalent amount and the Agent shall record and reflect such
revised amount on its books and records.

“Elected Ninety (90) Day Swap L/C Cap” means an initial election of an amount
equal to $50,000,000.00; provided, however, Borrower may elect to change such
Elected Ninety (90) Day Swap L/C Cap five (5) times during any twelve (12) month
period to be $25,000,000.00, $50,000,000.00, $75,000,000.00 or $100,000,00.00,
which modified Elected Ninety (90) Day Swap L/C Cap shall continue in effect
until again changed by Borrower in accordance with this Agreement, or until
automatically reduced as hereinafter set forth. Notwithstanding the foregoing,
Borrower may not elect an Elected Ninety (90) Day Swap L/C Cap unless the
Borrowing Base Sub-Cap in effect at the time of election is greater than or
equal to, the amounts specified below:

(a)       If the Borrower elects $25,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $100,000,000.00;
or

(b)       If the Borrower elects $50,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $175,000,000.00;
or

(c)       If the Borrower elects $75,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $250,000,000.00;
or

(d)       If the Borrower elects $100,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to $300,000,000.00.

Borrower may elect to change which Elected Ninety (90) Day Swap L/C Cap is in
effect from time to time by delivering to Agent a written notice of such
election in the form of Exhibit K which is attached hereto. In the event that at
the time or after Borrower makes an Elected Ninety (90) Day Swap L/C Cap
election the Borrowing Base Sub-Cap is not in compliance with the requirements
set forth above, the Elected Ninety (90) Day Swap L/C Cap shall be automatically
reduced to the appropriate level set forth above to cause compliance with the
requirements set forth above, provided that if Borrower fails to qualify for any
of (a), (b), (c) or (d) above, the Elected Ninety (90) Day Swap L/C Cap shall be
zero. Such reduction shall take place upon Agent’s receipt of such Compliance
Certificate or notice of election. NOTWITHSTANDING THE FOREGOING, BORROWER MAY
NOT ELECT AN ELECTED NINETY (90) DAY SWAP L/C CAP IN AN AMOUNT IN EXCESS OF THE
AMOUNT OF THE THEN L/C SUB-LIMIT CAP FOR NINETY (90) DAY SWAP LC/S AS SET FORTH
IN THE DEFINITION OF L/C SUB-LIMIT CAP BELOW.

“Elected Ninety (90) Day Transportation and Storage L/C Cap” means an initial
election of an amount equal to $50,000,000.00; provided, however, Borrower may
elect to change such Elected Ninety (90) Day Transportation and Storage L/C Cap
five (5) times during

 

3rd A&R Credit Agreement [Enserco]                   

 

11

011038.0122\517034.09



any twelve (12) month period to be $50,000,000.00, $100,000,000.00 or
$150,000,000.00, which modified Elected Ninety (90) Day Transportation and
Storage L/C Cap shall continue in effect until again changed by Borrower in
accordance with this Agreement, or until automatically reduced as hereinafter
set forth. Notwithstanding the foregoing, Borrower may not elect an Elected
Ninety (90) Day Transportation and Storage L/C Cap unless the Borrowing Base
Sub-Cap in effect at the time of election is greater than or equal to, the
amounts specified below:

(a)       If the Borrower elects $50,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $100,000,000.00;
or

(b)       If the Borrower elects $100,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $175,000,000.00;
or

(c)       If the Borrower elects $150,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to $300,000,000.00.

Borrower may elect to change which Elected Ninety (90) Day Transportation and
Storage L/C Cap is in effect from time to time by delivering to Agent a written
notice of such election in the form of Exhibit M which is attached hereto. In
the event that at the time or after Borrower makes an Elected Ninety (90) Day
Transportation and Storage L/C Cap election the Borrowing Base Sub-Cap is not in
compliance with the requirements set forth above, the Elected Ninety (90) Day
Transportation and Storage L/C Cap shall be automatically reduced to the
appropriate level set forth above to cause compliance with the requirements set
forth above, provided that if Borrower fails to qualify for any of (a), (b) or
(c) above, the Elected Ninety (90) Day Transportation and Storage L/C Cap shall
be zero. Such reduction shall take place upon Agent’s receipt of such Compliance
Certificate or notice of election. NOTWITHSTANDING THE FOREGOING, BORROWER MAY
NOT ELECT AN ELECTED NINETY (90) DAY TRANSPORTATION AND STORAGE L/C CAP IN AN
AMOUNT IN EXCESS OF THE AMOUNT OF THE THEN L/C SUB-LIMIT CAP FOR NINETY (90) DAY
TRANSPORTATION AND STORAGE LC/S AS SET FORTH IN THE DEFINITION OF L/C SUB-LIMIT
CAP BELOW.

Any such election made by the Borrower shall at all times be subject to the
following:

 

3rd A&R Credit Agreement [Enserco]                   

 

12

011038.0122\517034.09



 

If the then elected Borrowing Base Sub-Cap is:

Then the aggregate amount of the Elected Ninety (90) Day Transportation and
Storage L/C Cap and the Elected Three Hundred Sixty-Five (365) Day
Transportation and Storage L/C Cap may not exceed:

$100,000,000.00

$50,000,000.00

$150,000,000.00

$50,000,000.00

$175,000,000.00

$100,000,000.00

$200,000,000.00

$100,000,000.00

$250,000,000.00

$100,000,000.00

$300,000,000.00 or more

$150,000,000.00

                

“Elected Three Hundred Sixty-Five (365) Day Swap L/C Cap” means an initial
election of an amount equal to $50,000,000.00; provided, however, Borrower may
elect to change such Elected Three Hundred Sixty-Five (365) Day Swap L/C Cap
five (5) times during any twelve (12) month period to be $25,000,000.00,
$50,000,000.00 or $75,000,000.00, which modified Elected Three Hundred
Sixty-Five (365) Day Swap L/C Cap shall continue in effect until again changed
by Borrower in accordance with this Agreement, or until automatically reduced as
hereinafter set forth. Notwithstanding the foregoing, Borrower may not elect an
Elected Three Hundred Sixty-Five (365) Day Swap L/C Cap unless the Borrowing
Base Sub-Cap in effect at the time of election is greater than or equal to, the
amounts specified below:

(a)       If the Borrower elects $25,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $100,000,000.00;
or

(b)       If the Borrower elects $50,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $175,000,000.00;
or

(c)       If the Borrower elects $75,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $250,000,000.00.

Borrower may elect to change which Elected Three Hundred Sixty-Five (365) Day
Swap L/C Cap is in effect from time to time by delivering to Agent a written
notice of such election in the form of Exhibit L which is attached hereto. In
the event that at the time or after Borrower makes an Elected Three Hundred
Sixty-Five (365) Day Swap L/C Cap election the Borrowing Base Sub-Cap is not in
compliance with the requirements set forth above, the Elected Three Hundred
Sixty-Five (365) Day Swap L/C Cap shall be automatically reduced to the
appropriate level set forth above to cause compliance with the requirements set
forth above,

 

3rd A&R Credit Agreement [Enserco]                   

 

13

011038.0122\517034.09



provided that if Borrower fails to qualify for any of (a), (b), (c) or (d)
above, the Elected Three Hundred Sixty-Five (365) Day Swap L/C Cap shall be
zero. Such reduction shall take place upon Agent’s receipt of such Compliance
Certificate or notice of election. NOTWITHSTANDING THE FOREGOING, BORROWER MAY
NOT ELECT AN ELECTED THREE HUNDRED SIXTY-FIVE (365) DAY SWAP L/C CAP IN AN
AMOUNT IN EXCESS OF THE AMOUNT OF THE THEN L/C SUB-LIMIT CAP FOR THREE HUNDRED
SIXTY-FIVE (365) DAY SWAP LC/S AS SET FORTH IN THE DEFINITION OF L/C SUB-LIMIT
CAP BELOW.

“Elected Three Hundred Sixty-Five (365) Day Transportation and Storage L/C Cap”
means an initial election of an amount equal to $50,000,000.00; provided,
however, Borrower may elect to change such Elected Three Hundred Sixty-Five
(365) Day Transportation and Storage L/C Cap five (5) times during any twelve
(12) month period to be $25,000,000.00, $50,000,000.00, $75,000,000.00 or
$100,000,000.00 which modified Elected Three Hundred Sixty-Five (365) Day
Transportation and Storage L/C Cap shall continue in effect until again changed
by Borrower in accordance with this Agreement, or until automatically reduced as
hereinafter set forth. Notwithstanding the foregoing, Borrower may not elect an
Elected Three Hundred Sixty-Five (365) Day Transportation and Storage L/C Cap
unless the Borrowing Base Sub-Cap in effect at the time of election is greater
than or equal to, the amounts specified below:

(a)       If the Borrower elects $25,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $100,000,000.00;
or

(b)       If the Borrower elects $50,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $175,000,000.00;

(c)       If the Borrower elects $75,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $250,000,000.00;
or

(d)       If the Borrower elects $100,000,000.00, the Borrowing Base Sub-Cap in
effect at the time of election must be $350,000,000.00.

Borrower may elect to change which Elected Three Hundred Sixty-Five (365) Day
Transportation and Storage L/C Cap is in effect from time to time by delivering
to Agent a written notice of such election in the form of Exhibit M which is
attached hereto. In the event that at the time or after Borrower makes an
Elected Three Hundred Sixty-Five (365) Day Transportation and Storage L/C Cap
election the Borrowing Base Sub-Cap is not in compliance with the requirements
set forth above, the Elected Three Hundred Sixty-Five (365) Day Transportation
and Storage L/C Cap shall be automatically reduced to the appropriate level set
forth above to cause compliance with the requirements set forth above, provided
that if Borrower fails to qualify for any of (a), (b), (c) or (d) above, the
Elected Three Hundred Sixty-Five (365) Day Transportation and Storage L/C Cap
shall be zero. Such reduction shall take place upon Agent’s receipt of such
Compliance Certificate or notice of election. NOTWITHSTANDING THE FOREGOING,
BORROWER MAY NOT ELECT AN ELECTED THREE HUNDRED SIXTY-FIVE (365) DAY
TRANSPORTATION AND STORAGE L/C CAP IN AN AMOUNT IN EXCESS OF THE AMOUNT OF THE
THEN L/C SUB-LIMIT CAP FOR THREE HUNDRED SIXTY-FIVE (365) DAY TRANSPORTATION AND

 

3rd A&R Credit Agreement [Enserco]                   

 

14

011038.0122\517034.09



STORAGE LC/S AS SET FORTH IN THE DEFINITION OF L/C SUB-LIMIT CAP BELOW.

Any such election made by the Borrower shall at all times be subject to the
following:

If the then elected Borrowing Base Sub-Cap is:

Then the aggregate amount of the Elected Ninety (90) Day Transportation and
Storage L/C Cap and the Elected Three Hundred Sixty-Five (365) Day
Transportation and Storage L/C Cap may not exceed:

$100,000,000.00

$50,000,000.00

$150,000,000.00

$50,000,000.00

$175,000,000.00

$100,000,000.00

$200,000,000.00

$100,000,000.00

$250,000,000.00

$100,000,000.00

$300,000,000.00 or more

$150,000,000.00

 

“Eligible Accounts” means, at the time of any determination thereof, each of the
Borrower’s Accounts as to which the following requirements have been fulfilled
to the satisfaction of all the Banks:

(a)       Such Account is the result of a sale of Product to a Tier I or Tier II
Account Party, subject to the following limits;

(i)        If the aggregate amount of Accounts for an Account Debtor exceeds
$500,000.00, the Eligible Accounts from such Account Debtor may not exceed the
aggregate amount pre-approved by the Required Banks; or

(ii)       If such Account is secured by letters of credit issued in favor of
the Borrower by a bank with a credit rating equal to A- (Standard & Poor’s) or
A3 (Moody’s) or higher or by a bank approved by the Required Banks, the
aggregate undrawn amount of such letter(s) of credit; or

(iii)      $500,000.00 in the aggregate amount per Account Debtor if no limit
has been established pursuant to (i) or (ii) above.

 

(b)

Borrower has lawful and absolute title to such Account;

 

3rd A&R Credit Agreement [Enserco]                   

 

15

011038.0122\517034.09



(c)       Such Account is a valid, legally enforceable obligation of the Person
who is obligated under such Account for goods actually delivered to such Account
Debtor in the ordinary course of the Borrower’s business;

(d)       Such Account shall have excluded therefrom any portion that is subject
to any dispute, offset, counterclaim reduction, adjustment, contra account or
other claim or defense on the part of the Account Debtor or to any claim on the
part of the Account Debtor denying liability under such Account or to any offset
relating to out-of-the-money mark to market exposure with respect to such
Account; provided, however, that in the event that the portion that is subject
to any such dispute, counterclaim or other claim or defense is secured with a
letter of credit, such portion secured by the letter of credit shall not be
excluded;

(e)       Such Account is not evidenced by any chattel paper, promissory note or
other instrument;

(f)        Such Account is subject to a perfected first priority security
interest (or properly filed and acknowledged assignment, in the case of U.S.
government contracts, if any) in favor of Agent pursuant to the Loan Documents,
prior to the rights of, and enforceable as such against, any other Person, and
such Account is not subject to any security interest or Lien in favor of any
Person other than the Liens of the Banks pursuant to the Loan Documents and
First Purchaser Liens;

(g)       Such Account shall have excluded therefrom any portion which is not
payable in United States Dollars or Canadian Dollars. If an Account is payable
in Canadian Dollars, it shall be taken into account for purposes of any dollar
limitations contained herein at the United States Dollar Equivalent of such
Account;

(h)       Such Account has been due and payable for 15 days or less (or 30 days
or less, if the Account Debtor is a governmental entity) from the due date under
the related invoice and no extension or indulgence has been granted extending
the due date beyond a 15 day period (or 30 days, as the case may be) and no
invoice shall have a due date more than 45 days from the date of the invoice. In
the event that 25% or more of the Accounts of any Account Debtor exceed the time
limitations set forth above, all Accounts of such Account Debtor shall be
excluded;

(i)        No Account Debtor in respect of such Account is an Affiliate of the
Borrower; provided, however, if the Account Debtor which is an Affiliate of the
Borrower is a Tier II Account Party and, at the time the Account is created,
Parent has an investment grade credit rating, such Account shall not be
excluded, except that Accounts where the Account Debtor is an Affiliate of the
Borrower shall be excluded if they exceed in the aggregate ten percent (10%) of
the Borrowing Base Advance Cap;

(j)        No Account Debtor in respect of such Account is incorporated in or
primarily conducting business in any jurisdiction outside of the U.S. or Canada,
unless such Account Debtor and the Account is approved in writing by all Banks;
and

(k)       No Account Debtor, or guarantor of such Account Debtor’s Obligations
with respect to such Account (provided the Banks have relied on the

 

3rd A&R Credit Agreement [Enserco]                   

 

16

011038.0122\517034.09



creditworthiness of the guarantor in approving such Account), in respect of such
Account (i) is insolvent, or generally fails to pay, or admits in writing its
inability to pay its debts as they become due, whether at stated maturity or
otherwise, or (ii) commences any Insolvency Proceeding with respect to itself;
or (iii) has had an Insolvency Proceeding commenced or filed against it;

provided that the amount of Accounts owing by an Account Debtor to the Borrower
(excluding Accounts described in paragraph (a)(ii) above relating to Accounts
secured by letters of credit) which may be treated as Eligible Accounts may not
exceed the Credit Limit for such Account Debtor.

For purposes of applying the above requirements for determining an Eligible
Account, if the Agent requests the approval of a Bank to treat an Account as an
Eligible Account, and such Bank does not respond to Agent within five (5)
Business Days of the receipt of such written request, such Bank shall be deemed
to have approved the treatment of the Account as an Eligible Account.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000.00; (b) a commercial bank organized under the laws of
any other country which is a member of the Organization for Economic Cooperation
and Development (the “OECD”), or a political subdivision of any such country,
and having a combined capital and surplus of at least $100,000,000.00; provided,
however, that such bank is acting through a branch or agency located in the
United States; (c) a Person that is primarily engaged in the business of
commercial lending and that is (i) a Subsidiary of a Bank (or bank referred to
in the preceding clauses (a) or (b)), (ii) a Subsidiary of a Person of which a
Bank (or bank referred to in the preceding clauses (a) or (b)), is a Subsidiary,
or (iii) a Person of which a Bank (or bank referred to in the preceding
clauses (a) or (b)) is a Subsidiary; and (d) any Person upon which Agent, the
Issuing Banks and Borrower have agreed may serve as an Eligible Assignee.

“Eligible Broker” means any broker approved in writing by Agent and all the
Banks.

“Eligible Commodity Futures Accounts” means an account or accounts with an
Eligible Broker in which Agent is granted a first and prior security interest as
Agent for the Banks pursuant to Hedging Assignments which security interest is
subject only to the rights of the Eligible Broker under such accounts.

“Eligible Exchange Receivables” means all enforceable rights of the Borrower
under an Exchange Receivable which (a) are evidenced by a written agreement
enforceable against the Exchange Debtor thereof, (b) are current pursuant to the
terms of the contract or invoice, (c) are free and clear of all Liens in favor
of third parties, except Liens in favor of the Agent for the benefit of the
Banks, (d) are not the subject of a dispute between the Exchange Debtor and the
Borrower, (e) are valued at an independent posting acceptable to the Agent in
its sole discretion, (f) if arising pursuant to contracts involving an amount in
excess of an aggregate of $500,000.00, are (i) contracts by exchangers
pre-approved by the Required Banks in their sole discretion, or (ii) contracts
secured by letters of credit in form acceptable to Agent in its sole

 

3rd A&R Credit Agreement [Enserco]                   

 

17

011038.0122\517034.09



discretion, (g) when added to the Exchange Receivables owing by any one Exchange
Debtor, is for an amount less than $500,000.00 in the aggregate, and (h) have
not been otherwise determined by the Required Banks in their sole discretion to
be unacceptable to the Required Banks; provided that the amount of Exchange
Receivables owing by an Exchange Debtor to the Borrower (excluding Exchange
Receivables described in clause (f)(ii) above relating to contracts secured by
letters of credit) which may be treated as an Eligible Exchange Receivables may
not exceed the Credit Limit for such Exchange Debtor. Such Exchange Receivable
shall have excluded therefrom any portion that is subject to any dispute,
offset, counterclaim reduction, adjustment, contra account, account payable
exchange payable or other claim or defense on the part of the Exchange Debtor or
to any claim on the part of the Exchange Debtor denying liability under such
Exchange Receivable; provided, however, that in the event that the portion that
is subject to any such dispute, counterclaim or other claim or defense is
secured with a letter of credit, such portion secured by the letter of credit
shall not be excluded. The Product and Account relating to or creating any
Eligible Exchange Receivable shall not be simultaneously included in any other
availability calculation, including, without limitation, Undelivered Product
Value, Eligible Inventory or Eligible Accounts.

“Eligible Inventory” means, at the time of determination thereof, all of the
Borrower’s inventory located in the U.S. or Canada valued at current market (as
referenced by a published source reasonably acceptable to the Agent), and in all
instances as to which the following requirements have been fulfilled to the
satisfaction of the Required Banks:

(a)       The inventory is owned by the Borrower free and clear of all Liens in
favor of third parties, except Liens in favor of the Banks under the Loan
Documents and except for Permitted Liens;

(b)       The inventory has not been identified to deliveries with the result
that a buyer would have rights to the inventory that would be superior to
Agent’s security interest for the benefit of the Banks, nor shall such inventory
have become the subject of a customer’s ownership or Lien;

(c)       The inventory is in transit in the U.S. or Canada under the control
and ownership of the Borrower or is in a pipeline or a bill of lading has been
issued to Agent if such inventory is in the hands of a third party carrier or is
located in the U.S. or Canada at the locations described on Schedule 7.03(f), or
at such other place as has been specifically agreed to in writing by the Agent
and the Borrower;

(d)       If the inventory is located in a terminal or storage facility, such
terminal or facility, together with the related storage agreement, must be
acceptable to the Agent in its sole discretion, and the Borrower shall have
furnished to each owner of a storage facility (with a copy delivered to the
Agent) a signed letter noting the Banks’ first priority security interest in
such inventory (subject to Permitted Liens) in form and substance satisfactory
to Agent addressed to each such owner of a storage facility;

(e)       The inventory is subject to a fully perfected first priority security
interest in favor of Agent for the benefit of the Banks pursuant to the Loan
Documents; and

 

3rd A&R Credit Agreement [Enserco]                   

 

18

011038.0122\517034.09



(f)        With respect to natural gas inventory located in a storage facility
or pipeline, the following shall apply:

(i)        Eligible Inventory shall have excluded therefrom any portion that is
subject to any dispute, offset, counterclaim reduction, adjustment, or other
claim (other than any rights to applicable contractual future demand charges for
storage and transportation (“Demand Charges”)).

(ii)       Eligible Inventory in a storage facility or pipeline of a specific
operator (each, and “Operator”) will be reduced by: (A) for Eligible Inventory
in a third-party storage facility, 100% of the Demand Charges of such specific
Operator (the “Storage Inventory Reduction”) and (B) for Eligible Inventory in a
third-party pipeline, 50% of the Demand Charges of such specific Operator (the
“Pipeline Inventory Reduction”), but in the case of (A) or (B), Eligible
Inventory will be reduced only by Demand Charges beyond the mark to market
valuation period; provided, however, (x) if the Borrower fails to deliver within
sixty (60) days after the Closing Date a legal opinion or other evidence
reasonably acceptable to the Supermajority Banks confirming that each Operator
has the right (contractual or otherwise) to rebid capacity should the Borrower
default in the payment of any Demand Charges, then the Pipeline Inventory
Reduction with respect to all Operators shall be 100% or (y) if the Borrower
delivers within sixty (60) days after the Closing Date a legal opinion or other
evidence reasonably acceptable to the Supermajority Banks confirming that some
or all Operators have the right (contractual or otherwise) to rebid capacity
should the Borrower default in the payment of any Demand Charges, then the
Pipeline Inventory Reduction with respect to each Operator that has the right to
rebid capacity as confirmed by such legal opinion or other evidence shall remain
at 50% and the Pipeline Inventory Reduction with respect to all other Operators
shall be 100%.

(iii)      The Storage Inventory Reduction and the applicable Pipeline Inventory
Reduction shall be reduced (i.e. the percentages shall be decreased) by a
percentage determined in the good faith discretion of the Supermajority Banks
upon receipt of a legal opinion or other evidence confirming, to the reasonable
satisfaction of the Supermajority Banks, that (A) if the Borrower defaults under
any storage or transport service contract, its liability for Demand Charges are
limited to the difference between the replacement shipper’s rate and the amount
set forth in the applicable storage or pipeline service agreement or (B) the
exposure of Eligible Inventory to Demand Charges is otherwise limited.

(iv)      In the event that any portion of Eligible Inventory that is subject to
any such dispute, counterclaim or other claim (including

 

3rd A&R Credit Agreement [Enserco]                   

 

19

011038.0122\517034.09



Demand Charges) is secured with a letter of credit, such portion secured by the
letter of credit shall not be excluded from Eligible Inventory.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Effective Amount” means the product of the principal amount of a
Eurodollar Rate Loan or requested Eurodollar Rate Loan and the number of days in
the applicable Interest Period for such Eurodollar Rate Loan.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:

(a)       the rate per annum equal to the rate determined by Agent to be the
offered rate that appears on the page of the Dow Jones Market Service screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to

 

3rd A&R Credit Agreement [Enserco]                   

 

20

011038.0122\517034.09



such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(b)       if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by Agent to be the offered rate on
such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

(c)       if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by Agent as the rate of interest
(rounded upward to the next 1/100th of 1%) at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the London Branch of Fortis Bank, S.A./N.V. as stated on Dow Jones Market
Service Page 3750 as of 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period. If such interest rates shall cease to be
available from Dow Jones Market Service, such interest rates shall be determined
from such financial reporting service or other information as shall be mutually
acceptable to Agent and the Borrower.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” means any of the events or circumstances specified in
Section 9.01.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

“Exchange Debtor” means a Person who is obligated to the Borrower under an
Exchange Receivable.

“Exchange Receivable” means a right of the Borrower to receive Product in
exchange for the sale or trade of Product previously delivered to an Exchange
Debtor by the Borrower.

“Existing Letters of Credit” means all Letters of Credit existing as of the
Closing Date as set forth on Schedule 1.01.

“Expiration Date” means the earliest to occur of:

 

(a)

May 7, 2010; or

(b)       the date on which this Agreement is terminated pursuant to Section
9.02.

 

3rd A&R Credit Agreement [Enserco]                   

 

21

011038.0122\517034.09



“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by Agent of the rates for the last transaction in overnight
Federal Funds arranged prior to 9:00 a.m. (New York City time) on that day by
each of three leading brokers of Federal Funds transactions in New York City
selected by Agent.

“First Purchaser Lien” has the meaning specified in the definition of “Borrowing
Base Advance Cap.”

“Foreign Bank” has the meaning specified in Section 10.10.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

“Hedging Assignment” means a security agreement among Borrower, Agent and a
broker relating to the collateral assignment to Agent, as collateral agent for
the Banks, of all sums owing from time to time to Borrower with respect to any
Eligible Commodities Futures Accounts maintained by Borrower, such agreement to
be substantially in the form attached hereto as Exhibit N or in other form and
substance acceptable to the Banks in their sole discretion.

“Honor Date” has the meaning specified in Subsection 3.03(b).

“ICC” has the meaning specified in Section 3.09.

 

3rd A&R Credit Agreement [Enserco]                   

 

22

011038.0122\517034.09



“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all obligations with respect to capital leases; (g)
all obligations with respect to Swap Contracts; (h) all indebtedness referred to
in clauses (a) through (g) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness; and (i) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above.

“Indemnified Liabilities” has the meaning specified in Section 11.05.

“Indemnitees” has the meaning specified in Section 11.05.

“Independent Auditor” has the meaning specified in Subsection 7.01(a).

“Information” has the meaning specified in Section 11.08.

“Insolvency Proceeding” means, with respect to any Person (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intercreditor Agreement” means the First Amended and Restated Intercreditor
Agreement dated as of May 8, 2009, among the Banks relating to the sharing of
Collateral with and among the Swap Banks.

“Intercreditor Agreement Adjusted Pro Rata Share” shall have the meaning
ascribed to the term “Adjusted Pro Rata Share” in the Intercreditor Agreement.

“Interest Payment Date” means the later of (a) the 5th Business Day of each
month, or (b) the date of payment shown on the monthly billing delivered to the
Borrower by the Agent (which date of payment shall be no less than two (2)
Business Days after delivery of such monthly billing), but in no event later
than the Expiration Date.

“Interest Period” means, as to any Eurodollar Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which the Loan

 

3rd A&R Credit Agreement [Enserco]                   

 

23

011038.0122\517034.09



is converted into or continued as a Eurodollar Rate Loan, and ending on the date
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation as the ending date thereof, not to exceed a period of
one week or one, two or three months thereafter; provided, however, that:

(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(b)       any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)       no Interest Period shall extend beyond the scheduled Expiration Date.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Issuance Date” means the date on which any Letter of Credit is actually issued
hereunder.

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

“Issuing Bank Sub-Limit” means, with respect to each Issuing Bank, the limit set
opposite such Issuing Bank under the heading “Sub-Limit” in the table below;
provided that while any Bank qualifies as a Defaulting Bank hereunder, each
Bank’s “Sub-Limit” shall be reduced to an amount equal to (a) such Issuing
Bank’s Issuing Percentage Cap (expressed as a decimal, rounded to the ninth
decimal place) at such time, times (b) the Total Available Committed Line
Portion at such time, rounded to the nearest whole dollar.

Issuing Bank

Sub-Limit

Fortis

$300,000,000.00

SocGen

$0

BNP

$66,000,000.00

 

At such time as SocGen notifies the Borrower and the Agent that it may serve as
an Issuing Bank, it shall notify the Borrower, the Agent and the other Issuing
Banks of its Issuing Bank Sub-Limit.

 

3rd A&R Credit Agreement [Enserco]                   

 

24

011038.0122\517034.09



“Issuing Banks” means Fortis and BNP and any of their Affiliates, and any other
Bank, subject to Agent’s consent not to be unreasonably withheld (upon Agent’s
consent such Bank shall provide written notice to the Agent, the Borrower and
the other Issuing Banks of such Bank’s Issuing Bank Sub-Limit and Issuing
Percentage Cap), in such Bank’s or Affiliate’s capacity as an issuer of one or
more Letters of Credit hereunder, together with any replacement letter of credit
issuer arising under Section 2.14. At such time as SocGen notifies the Borrower
and Agent in writing that it has received internal credit approval to act as an
Issuing Bank, it shall be considered an Issuing Bank hereunder.

“Issuing Percentage Cap” means, with respect to each Issuing Bank, the
percentage set opposite such Issuing Bank under the heading “Issuing Percentage”
in the table below, as such amounts may be amended from time to time pursuant to
Section 11.01 hereof.

Issuing Bank

Issuing Percentage

Fortis

81.967213115%

SocGen

0%

BNP

18.032786885%

 

At such time as SocGen notifies the Borrower and the Agent that it may serve as
an Issuing Bank, it shall notify the Borrower, the Agent and the other Issuing
Banks of its Issuing Percentage Cap.

“L/C Advance” means each Bank’s participation in any L/C Borrowing or Reducing
L/C Borrowing in accordance with its Pro Rata Advance Share with respect to
Letters of Credit Issued hereunder (or if a Defaulting Bank exists, and without
limitation to the obligations of such Defaulting Bank under this Agreement, with
respect to each Non-Defaulting Bank, its Pro Rata Adjusted Share, if
applicable).

“L/C Amendment Application” means an application form for amendment of
outstanding Standby or Commercial Letters of Credit as shall at any time be in
use at any Issuing Bank, as such Issuing Bank shall request.

“L/C Application” means an application form for Issuances of Standby or
Commercial Letters of Credit as shall at any time be in use at any Issuing Bank,
as such Issuing Bank shall request.

“L/C Borrowing” means an extension of credit resulting from either a drawing
under any Letter of Credit or a Reducing L/C Borrowing, which extension of
credit shall not have been reimbursed on the date when made nor converted into a
Borrowing of Revolving Loans under Section 3.03.

“L/C Cap” means the maximum availability for Issuance of Letters of Credit under
the Borrowing Base Line which shall be an amount equal to the total Effective
Amount of L/C Obligations plus the Effective Amount of then outstanding Loans
not to exceed the lesser of the Borrowing Base Advance Cap or the L/C Sub-limit
Cap for each type of Letter of Credit.

 

3rd A&R Credit Agreement [Enserco]                   

 

25

011038.0122\517034.09



“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.

“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other document relating to any Letter of
Credit, including, but not limited to, any Issuing Bank’s standard form
documents for letter of credit issuances.

“L/C Sub-limit Cap” means the cap upon L/C Obligations under particular
categories of Letters of Credit Issued under the Borrowing Base Line as follows
(each such category below is referred to herein as a “Type” of Letter of
Credit):

 

(a)

Performance L/Cs - $25,000,000.00;

(b)       Ninety (90) Day Transportation and Storage L/Cs - $150,000,000.00 but
not to exceed the Elected Ninety (90) Day Transportation and Storage L/C Cap
then in effect;

(c)       Three Hundred Sixty-Five (365) Day Transportation and Storage L/Cs -
$75,000,000.00 but not to exceed the Elected Three Hundred Sixty-Five (365) Day
Transportation and Storage L/C Cap then in effect;

(d)       Ninety (90) Day Swap L/Cs - $100,000,000.00, but not to exceed the
Elected Ninety (90) Day Swap L/C Cap then in effect;

(e)       Three Hundred Sixty-Five (365) Day Swap L/Cs - $75,000,000.00 but not
to exceed the Elected Three Hundred Sixty-Five (365) Day Swap L/C then in
effect;

(f)        Ninety (90) Day Supply L/Cs – the Committed Line Portions subscribed
to by the Banks as shown on Schedule 2.01 less (i) any amounts outstanding under
(a), (b), (c), (d) and (e) above, (ii) the aggregate undrawn amounts of all
outstanding Three Hundred Sixty-Five (365) Day Supply L/Cs and (iii) the
Effective Amount of all Revolving Loans; and

(g)       Three Hundred Sixty-Five (365) Day Supply L/Cs - $25,000,000.00.

In the event Committed Line Portions are increased to $350,000,000.00 pursuant
to Section 2.01B, the dollar limit in paragraph (c) above shall be
$100,000,000.00.

 

“Lending Office” means, as to any Bank, the office or offices of such Bank
specified as its “Lending Office” on Schedule 11.02, or such other office or
offices as such Bank may from time to time notify the Borrower and Agent.

“Letters of Credit” means (a) any letters of credit (whether Standby Letters of
Credit or Commercial Letters of Credit) Issued by an Issuing Bank pursuant to
Article III, (b) any Reducing Letters of Credit, and (c) any Existing Letters of
Credit.

 

3rd A&R Credit Agreement [Enserco]                   

 

26

011038.0122\517034.09



“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge, encumbrance, or lien, statutory or other in
respect of any property, including those created by, arising under or evidenced
by any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the Uniform Commercial Code or any comparable law.

“Loan” means any extension of credit by a Bank to the Borrower under Article II
or Article III in the form of a Revolving Loan or an L/C Advance.

“Loan Documents” means this Agreement, the Notes, the Security Agreements, the
L/C-Related Documents, the fee letters and all other documents delivered to
Agent or any Bank in connection herewith.

“Loan Parties” means the Borrower and any Subsidiaries. “Loan Party” means any
of the foregoing.

“Long Position” means the aggregate number of MMBTUS of natural gas or barrels
of crude oil/distillates for crude blending which are either held in inventory
or which Borrower has contracted to purchase (whether by purchase of a contract
on a commodities exchange or otherwise), or which Borrower will receive in
exchange or under a swap contract including, without limitation, all option
contracts (calculated on a Delta Equivalent Basis) representing the obligation
of Borrower to purchase Product at the option of a third party, and in each
case, for which a fixed purchase price has been set. Long Positions will be
expressed as a positive number.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Marketable Securities” means (a) certificates of deposit issued by any bank
with a Fitch rating of A or better, (b) commercial paper rated P-1, A-1 or F-1,
(c) bankers acceptances rated prime, or (d) U.S. Government obligations with
tenors of 90 days or less.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party or (d) any Loan Party at any time asserts that any Loan Document is not
legal or valid, or is not binding upon or enforceable against such Loan Party.

“Maturity Date” means May 7, 2011.

“Maximum Rate” has the meaning specified in Section 11.10.

 

3rd A&R Credit Agreement [Enserco]                   

 

27

011038.0122\517034.09



“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
(3) calendar years, has made, or been obligated to make, contributions.

“Net Fixed Price Volume” means the number of MMBTUS of natural gas or barrels of
crude oil/distillates for crude blending resulting from the netting of the sum
of all Long Positions and Short Positions of Borrower.

“Net Fixed Price Volume Report” means a report in form attached hereto as
Exhibit E.

“Net Working Capital” means the excess of Current Assets over Current
Liabilities (excluding the current portion of Subordinated Debt), less
investments in Capital Stock. In calculating Net Working Capital, (i) the amount
of Subordinated Debt excluded from liabilities in such calculation shall not
exceed 50% of the resulting Net Working Capital, provided, however, in the event
Subordinated Debt is used to prevent any financial covenant default, the
limitation on the amount of Subordinated Debt excluded from liabilities may be
removed upon approval of the Required Banks; and (ii) all amounts due from
Parent, employees, owners, Subsidiaries and Affiliates shall be excluded from
Current Assets.

“Ninety (90) Day Supply L/Cs” means Letters of Credit with a tenor of less than
ninety-one (91) days Issued to facilitate the purchase of Product for resale or
to secure the purchase of Product.

“Ninety (90) Day Swap L/Cs” means standby Letters of Credit with a tenor of less
than ninety-one (91) days Issued to support payments owed to counterparties
under swap contracts.

“Ninety (90) Day Transportation and Storage L/Cs” means Letters of Credit with a
tenor of less than ninety-one (91) days Issued to secure companies for
transportation expenses and storage expenses.

“Non-Defaulting Banks” means, at any time, each Bank that is not a Defaulting
Bank at such time.

“Notes” means the promissory notes executed by the Borrower in favor of a Bank
pursuant to Subsection 2.02(b), in form approved by the Banks. A Note will be
issued by the Borrower to each entity that becomes a Bank hereunder from time to
time, but will not be issued to Participants of a Bank.

“Notice of Borrowing” means the applicable notice in substantially the form of
Exhibit A-1.

“Notice of Committed Line Portion Increase” has the meaning specified in Section
2.01B(b).

 

3rd A&R Credit Agreement [Enserco]                   

 

28

011038.0122\517034.09



“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit A-2.

“Notice of Subscription Increase” has the meaning specified in Section 2.01A(b).

“Obligations” means (a) all advances, debts, liabilities, obligations, covenants
and duties arising under any Loan Document owing by the Borrower to any Bank, or
any affiliate of any Bank, Agent, or any Indemnitee, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising, including without limitation
overdraft costs arising as a result of transfers of funds made through the
automated clearinghouse system and all obligations of the Borrower under
Revolving Loans and arising from Letters of Credit, excluding any of the
foregoing referred to in clause (b) hereof, and (b) all indebtedness,
liabilities and obligations owing by Borrower to any Swap Bank under a Swap
Contract, whether due or to become due, absolute or contingent, or now existing
or hereafter arising. For purposes of determining the amount of the Borrower’s
Obligations under a Swap Contract, the amount of such Obligation shall be an
amount equal to the Close-out Amount with respect to such Swap Contract.

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (b) for any
partnership, the partnership agreement, (c) for any limited liability company,
the articles of organization and all other documents or filings as may be
required by the Secretary of State (or other applicable governmental agency) in
the state of such limited liability company’s formation.

“Other Taxes” has the meaning specified in Subsection 4.01(b).

“Parent” means Black Hills Corporation.

“Participant” has the meaning specified in Subsection 11.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five (5) plan years.

“Performance L/C” means any Letters of Credit securing counterparties for
performance under Product contracts with an expiry date of 365 days or less.

“Permitted Liens” has the meaning specified in Section 8.01.

 

3rd A&R Credit Agreement [Enserco]                   

 

29

011038.0122\517034.09



“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making, or is obligated to make contributions and includes any Pension Plan.

“Product” means natural gas, crude oil or distillates for crude blending.

“Pro Rata Adjusted Share” means, at any time that one or more Banks qualifies as
a Defaulting Bank hereunder, with respect to each Non-Defaulting Bank, the
percentage equivalent (expressed as a decimal, rounded to the ninth decimal
place) at such time of such Bank’s Committed Line Portion divided by the
Committed Line (excluding the aggregate Committed Line Portions of all
Defaulting Banks); provided that the application of the Pro Rata Adjusted Share
shall in no event result in a Non-Defaulting Bank being obligated to extend
credit in an amount in excess of its Committed Line Portion, and no adjustment
to a Non-Defaulting Bank’s Committed Line Portion shall arise from such
Non-Defaulting Bank’s agreement herein to fund in accordance with its Pro Rata
Adjusted Share.

“Pro Rata Advance Share” means, as to any Bank at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Bank’s Committed Line Portion divided by the Committed Line.

“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Bank’s total Effective Amount divided by the combined total Effective
Amount of all the Banks.

“Reducing Letters of Credit” means any letters of credit (whether Standby
Letters of Credit or Commercial Letters of Credit) that (a) are Issued by an
Issuing Bank pursuant to Article III, and (b) specifically provide that the
amount available for drawing under such letters of credit will be reduced,
automatically and without any further amendment or endorsement to such letters
of credit, by the amount of any payment or payments made to the beneficiary of
such Letter of Credit by the Borrower if such payment or payments (i) are made
through a Bank and (ii) reference such letters of credit by the letter of credit
numbers thereof, notwithstanding the fact that such payment or payments are not
made pursuant to conforming and proper draws under such letters of credit.

“Reducing L/C Borrowing” means any extension of credit by the Banks to the
Borrower for the purpose of funding any payment or payments made to the
beneficiary of a Reducing Letter of Credit by the Borrower if such payment or
payments (a) are made through a Bank, (b) reference the Reducing Letter of
Credit by the letter of credit number thereof, and (c) are not made pursuant to
a conforming and proper draws under such Reducing Letter of Credit.

“Reference Bank Cost of Funds Rate” means an average rate determined from time
to time as a simple average of the Cost of Funds rates submitted at the sole
discretion of the Non-Defaulting Banks (at the request of the Agent, it being
understood that any Non-Defaulting

 

3rd A&R Credit Agreement [Enserco]                   

 

30

011038.0122\517034.09



Bank will have the right to elect not to submit its Cost of Funds to the Agent
(as contemplated below)), which average rate shall be calculated as follows,
with respect to each determination date: (i) a simple average of all of the Cost
of Funds rates submitted by the Banks with respect to such determination date;
and (ii) the minimum number of Cost of Funds rates to be used to calculate the
simple average shall not be less than half the number of Banks (excluding
Defaulting Banks) holding a Committed Line Portion as of the applicable
determination date. If the number of submitted Cost of Funds rates, with respect
to any determination date, is fewer than the minimum number of Cost of Funds
rates required pursuant to clause (ii) above, then the highest of the Eurodollar
Rates determined as of such determination date based on an Interest Period
lasting (w) one week, (x) two weeks, (y) one month or (z) two months, shall be
used in substitution for each such rate fewer than the minimum number of Cost of
Funds rates required pursuant to clause (ii) above so that the average rate
shall be determined from a number of rates equal to the minimum number of Cost
of Funds rates required pursuant to clause (ii) above (even if, for the
avoidance of doubt, such Eurodollar Rate is used multiple times for the purposes
of such calculation).

Upon the Agent’s receipt of a Notice of Borrowing requesting a Eurodollar Rate
Loan, the Agent shall promptly request each Non-Defaulting Bank to submit its
Cost of Funds rate for purposes of calculating the Reference Bank Cost of Funds
Rate. Each Non-Defaulting Bank shall provide its Cost of Funds rate to the Agent
no later than 10:00 a.m. (New York City time) on the Business Day immediately
succeeding the day on which such Cost of Funds rate was requested by the Agent
(such Business Day, the “Determination Date”). Any Non-Defaulting Bank that
fails to submit a Cost of Funds rate by such time on the Determination Date
shall be deemed to have elected not to submit a Cost of Funds rate with respect
to such Notice of Borrowing. The Agent shall calculate the “Reference Bank Cost
of Funds Rate” in accordance with the procedures set forth above and shall
provide such rate to the Borrower no later than noon (New York City time) on the
Determination Date, which rate, in each case, shall be provided to the Borrower
as a simple average rate, without identifying the underlying rates submitted by
the Banks. Notwithstanding any provisions to the contrary in this Agreement,
with respect to any Notice of Borrowing that is designated a “revocable” notice
by the Borrower (by checking the appropriate box on such Notice of Borrowing),
the Borrower shall be permitted to revoke such Notice of Borrowing by providing
a written refusal to borrow to the Agent not later than 2:00 p.m. (New York City
time) on the Determination Date; provided that the Borrower shall be permitted
to invoke such refusal to borrow not more than three times in any calendar
month. If no refusal to borrow is received by the Agent prior to 2:00 p.m. (New
York City time) on a Determination Date, the Agent will promptly provide each
Bank with a confirmed Notice of Borrowing confirming the initial Notice of
Borrowing and the applicable rate that shall initially apply to such Borrowing.

“Related Persons” means any Person, together with its respective Affiliates and
the officers, directors, employees, agents, attorneys-in-fact, correspondents,
participants and assignees of such Persons and Affiliates.

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

3rd A&R Credit Agreement [Enserco]                   

 

31

011038.0122\517034.09



“Required Banks” means Banks, at any time, with a minimum of two (2) Banks,
holding at least fifty-one percent (51%) of all of the Total Available Committed
Line Portion at such time, which amount shall, for the avoidance of doubt, be
allocated to each Non-Defaulting Bank in an amount equal to its Committed Line
Portion, and to each Defaulting Bank, its Effective Amount thereof, in each case
at such time.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means those persons named on the Responsible Officer List.

“Responsible Officer List” means the list of the Borrower’s Responsible Officers
furnished to Agent hereunder as it may be modified from time to time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock, membership
interest or equity interest of the Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock, membership interest or
equity interest or of any option, warrant or other right to acquire any such
capital stock, membership interest or equity interest.

“Revolving Loan” has the meaning specified in Section 2.01.

“Security Agreements” means the Borrower’s Second Amended and Restated Security
Agreement, the Borrower’s Canadian Security Agreement, the Blocked Account
Agreements, the Control Agreements, and all Hedging Assignments, all of which
shall also secure the Swap Banks (as more fully described in such agreements),
notwithstanding the fact that the definitions used herein of any of the
foregoing terms may refer to the securing only of the Banks.

“Sharing Event” shall have the meaning ascribed to it in the Intercreditor
Agreement.

“Short Position” means the aggregate number of MMBTUS of natural gas or barrels
of crude oil/distillates for crude blending which Borrower has contracted to
sell (whether by sale of a contract on a commodities exchange or otherwise) or
deliver on exchange or under a swap contract, including, without limitation, all
option contracts (calculated on a Delta Equivalent Basis) representing the
obligation of Borrower to sell Product at the option of a third party and in
each case for which a fixed sales price has been set. Short Positions shall be
expressed as a negative number.

“SocGen Canada” has the meaning specified in Section 8.06(e).

 

3rd A&R Credit Agreement [Enserco]                   

 

32

011038.0122\517034.09



“Standby Letter of Credit” means a Letter of Credit which is not intended at the
time Issued to be drawn upon.

“Subordinated Debt” means Indebtedness of the Borrower which has been reported
to the Banks and which has been subordinated to the Obligations pursuant to a
subordination agreement substantially in the form attached hereto as Exhibit H.

“Subscription Increase” has the meaning specified in Section 2.01A(c).

“Subscription Increase Effective Date” has the meaning specified in Section
2.01A(b).

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Borrower.

“Supermajority Banks” means a minimum of two (2) Banks, holding at least
sixty-seven percent (67%) of all of the Total Available Committed Line Portion
at such time, which amount shall, for the avoidance of doubt, be allocated to
each Non-Defaulting Bank in an amount equal to its Committed Line Portion, and
to each Defaulting Bank, its Effective Amount thereof, in each case at such
time.

“Supply L/Cs” means Ninety (90) Day Supply L/Cs and Three Hundred Sixty-Five
(365) Day Supply L/Cs.

“Support Agreement” means the Support Agreement dated May 8, 2009 from Parent
addressed to Agent for the benefit of the Banks.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Swap Banks” means Fortis, BNP, SocGen and U.S. Bank and their Affiliates in
their capacity as a party to a Swap Contract, and any other Bank approved by all
the Banks which has signed and become a party to the Intercreditor Agreement.
The term ‘Swap Banks’ shall also include a former Bank or an Affiliate of a
former Bank that is party to a Swap Contract with the Borrower, provided that
such former Bank or Affiliate was a Bank or an Affiliate of a Bank at the time
it entered into such Swap Contract and thereafter remains a party to the
Intercreditor Agreement and entitled to the benefit of the Security Agreements.
BNP Paribas Futures, Inc. shall not be treated as a Swap Bank.

“Swap Contract” means any agreement entered into with any Swap Bank, whether or
not in writing, relating to any single transaction that is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond, note or bill option, interest rate option,
forward foreign exchange transaction, cap, collar or floor

 

3rd A&R Credit Agreement [Enserco]                   

 

33

011038.0122\517034.09



transaction, currency swap, cross-currency rate swap, currency option or any
other similar transaction (including any option to enter into any of the
foregoing) or any combination of the foregoing and, unless the context clearly
requires, any master agreement relating to or governing any or all of the
foregoing. No Swap Contract will be executed hereunder unless it is subject to
the applicable ISDA Master Agreement or its equivalent (i.e., long-form
confirmations).

“Swap L/Cs” means Ninety (90) Day Swap L/Cs and Three Hundred Sixty-Five (365)
Day Swap L/Cs.

“Syndication Agent” means SocGen.

“Tangible Net Worth” means (a) the Borrower’s and its Subsidiaries’ assets, on a
consolidated basis, less (b) Total Liabilities, less (c) all amounts due from
Parent, employees, owners, Subsidiaries and Affiliates, less (d) investments in
Capital Stock (other than Subsidiaries), less (e) the intangible assets of the
Borrower and its Subsidiaries. In calculating Tangible Net Worth, the amount of
Subordinated Debt excluded from liabilities in such calculation shall not exceed
50% of the resultant Tangible Net Worth, provided, however, in the event
Subordinated Debt is used to prevent any financial covenant default, the
limitation on the amount of Subordinated Debt excluded from liabilities may be
removed upon approval of the Required Banks.

“Taxes” has the meaning specified in Subsection 4.01(a).

“Three Hundred Sixty-Five (365) Day Supply L/Cs” means Letters of Credit with a
tenor greater than ninety (90) days and less than three hundred sixty-five (365)
days Issued to facilitate the purchase of Product for resale or to secure the
purchase of Product, which Letter of Credit may contain a clause providing for
automatic renewal of the expiry date for periods up to 365 days with a 90-day
minimum notice of non-renewal.

“Three Hundred Sixty-Five (365) Day Swap L/Cs” means standby Letters of Credit
with a tenor greater than ninety (90) days and less than three hundred
sixty-five (365) days Issued to support payments owed to counterparties under
swap contracts.

“Three Hundred Sixty-Five (365) Day Transportation and Storage L/Cs” means
Letters of Credit with a tenor greater than ninety (90) days and less than three
hundred sixty-five (365) days Issued to secure companies for transportation
expenses and storage expenses.

“Tier I Account” means an Eligible Account with a Tier I Account Party.

“Tier I Account Party” means an Account Debtor which is approved by the Agent as
a Tier I Account Party.

“Tier I Unbilled Eligible Account” means Unbilled Eligible Accounts with a Tier
I Account Party.

“Tier II Account” means an Eligible Account with a Tier II Account Party.

 

3rd A&R Credit Agreement [Enserco]                   

 

34

011038.0122\517034.09



“Tier II Account Party” means an Account Debtor which is not a Tier I Account
Party.

“Tier II Unbilled Eligible Account” means Unbilled Eligible Accounts with a Tier
II Account Party.

“Total Available Committed Line Portion” means, at any time, the Committed Line
minus the aggregate Available Committed Line Portions of all Defaulting Banks at
such time.

 

“Total Liabilities” means all of Borrower’s and its Subsidiaries’ liabilities,
on a consolidated basis, excluding Subordinated Debt.

“Transportation Agreement” means any agreement between Borrower and any
transporter of Product.

“Transportation Agreement Report” means a report containing (a) the value of
Borrower’s liability under each Transportation Agreement, (b) the related
marketing contracts and offsetting profits for each Transportation Agreement,
and (c) a certification of compliance of limits set for Unhedged Transportation
Exposure.

“Transportation and Storage L/Cs” means Ninety (90) Day Transportation and
Storage L/Cs and Three Hundred Sixty-Five (365) Day Transportation and Storage
L/Cs.

“Type” means either a Base Rate Loan or a Eurodollar Rate Loan, or in the case
of Letters of Credit, a category of Letter of Credit (see definition of “L/C
Sub-limit Cap”).

“Unbilled Eligible Accounts” means Accounts of the Borrower for Product which
has been delivered to an Account Debtor and which would be Eligible Accounts but
for the fact that such Accounts have not actually been invoiced at such time.

“Undelivered Product Value” means the lesser of the (a) cost or (b) current
market value of Product purchased by the Borrower under the Letters of Credit
but which has not been physically delivered to the Borrower, net of offsets. For
the avoidance of doubt, Transportation and Storage L/Cs and Swap L/Cs may not be
included in this calculation. Undelivered Product Value cannot simultaneously be
included in an Eligible Exchange Receivable.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“Unhedged Transportation Exposure” means the amount of any transportation
expenses Borrower incurs prior to the transportation of Product less any such
expenses that are supported by Transportation and Storage L/Cs issued pursuant
to this Agreement.

“United States” and “U.S.” each means the United States of America.

 

3rd A&R Credit Agreement [Enserco]                   

 

35

011038.0122\517034.09



“United States Dollar Equivalent,” of any Canadian Dollars shall mean the amount
of such Canadian Dollars converted to United States Dollars computed, unless
otherwise agreed, at Fortis’ selling rate for Canadian Dollars most recently in
effect on or prior to the date of determination.

“United States Dollars,” and “U.S.$” each mean lawful money of the United
States.

“Wells Fargo” means Wells Fargo Bank, National Association.

 

 

1.02

Other Interpretive Provisions.

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)       The words “hereof”, “herein”, “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)

(i)            The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(ii)

The term “including” is not limiting and means “including without limitation.”

 

(iii)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”

(d)       Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e)       The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

(f)        This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

3rd A&R Credit Agreement [Enserco]                   

 

36

011038.0122\517034.09



(g)       This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent, the Banks, the
Borrower and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Banks or Agent merely
because of Agent’s or Banks’ involvement in their preparation.

(h)       Unless otherwise indicated, references to “$” shall mean United States
Dollars.

 

 

1.03

Accounting Principles.

(a)       Unless the context otherwise clearly requires, all accounting terms
not expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made in accordance with GAAP,
consistently applied, except for the financial computations relating to the
terms “Net Cumulative Loss,” “Net Working Capital,” “Tangible Net Worth” and
“Total Liabilities” as used in Section 7.15(c) which are to be made on an
Economic Basis.

(b)       References herein to “fiscal year” and “fiscal quarter” refer to such
fiscal periods of the Borrower.

ARTICLE II

THE CREDITS

2.01     Amounts and Terms of Committed Line. Each Bank severally agrees on the
terms and conditions set forth herein, to make Loans, from time to time, in
United States Dollars, to the Borrower under the Borrowing Base Line (each such
loan, a “Revolving Loan”) on any Business Day during the period from the Closing
Date to the Expiration Date to finance working capital needs of the Borrower, in
an aggregate amount not to exceed at any time (a) such Bank’s Committed Line
Portion for the Borrowing Base Line; or (b) such Bank’s Pro Rata Advance Share
of such Loans (or, if a Defaulting Bank exists, and without limitation to the
obligations of such Defaulting Bank under this Section 2.01, with respect to any
Non-Defaulting Bank, its Pro Rata Adjusted Share of such Loans, if applicable);
provided, however, that, after giving effect to any Borrowing of Revolving
Loans, (i) the Aggregate Amount shall not at any time exceed the lesser of (x)
the Borrowing Base Advance Cap or (y) the Total Available Committed Line
Portion, (ii) the Effective Amount of all Revolving Loans shall not exceed the
Advance Line Limit, and (iii) the Effective Amount of all Revolving Loans of any
Bank plus such Bank’s Pro Rata Share of the Effective Amount of all L/C
Obligations shall not exceed such Bank’s Committed Line Portion.

 

 

2.01A

Increase in Subscribed Amounts.

(a)       Subject to the terms and conditions set forth herein, Borrower shall
have the right, without the consent of the Banks, but with the prior approval of
the Agent and the Issuing Banks (not to be unreasonably withheld or delayed), to
solicit the Banks or any other lending institutions to increase the subscribed
amount of such Bank’s Committed Line Portion or to become a Bank hereunder, in
each case to provide Borrower with an increase in the subscribed

 

3rd A&R Credit Agreement [Enserco]                   

 

37

011038.0122\517034.09



amounts of the Committed Line Portions (a “Subscription Increase”), provided
that (i) at the time of such solicitation and at the time of the effectiveness
of a Subscription Increase, no Event of Default shall have occurred and be
continuing, (ii) the aggregate subscribed amount of Committed Line Portions,
after the Subscription Increase, does not exceed $300,000,000.00, and (iii) no
Bank’s subscribed amount of its Committed Line Portion shall be increased
without its consent.

(b)       Any Subscription Increase shall be requested by written notice from
the Borrower to the Agent and the Issuing Banks (a “Notice of Subscription
Increase”) in the form of Exhibit O-1 attached hereto and shall be approved by
the Agent and the Issuing Banks, such consent not to be unreasonably withheld or
delayed. Each such Notice of Subscription Increase shall specify (i) the
proposed effective date of such Subscription Increase, which date shall be no
earlier than five (5) Business Days after receipt by the Agent and the Issuing
Banks of such Notice of Subscription Increase, (ii) the amount of the requested
Subscription Increase, (iii) the identity of each existing Bank or new Bank that
has agreed in writing to participate in the Subscription Increase, and (iv) the
amount of the respective subscriptions of the then existing Banks from and after
the Subscription Increase Effective Date (as defined below), as well as the
subscriptions of the new Banks. The Agent and the Issuing Banks shall review
each Notice of Subscription Increase and shall notify the Borrower whether or
not the Agent and the Issuing Banks consent to the proposed Subscription
Increase. If the Agent and the Issuing Banks consent to such Subscription
Increase (such consent not to be unreasonably withheld or delayed), the Agent
and the Issuing Banks shall execute a counterpart of the Notice of Subscription
Increase and such Subscription Increase shall be effective on the proposed
effective date set forth in the Notice of Subscription Increase or on another
date agreed to by the Agent, the Issuing Banks and the Borrower (such date
referred to as the “Subscription Increase Effective Date”).

(c)       On each Subscription Increase Effective Date, to the extent that there
are Loans outstanding as of such date, (i) each Bank shall, by wire transfer of
immediately available funds, deliver to the Agent such Bank’s New Funds Amount,
which amount, for each Bank, shall constitute Loans made by such Bank to the
Borrower pursuant to this Agreement on such Subscription Increase Effective
Date, (ii) the Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Bank its Reduction Amount, which amount, for
each such Reducing Percentage Bank, shall constitute a prepayment by the
Borrower pursuant to Section 2.05, ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Loans of such Reducing Percentage Bank, and (iii) the Borrower shall be
responsible to pay to each Bank any breakage fees or costs in connection with
the reallocation of any outstanding Loans as provided in Section 4.04.

(d)       For purposes of this Section 2.01A and Exhibit O-1, the following
defined terms shall have the following meanings: (i) “New Funds Amount” means
the amount equal to the product of a Bank’s increased Committed Line Portion
represented as a percentage of the aggregate increase in the Committed Line
after giving effect to the Subscription Increase, times the aggregate principal
amount of the outstanding Loans immediately prior to giving effect to the
Subscription Increase, if any, as of a Subscription Increase Effective Date
(without regard to any increase in the aggregate principal amount of Loans as a
result of Borrowings made after giving effect to the Subscription Increase on
such Subscription Increase Effective Date); (ii)

 

3rd A&R Credit Agreement [Enserco]                   

 

38

011038.0122\517034.09



“Reducing Percentage Bank” means each then existing Bank immediately prior to
giving effect to the Subscription Increase that does not increase its respective
Committed Line Portions as a result of the Subscription Increase and any
Defaulting Bank and whose relative percentage of the Committed Line Portions
shall be reduced after giving effect to such Subscription Increase; and (iii)
“Reduction Amount” means the amount by which a Reducing Percentage Bank’s
outstanding Loans decrease as of a Subscription Increase Effective Date (without
regard to the effect of any Borrowings made on such Subscription Increase
Effective Date after giving effect to the Subscription Increase).

(e)       Each Subscription Increase shall become effective on its Subscription
Increase Effective Date and upon such effectiveness (i) the Agent shall record
in the register each new Bank’s information as provided in the Notice of
Subscription Increase and pursuant to an administrative questionnaire
satisfactory to the Agent that shall be executed and delivered by each new Bank
to the Agent on or before the Subscription Increase Effective Date, (ii)
Schedule 2.01 hereof shall be amended and restated to set forth all Banks that
will be Banks hereunder after giving effect to such Subscription Increase (which
shall be set forth in Annex I to the applicable Notice of Subscription Increase)
and the Agent shall distribute to each Bank a copy of such amended and restated
Schedule 2.01, and (iii) each new Bank identified on the Notice of Subscription
Increase for such Subscription Increase shall be a “Bank” for all purposes under
this Agreement.

 

 

2.01B

Increase in Committed Line Portions.

(a)       Subject to the terms and conditions set forth herein, Borrower shall
have the right, without the consent of the Banks, but with the prior approval of
the Agent and the Issuing Banks (not to be unreasonably withheld or delayed), to
solicit the Banks or any other lending institutions to increase the amount of
such Bank’s Committed Line Portion or to become a Bank hereunder, in each case
to provide Borrower with an increase in the amounts of the Committed Line
Portions (a “Committed Line Portion Increase”), provided that (i) at the time of
such solicitation and at the time of the effectiveness of a Committed Line
Portion Increase, no Event of Default shall have occurred and be continuing,
(ii) the aggregate amount of Committed Line Portions, after the Committed Line
Portion Increase, does not exceed $350,000,000.00, and (iii) no Bank’s Committed
Line Portion shall be increased without its consent.

(b)       Any Committed Line Portion Increase shall be requested by written
notice from the Borrower to the Agent and the Issuing Banks (a “Notice of
Committed Line Portion Increase”) in the form of Exhibit O-2 attached hereto and
shall be approved by the Agent and the Issuing Banks, such consent not to be
unreasonably withheld or delayed. Each such Notice of Committed Line Portion
Increase shall specify (i) the proposed effective date of such Committed Line
Portion Increase, which date shall be no earlier than five (5) Business Days
after receipt by the Agent and the Issuing Banks of such Notice of Committed
Line Portion Increase, (ii) the amount of the requested Committed Line Portion
Increase, (iii) the identity of each existing Bank or new Bank that has agreed
in writing to participate in the Committed Line Portion Increase, and (iv) the
amount of the respective increases of the then existing Banks from and after the
Committed Line Portion Increase Effective Date (as defined below), as well as
the Committed Line Portion of the new Banks. The Agent and the Issuing Banks
shall review each Notice of Committed Line Portion Increase and shall notify the
Borrower whether or not the

 

3rd A&R Credit Agreement [Enserco]                   

 

39

011038.0122\517034.09



Agent and the Issuing Banks consent to the proposed Committed Line Portion
Increase. If the Agent and the Issuing Banks consent to such Committed Line
Portion Increase (such consent not to be unreasonably withheld or delayed), the
Agent and the Issuing Banks shall execute a counterpart of the Notice of
Committed Line Portion Increase and such Committed Line Portion Increase shall
be effective on the proposed effective date set forth in the Notice of Committed
Line Portion Increase or on another date agreed to by the Agent, the Issuing
Banks and the Borrower (such date referred to as the “Committed Line Portion
Increase Effective Date”).

(c)       On each Committed Line Portion Increase Effective Date, to the extent
that there are Loans outstanding as of such date, (i) each Bank shall, by wire
transfer of immediately available funds, deliver to the Agent such Bank’s New
Funds Amount, which amount, for each Bank, shall constitute Loans made by such
Bank to the Borrower pursuant to this Agreement on such Committed Line Portion
Increase Effective Date, (ii) the Agent shall, by wire transfer of immediately
available funds, pay to each then Reducing Percentage Bank its Reduction Amount,
which amount, for each such Reducing Percentage Bank, shall constitute a
prepayment by the Borrower pursuant to Section 2.05, ratably in accordance with
the respective principal amounts thereof, of the principal amounts of all then
outstanding Loans of such Reducing Percentage Bank, and (iii) the Borrower shall
be responsible to pay to each Bank any breakage fees or costs in connection with
the reallocation of any outstanding Loans as provided in Section 4.04.

(d)       For purposes of this Section 2.01B and Exhibit O-2, the following
defined terms shall have the following meanings: (i) “New Funds Amount” means
the amount equal to the product of a Bank’s increased Committed Line Portion
represented as a percentage of the aggregate increase in the Committed Line
after giving effect to the Committed Line Portion Increase, times the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
the Committed Line Portion Increase, if any, as of a Committed Line Portion
Increase Effective Date (without regard to any increase in the aggregate
principal amount of Loans as a result of Borrowings made after giving effect to
the Committed Line Portion Increase on such Committed Line Portion Increase
Effective Date); (ii) “Reducing Percentage Bank” means each then existing Bank
immediately prior to giving effect to the Committed Line Portion Increase that
does not increase its respective Committed Line Portions as a result of the
Committed Line Portion Increase and any Defaulting Bank and whose relative
percentage of the Committed Line Portions shall be reduced after giving effect
to such Committed Line Portion Increase; and (iii) “Reduction Amount” means the
amount by which a Reducing Percentage Bank’s outstanding Loans decrease as of a
Committed Line Portion Increase Effective Date (without regard to the effect of
any Borrowings made on such Committed Line Portion Increase Effective Date after
giving effect to the Committed Line Portion Increase).

(e)       Each Committed Line Portion Increase shall become effective on its
Committed Line Portion Increase Effective Date and upon such effectiveness (i)
the Agent shall record in the register each new Bank’s information as provided
in the Notice of Committed Line Portion Increase and pursuant to an
administrative questionnaire satisfactory to the Agent that shall be executed
and delivered by each new Bank to the Agent on or before the Committed Line
Portion Increase Effective Date, (ii) Schedule 2.01 hereof shall be amended and
restated to set forth all Banks that will be Banks hereunder after giving effect
to such Committed Line Portion Increase (which shall be set forth in Annex I to
the applicable Notice of Committed Line

 

3rd A&R Credit Agreement [Enserco]                   

 

40

011038.0122\517034.09



Portion Increase) and the Agent shall distribute to each Bank a copy of such
amended and restated Schedule 2.01, (iii) the sub-limit caps set forth herein
shall be adjusted as appropriate to take into account such Committed Line
Portion Increase, and (iv) each new Bank identified on the Notice of Committed
Line Portion Increase for such Committed Line Portion Increase shall be a “Bank”
for all purposes under this Agreement.

 

 

2.02

Loan Accounts.

(a)       The Loans made by each Bank and the Letters of Credit Issued by an
Issuing Bank shall be evidenced by one or more accounts or records maintained by
Agent in the ordinary course of business. The accounts or records maintained by
Agent shall be rebuttable presumptive evidence of the amount of the Loans made
by the Banks to the Borrower and the Letters of Credit Issued for the account of
the Borrower hereunder, and the interest and payments thereon. Any failure to so
record or any error in so doing shall not, however, limit or otherwise affect
the Obligation of the Borrower hereunder to pay any amount owing with respect to
the Loans or any Letter of Credit.

(b)       Upon the request of any Bank made through Agent, the Loans made by
such Bank may be evidenced by one or more Notes, instead of loan accounts. Each
such Bank may endorse on the schedules annexed to its Note(s) the date, amount
and maturity of each Loan made by it and the amount of each payment of principal
made by the Borrower with respect thereto. Each such Bank is irrevocably
authorized by the Borrower to endorse its Note(s) and each Bank’s record shall
be rebuttable presumptive evidence of the information set forth therein;
provided, however, that the failure of a Bank to make, or an error in making, a
notation thereon with respect to any Loan shall not limit or otherwise affect
the Obligations of the Borrower hereunder or under any such Note to such Bank.

 

 

2.03

Procedure for Borrowing.

(a)       Each Borrowing of Revolving Loans consisting only of Base Rate Loans
shall be made upon the Borrower’s irrevocable written notice delivered to the
Agent in the form of a Notice of Borrowing, which notice must be received by
Agent prior to 1:00 p.m. (New York City time) one (1) Business Day prior to the
requested Borrowing Date, specifying the amount of the Borrowing. Each such
Notice of Borrowing shall be by electronic transfer or facsimile, confirmed
immediately in an original writing. Each Borrowing of Revolving Loans that
includes any Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable
written notice delivered to the Agent in the form of a Notice of Borrowing which
notice must be received by Agent prior to 1:00 p.m. (New York City time) three
(3) Business Days prior to the requested Borrowing Date, specifying the amount
of the Borrowing. Each such Notice of Borrowing shall be by electronic transfer
or facsimile, confirmed immediately in an original writing. Each requested
Eurodollar Rate Loan must have a Eurodollar Effective Amount of at least
$5,000,000.00.

(b)       Agent will promptly notify each Bank of its receipt of any Notice of
Borrowing and of the amount of such Bank’s Pro Rata Share of that Borrowing (or
if a Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 2.03(b), with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Share, if

 

3rd A&R Credit Agreement [Enserco]                   

 

41

011038.0122\517034.09



applicable). If such Notice of Borrowing relates to a request for a Eurodollar
Rate Loan, the Agent will provide such notification to each Bank at least three
(3) Business Days prior to the requested Borrowing Date.

(c)       Each Bank will make the amount of its Pro Rata Share (or if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 2.03(c), with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Share, if applicable) of such Borrowing available to
Agent for the account of the Borrower at Agent’s Payment Office by 3:00 p.m.
(New York City time) on the Borrowing Date requested by the Borrower in funds
immediately available to Agent. The proceeds of such Loan will be made available
to the Borrower by the Agent at such office by crediting the Borrower’s Bank
Blocked Account referred to in clause (a) of the definition thereof with the
aggregate of the amounts made available by the Agent.

 

 

2.03A

Conversion and Continuation Elections.

(a)       The Borrower may, upon irrevocable written notice to Agent in
accordance with Subsection 2.03A(b):

 

(i)

elect, as of any Business Day, in the case of Base Rate Loans, or as of the last
day of the applicable Interest Period, in the case of any Eurodollar Rate Loan,
to convert any such Loans into Loans of any other Type (provided, however, the
Eurodollar Effective Amount of each Eurodollar Rate Loan must be at least
$5,000,000.00); or

 

(ii)

elect, as of the last day of the applicable Interest Period, to continue any
Revolving Loans having Interest Periods expiring on such day (provided, however,
the Eurodollar Effective Amount of each Eurodollar Rate Loan must be at least
$5,000,000.00);

provided, however, that if at any time the aggregate amount of Eurodollar Rate
Loans in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof, to have a Eurodollar Effective Amount of less than
$5,000,000.00, such Eurodollar Rate Loans shall automatically convert into Base
Rate Loans, and on and after such date the right of the Borrower to continue
such Loans as, and convert such Loans into, Eurodollar Rate Loans shall
terminate.

(b)       The Borrower shall deliver a Notice of Conversion/Continuation to be
received by Agent not later than 1:00 p.m. (New York City time) on the
Conversion/Continuation Date if the Loans are to be converted into Base Rate
Loans; and three (3) Business Days in advance of the Conversion/Continuation
Date, if the Loans are to be converted into or continued as Eurodollar Rate
Loans, specifying:

 

(i)

the proposed Conversion/Continuation Date;

 

(ii)

the aggregate amount of Loans to be converted or continued;

 

3rd A&R Credit Agreement [Enserco]                   

 

42

011038.0122\517034.09



 

(iii)

the Type of Loans resulting from the proposed conversion or continuation; and

 

(iv)

other than in the case of conversions into Base Rate Loans, the duration of the
requested Interest Period.

(c)       If upon the expiration of any Interest Period applicable to Eurodollar
Rate Loans, the Borrower has failed to timely select a new Interest Period to be
applicable to its Eurodollar Rate Loans, or if any Default or Event of Default
then exists, the Borrower shall be deemed to have elected to convert such
Eurodollar Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period.

(d)       Agent will promptly notify each Bank of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the Borrower,
Agent will promptly notify each Bank of the details of any automatic conversion.
All conversions and continuations shall be made ratably according to the
respective outstanding principal amounts of the Loans, with respect to which the
notice was given, held by each Bank. Agent will promptly notify, in writing,
each Bank of the amount of such Bank’s Pro Rata Share of that
Conversion/Continuation (or, if a Defaulting Bank exists, and without limitation
to the obligations of such Defaulting Bank under this Section 2.03(A), with
respect to any Non-Defaulting Bank, its Pro Rata Adjusted Share, if applicable).

(e)       Unless all Banks otherwise agree, during the existence of a Default or
Event of Default, the Borrower may not elect to have a Loan converted into or
continued as a Eurodollar Rate Loan.

(f)        After giving effect to any Borrowing, conversion or continuation of
Loans, there may not be more than ten (10) Interest Periods in effect.

2.04     Optional Prepayments. The Borrower may, at any time or from time to
time, upon the Borrower’s irrevocable written notice to Agent received prior to
12:00 p.m. noon (New York City time) on the date of prepayment, prepay Loans in
whole or in part, together with any amounts due under Section 4.04. Agent will
promptly notify each Bank of its receipt of any such prepayment, and of such
Bank’s Pro Rata Share of such prepayment (which share may be affected by the
allocation rules set forth in Section 2.10 with respect to Defaulting Banks).

 

 

2.05

Mandatory Prepayments of Loans.

(a)       The Aggregate Amount shall not at any time exceed the Borrowing Base
Advance Cap. If the Aggregate Amount on any day ever exceeds the Borrowing Base
Advance Cap, the Borrower shall immediately (1) repay on that date the excess
amount or (2) Cash Collateralize on such date the excess amount.

(b)       If on any date the Effective Amount of all L/C Obligations exceeds the
L/C Cap, or any LC Obligations relating to a Type of Letter of Credit described
herein exceeds the applicable L/C Sub-limit Cap, the Borrower shall Cash
Collateralize on such date the outstanding Letters of Credit, or the outstanding
Type of Letters of Credit, as the case may be, in an amount equal to the excess
above any such cap, and on the Maturity Date, Borrower shall

 

3rd A&R Credit Agreement [Enserco]                   

 

43

011038.0122\517034.09



Cash Collateralize all then outstanding Letters of Credit in an amount equal to
the Effective Amount of all L/C Obligations related to such Letters of Credit.
If on any date after giving effect to any Cash Collateralization made on such
date pursuant to the preceding sentence, the Effective Amount of all Revolving
Loans then outstanding plus the Effective Amount of all L/C Obligations exceeds
the lesser of (a) the Borrowing Base Advance Cap or (b) the total Committed
Line, the Borrower shall immediately, and without notice or demand, prepay the
outstanding principal amount of the Revolving Loans and L/C Borrowings by an
amount equal to the applicable excess.

2.06     Repayment. The Borrower shall repay the principal amount of each
Revolving Loan to Agent on behalf of the Banks, on the Advance Maturity Date for
such Loan.

 

 

2.07

Interest.

(a)       Each Revolving Loan (except for a Revolving Loan made as a result of a
drawing under a Letter of Credit or a Reducing L/C Borrowing) shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a floating rate per annum equal to the Base Rate plus the
Applicable Margin at all times such Loan is a Base Rate Loan or at the greater
of (i) the Eurodollar Rate plus the Applicable Margin, and (ii) the Reference
Bank Cost of Funds Rate plus the Applicable Margin, at all times such Loan is an
Eurodollar Rate Loan. Each Revolving Loan made as a result of a drawing under a
Letter of Credit or a Reducing L/C Borrowing shall bear interest on the
outstanding principal amount thereof from the date funded at a floating rate per
annum equal to the Base Rate plus the Applicable Margin until such Loan has been
outstanding for more than two (2) Business Days and, thereafter, shall bear
interest on the outstanding principal amount thereof at a floating rate per
annum equal to the Base Rate, plus three percent (3.0%) per annum (the “Default
Rate”).

(b)       Interest on each Revolving Loan shall be paid in arrears on each
Interest Payment Date.

(c)       Notwithstanding subsection (a) of this Section, if any amount of
principal of or interest on any Loan, or any other amount payable hereunder or
under any other Loan Document is not paid in full when due (whether at stated
maturity, by acceleration, demand or otherwise), the Borrower agrees to pay
interest on such unpaid principal or other amount, from the date such amount
becomes due until the date such amount is paid in full, and after as well as
before any entry of judgment thereon to the extent permitted by law, payable on
demand, at a fluctuating rate per annum equal to the Default Rate.

(d)       Anything herein to the contrary notwithstanding, the Obligations of
the Borrower to any Bank hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Bank would be contrary to the provisions of
any law applicable to such Bank limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Bank, and in such event
the Borrower shall pay such Bank interest at the highest rate permitted by
applicable law.

 

3rd A&R Credit Agreement [Enserco]                   

 

44

011038.0122\517034.09



(e)       Regardless of any provision contained in any Note or in any of the
Loan Documents, none of the Banks shall ever be deemed to have contracted for or
be entitled to receive, collect or apply as interest under any such Note or any
Loan Document, or otherwise, any amount in excess of the maximum rate of
interest permitted to be charged by applicable law, and, in the event that any
of the Banks ever receive, collect or apply as interest any such excess, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance of the Note, and, if the principal balance of such
Note is paid in full, any remaining excess shall forthwith be paid to the
Borrower. In determining whether or not the interest paid or payable under any
specific contingency exceeds the highest lawful rate, the Borrower and such Bank
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment as an expense, fee, or premium, rather than as
interest, (ii) exclude voluntary prepayments and the effect thereof, and
(iii) spread the total amount of interest throughout the entire contemplated
term of such Note so that the interest rate is uniform throughout such term;
provided, however, that if all Obligations under the Note and all Loan Documents
are performed in full prior to the end of the full contemplated term thereof,
and if the interest received for the actual term thereof exceeds the maximum
lawful rate, such Bank shall refund to the Borrower the amount of such excess,
or credit the amount of such excess against the aggregate unpaid principal
balance of such Bank’s Note at the time in question.

 

 

2.08

Fees.

(a)       In addition to certain fees described in Section 3.08, the Borrower
shall pay the Agent, the Arrangers and the Banks fees in accordance with
separate fee letters between the Agent, the Banks and Borrower.

(b)       The Borrower agrees to pay to the Agent for the account of each Bank a
commitment fee for the period from and including the Closing Date to but not
including the Maturity Date, computed at the Commitment Fee Rate on the average
daily Available Committed Line Portion of such Bank during the period for which
payment is made; provided that for any day that a Bank is a Defaulting Bank
hereunder, its average daily Available Committed Line Portion shall be deemed to
be, solely for purposes of this Section 2.08(b), zero. The commitment fee shall
accrue through the last day of each calendar month and shall be payable monthly
in arrears on the later of (i) the fifth (5th) Business Day of each of calendar
month, or (ii) the date of payment shown on the billing delivered to the
Borrower by the Agent (which date of payment shall be no less than two (2)
Business Days after delivery of such billing), but in no event later than the
Maturity Date, or such earlier date as the Committed Line Portion of such Bank
shall terminate as provided herein, commencing on the first of such dates to
occur after the date hereof (or if such day is not a Business Day, the next
succeeding Business Day).

(c)       Except as provided in clauses (a) and (b) above, the Borrower shall
not pay any fees to any of the Banks without providing prior notice to Agent and
the Arrangers.

 

3rd A&R Credit Agreement [Enserco]                   

 

45

011038.0122\517034.09



 

2.09

Computation of Interest and Fees.

(a)       All computations of interest and fees (other than fees due and payable
at closing) shall be made on the basis of a 360-day year and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). Interest and fees shall accrue during each period during which
interest or such fees are computed from the first day thereof through the last
day thereof.

(b)       Each determination of an interest rate by Agent shall be rebuttable
presumptive evidence thereof.

 

 

2.10

Payments by the Borrower.

(a)       All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to Agent for the account of the Banks at
Agent’s Payment Office, and shall be made in United States Dollars and in
immediately available funds, no later than 1:00 p.m. (New York City time) on the
date specified herein. Agent will promptly distribute to each Bank its Pro Rata
Share (or after the occurrence of a Sharing Event, under the Intercreditor
Agreement, its Intercreditor Agreement Adjusted Pro Rata Share) of such payment
in like funds as received. Any payment received by Agent later than 1:00 p.m.
(New York City time) shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue. If and
to the extent the Borrower makes a payment in full to Agent no later than
1:00 p.m. (New York City time) on any Business Day and Agent does not distribute
to each Bank its Pro Rata Share of such payment in like funds as received on the
same Business Day, Agent shall pay to each Bank on demand interest on such
amount as should have been distributed to such Bank at the Federal Funds Rate
for each day from the date such payment was received until the date such amount
is distributed.

(i)        For any payment received by Agent from or on behalf of the Borrower
in respect of Obligations that are then due and payable (and prepayments
pursuant to Section 2.04), and with respect to any proceeds obtained upon the
exercise of any remedies of Agent for the benefit of the Banks hereunder or
under any other Loan Document, in each case prior to the occurrence of a Sharing
Event, Agent will promptly distribute such amounts in like funds as received to
each Bank, its Pro Rata Share; provided, however, that with respect to any Bank
that is a Defaulting Bank at the time that Agent makes any distribution of
payments contemplated above, all amounts paid by or on behalf of the Borrower
for the account of such Defaulting Bank arising from any such Obligation will be
applied, as follows: first, to Agent, any Issuing Bank, or any other Bank, on a
pro rata basis, for amounts then due and payable from such Defaulting Bank to
such parties in connection with any such party’s advance of funds that have not
been reimbursed by the Defaulting Bank under this Agreement with respect to any
Revolving Loans or L/C Advance to the extent that such obligations of the
Defaulting Bank relate to Revolving Loans or Letters of Credit extended or
Issued (as applicable) prior to such Bank becoming a Defaulting Bank and not
thereafter repaid, amended or Issued; second, to an account identified by and
under the control of Agent (maintained for the benefit of the Banks), until
amounts deposited in such account, with respect to a

 

3rd A&R Credit Agreement [Enserco]                   

 

46

011038.0122\517034.09



Defaulting Bank, equal such Defaulting Bank’s Pro Rata Advance Share or its Pro
Rata Adjusted Share, as applicable, of each Letter of Credit outstanding at the
time that such Bank became a Defaulting Bank and not thereafter repaid, amended,
or Issued, as the case may be; and third, the remainder, if any, to the
Defaulting Bank. Any amounts held from time to time with respect to a Defaulting
Bank in the account referred to in the last clause of the preceding sentence (i)
which then exceed the amount referred to in such clause or (ii) when such bank
shall cease to be a Defaulting Bank shall be paid to such Defaulting Bank within
one (1) Business Day.

(ii)       For any payment received from or on behalf of the Borrower by Agent
on or after the occurrence of a Sharing Event, Agent will promptly distribute
such payment in accordance with Section 2.01 of the Intercreditor Agreement.

(b)       Subject to the provisions set forth in the definition of “Interest
Period” here, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

(c)       Unless Agent receives notice from the Borrower prior to the date on
which any payment is due to the Banks that the Borrower will not make such
payment in full as and when required, Agent may assume that the Borrower has
made such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Bank on such due date an amount equal to the amount then due
such Bank. If and to the extent the Borrower has not made such payment in full
to Agent, each Bank shall repay to Agent on demand such amount distributed to
such Bank, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Bank until the date repaid.

2.11     Payments by the Banks to Agent. If and to the extent any Bank shall not
have made its full amount available to Agent in immediately available funds and
Agent in such circumstances has made available to the Borrower such amount, that
Bank shall on the Business Day following such Borrowing Date make such amount
available to Agent, together with interest at the Federal Funds Rate for each
day during such period. A notice by Agent submitted to any Bank with respect to
amounts owing under this Section 2.11 shall be conclusive, absent manifest
error. If such amount is so made available, such payment to Agent shall
constitute such Bank’s Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Borrowing Date, Agent will notify the Borrower of such failure to
fund and, upon demand by Agent, the Borrower shall pay such amount to Agent for
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing.

2.12     Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Bank shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Pro Rata Share (or after the occurrence
of a Sharing Event, under the Intercreditor Agreement, its Intercreditor
Agreement Adjusted Pro Rata Share) such Bank shall immediately (a) notify Agent

 

3rd A&R Credit Agreement [Enserco]                   

 

47

011038.0122\517034.09



of such fact, and (b) purchase from the other Banks such participations in the
Loans made by them as shall be necessary to cause such purchasing Bank to share
the excess payment pro rata with each of them, except that with respect to any
Bank that is a Defaulting Bank by virtue of such Bank failing to fund its Pro
Rata Advance Share or Pro Rata Adjusted Share of any Revolving Loan or L/C
Borrowing, such Defaulting Bank’s pro rata share of the excess payment shall be
allocated to the Bank (or the Banks, pro rata) that funded such Defaulting
Bank’s Pro Rata Advance Share or Pro Rata Adjusted Share; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Bank, such purchase shall to that extent be rescinded and each
other Bank shall repay to the purchasing Bank the purchase price paid therefore,
together with an amount equal to such paying Bank’s ratable share (according to
the proportion of (i) the amount of such paying Bank’s required repayment to
(ii) the total amount so recovered from the purchasing Bank) of any interest or
other amount paid or payable by the purchasing Bank in respect of the total
amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.09) with respect to such participation as fully as if such Bank
were the direct creditor of the Borrower in the amount of such participation.
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Banks following any such purchases or repayments.

2.13     Defaulting Bank. Notwithstanding any other provision in this Agreement
to the contrary, if at any time a Bank becomes a Defaulting Bank, the following
provisions shall apply so long as any Bank is a Defaulting Bank.

(a)       Until such time as the Defaulting Bank ceases to be a Bank under this
Agreement, it will retain its Committed Line Portion and will remain subject to
all of its obligations as a Bank hereunder, although it will be presumed that
such Defaulting Bank will fail to satisfy any funding obligation and,
accordingly, all other Banks hereby agree to fund Loans and Letters of Credit in
accordance with the terms hereof and their respective Pro Rata Adjusted Shares.

(b)       A Defaulting Bank may cease to be a Defaulting Bank (i) as specified
in the second sentence of the definition thereof, and (ii) to the extent such
Defaulting Bank makes such purchases and/or Loans and/or accepts such L/C
Obligations as are required to make the Pro Rata Adjusted Share of each Bank of
the Effective Amount, after giving effect to all such purchases and new Loans
and any amounts received by any Bank pursuant to Section 2.10(a)(i), equal to
such Bank’s Pro Rata Advance Share of such Effective Amount; provided that if
there is more than one Defaulting Bank at such time, the Pro Rata Advance Share
of the Non-Defaulting Banks (including any Defaulting Bank that after giving
effect to the required purchases of Loans and acceptances of L/C Obligations,
would cease to be a Defaulting Bank) shall be calculated using the aggregate
Committed Line Portions of only such Non-Defaulting Banks in the denominators of
the Pro Rata Advance Share calculation (in lieu of the Committed Line Portions
of all Banks). Each Bank agrees to sell to the Defaulting Bank, such Effective
Amounts as may be required to effect clause (ii) above.

 

3rd A&R Credit Agreement [Enserco]                   

 

48

011038.0122\517034.09



(c)       A Defaulting Bank that is a Swap Bank which has closed out Swap
Contracts with the Borrower after it has become a Defaulting Bank shall only be
entitled to sharing of amounts pursuant to the Intercreditor Agreement with
respect to such Swap Contracts closed out after it has become a Defaulting Bank
notwithstanding any other provision to the contrary herein.

 

 

2.14

Termination or Reduction of Committed Line Portions.

(a)       Subject to Subsection 2.14(b), the Borrower shall have the right, upon
not less than three (3) Business Days’ notice to the Agent, to terminate the
Banks’ Committed Line Portions or, from time to time, to reduce the amount of
the Banks’ Committed Line Portions. Any such reduction shall be in an amount
equal to $5,000,000.00 or a whole multiple of $1,000,000.00 in excess thereof
and shall reduce permanently the Banks’ Committed Line Portions then in effect.
Termination of the Banks’ Committed Line Portions shall also terminate the
obligation of the Issuing Banks to issue Letters of Credit.

(b)       In the event of any termination of the Banks’ Committed Line Portions,
the Borrower shall on the date of such termination repay or prepay all of its
outstanding Revolving Loans (together with accrued and unpaid interest on the
Revolving Loans and any amounts payable pursuant to Section 4.04, and any other
amounts payable hereunder), reduce the L/C Obligations to zero and cause all
Letters of Credit to be cancelled and returned to the Issuing Banks (or shall
cash collateralize the L/C Obligations (or provide supporting letters of credit
from an institution reasonably acceptable to the Agent) on terms and pursuant to
documentation reasonably satisfactory to the Issuing Banks and the Agent). In
the event of any partial reduction of the Banks’ Committed Line Portions, then
at or prior to the effective date of such reduction, the Agent shall notify the
Borrower and the Banks of the outstanding Revolving Loans, and if such
outstanding Revolving Loans would exceed the aggregate Banks’ Committed Line
Portions after giving effect to such reduction, then, prior to giving effect to
such reduction, the Borrower shall, on the date of such reduction, first, repay
or prepay Revolving Loans and second, reduce the L/C Obligations (or cash
collateralize the L/C Obligations or provide supporting letters of credit from
an institution reasonably acceptable to the Agent and the Issuing Banks on terms
and pursuant to documentation reasonably satisfactory to the Issuing Banks and
the Agent), in an aggregate amount sufficient to eliminate such excess.

ARTICLE III

THE LETTERS OF CREDIT

 

 

3.01

The Letter of Credit Lines.

(a)       Subject to the limitations set forth in Subsection 3.01(b) below,
(i) each Issuing Bank agrees, (A) from time to time on any Business Day during
the period from the Closing Date to the Expiration Date, to Issue Letters of
Credit for the account of the Borrower under the Borrowing Base Line and to
amend or renew Letters of Credit previously Issued by it, in accordance with
Subsection 3.02(c), and (B) to honor conforming drafts under the Letters of
Credit; and (ii) each of the Banks will be deemed to have approved such
Issuance, amendment or renewal, and shall participate in Letters of Credit
Issued for the account of the Borrower. Within the foregoing limits, and subject
to the other terms and conditions hereof, the

 

3rd A&R Credit Agreement [Enserco]                   

 

49

011038.0122\517034.09



Borrower’s ability to request that an Issuing Bank Issue Letters of Credit shall
be fully revolving, and, accordingly, the Borrower may, during the foregoing
period, request that an Issuing Bank Issue Letters of Credit to replace Letters
of Credit which have expired or which have been drawn upon and reimbursed.
Borrower acknowledges and agrees that the Existing Letters of Credit are an
Obligation under this Agreement.

(b)       No Issuing Bank is under any obligation to Issue, amend or renew any
Letter of Credit if:

 

(i)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from Issuing such
Letter of Credit, or any Requirement of Law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;

 

(ii)

such Issuing Bank has received written notice from any Bank, any other Issuing
Bank, Agent or the Borrower, on or prior to the Business Day prior to the
requested date of Issuance of such Letter of Credit, that one or more of the
applicable conditions contained in Article V is not then satisfied;

 

(iii)

the expiry date of any requested Type of Letter of Credit exceeds the earlier of
(a) the expiry date set forth herein for such Type, or (b) the Maturity Date, or
the amount of any requested Type of Letter of Credit exceeds the applicable L/C
Sub-limit Cap after taking into account all outstanding L/C Obligations with
respect to such Type of Letter of Credit;

 

(iv)

such requested Letter of Credit is not in form and substance acceptable to such
Issuing Bank;

 

(v)

such Letter of Credit is for the purpose of supporting the Issuance of any
letter of credit by any other Person;

 

3rd A&R Credit Agreement [Enserco]                   

 

50

011038.0122\517034.09



 

(vi)

such Letter of Credit is denominated in a currency other than United States
Dollars or Canadian Dollars;

 

(vii)

the amount of such requested Letter of Credit, plus the Effective Amount of all
of the L/C Obligations, plus the Effective Amount of all Revolving Loans exceeds
the lesser of (x) the Borrowing Base Advance Cap or (y) the Total Available
Committed Line Portion, in which case the Agent shall notify each other Issuing
Bank that there is a deficiency;

 

(viii)

the amount of a Letter of Credit to be Issued by an Issuing Bank, plus the
Effective Amount of all of the L/C Obligations of such Issuing Bank exceeds such
Issuing Bank’s Issuing Bank Sub-Limit; or

 

(ix)

such Letter of Credit is not otherwise in compliance with the terms of this
Agreement.

(c)       Subject to the individual Sub-limits referenced under the definition
of “L/C Sub-limit Cap,” any Letter of Credit may be issued in Canadian Dollars,
provided that the aggregate amount of all Letters of Credit issued and
outstanding hereunder in Canadian Dollars may not exceed the United States
Dollar Equivalent of U.S. $25,000,000.00.

(d)       Any Letter of Credit requested by the Borrower to be Issued hereunder
may be Issued by any Issuing Bank or any Affiliate of such Issuing Bank, and if
a Letter of Credit is Issued by an Affiliate of the Issuing Bank, such Letter of
Credit shall be treated, for all purposes of this Agreement and the Loan
Documents, as if it were issued by the Issuing Bank.

(e)       If an Issuing Bank has Issued a transferable Letter of Credit within
the meaning of Article 38 of the Uniform Customs and Practice for Documentary
Credits, 2007 Revision, and pursuant to the terms of such transferable Letter of
Credit the Issuing Bank has reserved the right to approve transferees
thereunder, then the Agent must also approve such transferees.

 

 

3.02

Issuance, Amendment and Renewal of Letters of Credit.

(a)       Each Letter of Credit which is Issued hereunder shall, subject to the
limitations set forth in Section 3.01(b) above, be Issued upon the irrevocable
written request of the Borrower pursuant to a Notice of Borrowing (Letter of
Credit) in the applicable form attached hereto as Exhibit A received by an
Issuing Bank and the Agent by no later than 12 noon (New York City time) on the
proposed date of Issuance or at such later time as agreed to by such Issuing
Bank; provided that with respect to any such request received after 12 noon (New
York City time) such Issuing Bank agrees to use commercially reasonable best
efforts to Issue the Letter of Credit on the same day the notice is received.
Each such request for Issuance of a Letter of Credit shall be by electronic
transfer or facsimile, confirmed by the close of the next Business Day in an
original writing, in the form of an L/C Application, and shall specify in form

 

3rd A&R Credit Agreement [Enserco]                   

 

51

011038.0122\517034.09



and detail satisfactory to such Issuing Bank and Agent: (i) the proposed date of
Issuance of the Letter of Credit (which shall be a Business Day); (ii) the face
amount of the Letter of Credit; (iii) the expiry date of the Letter of Credit;
(iv) the name and address of the beneficiary thereof; (v) the documents to be
presented by the beneficiary of the Letter of Credit in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by the
beneficiary in case of any drawing thereunder; (vii) whether the Letter of
Credit is a Standby or Commercial Letter of Credit; and (viii) such other
matters as such Issuing Bank may require. Upon receipt of such request for
Issuance of a Letter of Credit, the Agent shall promptly notify the Issuing
Banks by delivery of a notification in the form of Exhibit P attached hereto
whether or not such Issuance is in compliance with the provisions of Section
3.01.

(b)       From time to time while a Letter of Credit is outstanding and prior to
the Expiration Date, an Issuing Bank shall, subject to the limitations set forth
in Section 3.01(b) above, upon the written request of the Borrower received by
such Issuing Bank and the Agent prior to 12 noon (New York City time) on the
proposed date of amendment, amend any Letter of Credit issued by it or at such
later time as agreed to by such Issuing Bank; provided that with respect to any
such request received after 12 noon (New York City time) such Issuing Bank
agrees to use its commercially reasonable best efforts to Issue the Letter of
Credit on the same day the notice is received. Each such request for amendment
of a Letter of Credit shall be made by electronic transfer or facsimile,
confirmed by the close of the next Business Day in an original writing, made in
the form of an L/C Amendment Application and shall specify in form and detail
satisfactory to the Issuing Banks and Agent: (i) the Letter of Credit to be
amended; (ii) the proposed date of amendment of the Letter of Credit (which
shall be a Business Day); (iii) the nature of the proposed amendment; and
(iv) such other matters as such Issuing Bank may require.

(c)       If any outstanding Letter of Credit Issued by an Issuing Bank shall,
subject to the limitations set forth in Section 3.01(b) above, provide that it
shall be automatically renewed unless the beneficiary thereof receives notice
from such Issuing Bank that such Letter of Credit shall not be renewed, and if
at the time of renewal such Issuing Bank would be entitled to authorize the
automatic renewal of such Letter of Credit in accordance with this
Subsection 3.02(c) upon the request of the Borrower, then such Issuing Bank
shall nonetheless be permitted to allow such Letter of Credit to renew, and the
Borrower and the Banks hereby authorize such renewal, and, accordingly, such
Issuing Bank shall be deemed to have received an L/C Amendment Application from
the Borrower requesting such renewal.

(d)       This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

(e)       Each Issuing Bank will also deliver to Agent a true and complete copy
of each Letter of Credit or amendment to or renewal of a Letter of Credit Issued
by it.

3.03     Risk Participations, Drawings, Reducing Letters of Credit and
Reimbursements.

(a)       Immediately upon the Issuance of each Letter of Credit Issued by an
Issuing Bank, each Bank shall be deemed to, and hereby irrevocably and
unconditionally

 

3rd A&R Credit Agreement [Enserco]                   

 

52

011038.0122\517034.09



agrees to, purchase from such Issuing Bank a participation in such Letter of
Credit and each drawing or Reducing Letter of Credit Borrowing thereunder in an
amount equal to the product of (i) the Pro Rata Advance Share (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 3.03, with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Share, if applicable) of such Bank, times (ii) the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing or Reducing Letter of Credit Borrowing, respectively. For
purposes of Section 2.01, each Issuance of a Letter of Credit shall be deemed to
utilize the Committed Line Portion of each Bank by an amount equal to the amount
of such participation.

(b)       In the event of any request for a drawing under a Letter of Credit
Issued by an Issuing Bank by the beneficiary or transferee thereof, such Issuing
Bank will promptly notify the Borrower. Any notice given by an Issuing Bank or
Agent pursuant to this Subsection 3.03(b) may be oral if immediately confirmed
in writing (including by facsimile); provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. The Borrower shall reimburse an Issuing Bank prior to 5:00 p.m. (New
York City time), on each date that any amount is paid by such Issuing Bank under
any Letter of Credit or to a Bank paying a beneficiary of a Reducing Letter of
Credit in the form of a Reducing L/C Borrowing (each such date, an “Honor
Date”), in an amount equal to the amount so paid by such Issuing Bank. Amounts
reimbursed by the Borrower with respect to draws under Letters of Credit issued
in Canadian Dollars shall be paid in United States Dollars at the United States
Dollar Equivalent of such draw. In the event the Borrower fails to reimburse
such Issuing Bank for the full amount of any drawing under any Letter of Credit
or of any Reducing L/C Borrowing, as the case may be, by 5:00 p.m. (New York
City time) on the Honor Date, such Issuing Bank will promptly notify Agent and
Agent will promptly notify each Bank thereof, and Borrower shall be deemed to
have requested that Revolving Loans be made by the Banks to be disbursed to such
Issuing Bank not later than one (1) Business Day after the Honor Date under such
Letter of Credit, subject to the amount of the unutilized portion of the
Borrowing Base Line.

(c)       In the event of any request for a Reducing L/C Borrowing by the
Borrower in association with any Reducing Letter of Credit, the amount available
for drawing under such Reducing Letter of Credit will be reduced automatically,
and without any further amendment or endorsement to such Reducing Letter of
Credit, by the amount actually paid to such beneficiary, notwithstanding the
fact that the payment creating such Reducing L/C Borrowing is not made pursuant
to a conforming and proper draw under the corresponding Reducing Letter of
Credit; provided, however, if any Bank has given the Issuing Banks, Agent, the
Borrower and each of the other Banks written notice that such Bank objects to
further Reducing L/C Borrowings at least three (3) Business Days prior to the
date the Borrower requests the Reducing L/C Borrowing, then the Issuing Banks
will not make such Reducing L/C Borrowing unless all Banks consent thereto.

(d)       Each Bank shall upon any notice pursuant to Subsection 3.03(b) make
available to Agent for the account of any Issuing Bank an amount in United
States Dollars at the United States Dollar Equivalent and in immediately
available funds equal to its Pro Rata Share (or, if a Defaulting Bank exists,
and without limitation to the obligations of such Defaulting Bank under this
Section 3.03, with respect to any Non-Defaulting Bank, its Pro Rata Adjusted
Share, if applicable) of the amount of the drawing or of the Reducing L/C
Borrowing,

 

3rd A&R Credit Agreement [Enserco]                   

 

53

011038.0122\517034.09



as the case may be, whereupon the participating Banks shall (subject to
Subsection 3.03(e)) each be deemed to have made a Revolving Loan to the Borrower
in that amount. If any Bank so notified fails to make available to Agent for the
account of such Issuing Bank the amount of such Bank’s Pro Rata Share (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 3.03, with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Share, if applicable) of the amount of the drawing
or of the Reducing L/C Borrowing, as the case may be, by no later than 3:00 p.m.
(New York City time) on the Business Day following the Honor Date, then interest
shall accrue on such Bank’s obligation to make such payment, from the Honor Date
to the date such Bank makes such payment, at a rate per annum equal to the
Federal Funds Rate in effect from time to time during such period. Agent will
promptly give notice of the occurrence of the Honor Date, but failure of Agent
to give any such notice on the Honor Date or in sufficient time to enable any
Bank to effect such payment on such date shall not relieve such Bank from its
obligations under this Section 3.03.

(e)       With respect to any unreimbursed drawing or Reducing L/C Borrowing, as
the case may be, that is not converted into Revolving Loans in whole or in part
for any reason, the Borrower shall be deemed to have incurred from the relevant
Issuing Bank an L/C Borrowing in United States Dollars at the United States
Dollar Equivalent of such drawing or Reducing L/C Borrowing, as the case may be,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at a rate per annum equal to the Default Rate, and each
Bank’s payment to such Issuing Bank pursuant to Subsection 3.03(d) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Bank in satisfaction of its participation
obligation under this Section 3.03.

(f)        Each Bank’s obligation in accordance with this Agreement to make the
Revolving Loans or L/C Advances, as contemplated by this Section 3.03, as a
result of a drawing under a Letter of Credit or Reducing L/C Borrowing, shall be
absolute and unconditional and without recourse to the relevant Issuing Bank and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank may have
against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, an Event of Default
or a Material Adverse Effect; or (iii) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

 

3.04

Repayment of Participations.

(a)       Upon (and only upon) receipt by Agent for the account of an Issuing
Bank of immediately available funds from the Borrower (i) in reimbursement of
any payment made by such Issuing Bank under a Letter of Credit or in connection
with a Reducing L/C Borrowing with respect to which any Bank has paid Agent for
the account of such Issuing Bank for such Bank’s participation in the Letter of
Credit pursuant to Section 3.03 or (ii) in payment of interest thereon, Agent
will pay to each Bank, in the same funds as those received by Agent for the
account of such Issuing Bank, the amount of such Bank’s Pro Rata Share (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 3.04, with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Share, if applicable) of such funds, and such
Issuing Bank shall receive the amount of the Pro Rata Share (or, if a Defaulting
Bank exists, and without limitation to the obligations of such Defaulting

 

3rd A&R Credit Agreement [Enserco]                   

 

54

011038.0122\517034.09



Bank under this Section 3.04, with respect to any Non-Defaulting Bank, its Pro
Rata Adjusted Share, if applicable) of such funds of any Bank that did not so
pay Agent for the account of such Issuing Bank.

(b)       If Agent or an Issuing Bank is required at any time to return to the
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of the payments made by the Borrower to
Agent for the account of such Issuing Bank pursuant to Subsection 3.04(a) in
reimbursement of a payment made under a Letter of Credit or in connection with a
Reducing L/C Borrowing or interest or fee thereon, each Bank shall, on demand of
such Issuing Bank, forthwith return to Agent or such Issuing Bank the amount of
its Pro Rata Share (or, if a Defaulting Bank exists, and without limitation to
the obligations of such Defaulting Bank under this Section 3.04, with respect to
any Non-Defaulting Bank, its Pro Rata Adjusted Share, if applicable) of any
amounts so returned by Agent or such Issuing Bank plus interest thereon from the
date such demand is made to the date such amounts are returned by such Bank to
Agent or such Issuing Bank, at a rate per annum equal to the Federal Funds Rate
in effect from time to time.

 

 

3.05

Role of the Issuing Banks.

(a)       Each Bank and the Borrower agree that, in paying any drawing under a
Letter of Credit Issued by an Issuing Bank or funding any Reducing L/C
Borrowing, such Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft or certificates expressly required by such
Letter of Credit, but with respect to Reducing Letter of Credit Borrowings, no
document of any kind need be obtained) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.

(b)       None of Agent or any Issuing Bank or any of their Related Persons
shall be liable to any Bank for: (i) any action taken or omitted in connection
herewith at the request or with the approval or deemed approval of the Banks;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any L/C-Related Document.

(c)       The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of Agent
or any Issuing Bank or any of their Related Persons shall be liable or
responsible for any of the matters described in clauses (a) through (g) of
Section 3.06; provided, however, anything in such clauses or elsewhere herein to
the contrary notwithstanding, that the Borrower may have a claim against an
Issuing Bank, and such Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing: (i) the Issuing Banks may
accept documents

 

3rd A&R Credit Agreement [Enserco]                   

 

55

011038.0122\517034.09



that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) the Issuing Banks shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

3.06     Obligations Absolute. The Obligations of the Borrower under this
Agreement and any L/C-Related Document to reimburse an Issuing Bank for a
drawing under a Letter of Credit or for a Reducing L/C Borrowing, and to repay
any L/C Borrowing and any drawing under a Letter of Credit or Reducing L/C
Borrowing converted into Revolving Loans, shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C-Related Document under all circumstances,
including the following:

(a)       any lack of validity or enforceability of this Agreement or any
L/C-Related Document;

(b)       any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any Letter
of Credit or any other amendment or waiver of or any consent to departure from
all or any of the L/C-Related Documents;

(c)       the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C-Related Documents or any unrelated transaction;

(d)       any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit;

(e)       any payment by any Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by any Issuing Bank under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;

(f)        any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guarantee, for all or any of the Obligations of the Borrower in respect of any
Letter of Credit; or

 

3rd A&R Credit Agreement [Enserco]                   

 

56

011038.0122\517034.09



(g)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

Notwithstanding anything to the contrary in this Section 3.06, the Issuing Banks
shall not be excused from liability to Borrower to the extent of any direct
damages (as opposed to consequential, indirect and punitive damages, claims in
respect of which are hereby waived by Borrower) suffered by Borrower that are
caused by any of the Issuing Bank’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof, provided, however, that the parties hereto
expressly agree that:

 

(i)

the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation and may make payment upon presentation
of documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit.

 

(ii)

the Issuing Banks shall have the right, in their sole discretion, to decline to
accept documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit; and

 

(iii)

this sentence shall establish the standard of care to be exercised by the Banks
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof (and the parties hereto hereby waive, to
the extent permitted by applicable law, any standard of care inconsistent with
the foregoing).

3.07     Cash Collateral Pledge. Upon the request of Agent, (i) if an Issuing
Bank has honored any full or partial drawing request on any Letter of Credit and
such drawing has resulted in an L/C Borrowing hereunder, (ii) if, as of the
Maturity Date, any Letters of Credit may for any reason remain outstanding and
partially or wholly undrawn, or (iii) upon an Event of Default, the Borrower
shall immediately Cash Collateralize the L/C Obligations in an amount equal to
such L/C Obligations. Upon the occurrence of the circumstances described in
Section 2.05 requiring the Borrower to Cash Collateralize Letters of Credit,
then, the Borrower shall immediately Cash Collateralize the L/C Obligations in
an amount equal to the applicable excess.

 

 

3.08

Letter of Credit Fees.

(a)       The Borrower shall pay to Agent for the account of each of the Banks,
a letter of credit fee with respect to each of the Letters of Credit Issued
hereunder equal to the greater of (i) $500.00 per Letter of Credit, or (ii) per
annum fees of (x) 2.25% of the undrawn

 

3rd A&R Credit Agreement [Enserco]                   

 

57

011038.0122\517034.09



amount of Ninety (90) Day Supply L/Cs and (y) 2.75% of the undrawn amount of all
other Letters of Credit.

(b)       The Borrower shall pay to the Agent for the account of each Issuing
Bank Issuing a Letter of Credit, an issuance fee of $250.00 for each Letter of
Credit issued.

(c)       The Borrower shall pay to the Agent for the account of each Issuing
Bank Issuing a Letter of Credit, a re-issuance fee of $100.00 for each Letter of
Credit that is re-issued.

(d)       The Borrower shall pay to the Agent for the account of each Issuing
Bank Issuing a Letter of Credit, an amendment fee equal to $100.00 for each
amendment to any Letter of Credit.

(e)       The Borrower shall pay to Agent for the account of each Issuing Bank
Issuing a Letter of Credit, a letter of credit fee with respect to each of the
Letters of Credit Issued hereunder by such Issuing Bank equal to a fronting fee
of 0.25% of the face amount of each such Letter of Credit.

(f)        Such letter of credit fees as described in sub-paragraphs (a), (b),
(c), (d) and (e) above for each Letter of Credit, unless otherwise specified,
shall be due and payable monthly in arrears for the preceding month during which
Letters of Credit are outstanding, on the later of (i) the 5th Business Day of
each month, or (ii) the date of payment shown on the monthly billing delivered
to the Borrower by the Agent (which date of payment shall be no less than two
(2) Business Days after delivery of such billing, but in no event later than the
Expiration Date.

(g)       With reference to Letter of Credit fees for all Letters of Credit
denominated in Canadian Dollars, the Agent shall calculate their United States
Dollar Equivalents for each month in advance based upon the Canadian Dollar/US
Dollar exchange rate in effect, as determined by the Agent as of the first
calendar day of such month (without limiting the Agent’s right to determine the
United States Dollar Equivalent at any time as provided in the definition of
“Effective Amount”). Such United States Dollar Equivalents shall be used for
calculating the amount of such fees. New Letters of Credit denominated in
Canadian Dollars shall be assigned United States Dollar Equivalents by the Agent
and such United States Dollar Equivalents shall apply until the next succeeding
United States Dollar Equivalents are calculated by the Agent.

3.09     Applicability of UCP. When a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), at the option of the
Issuing Bank, the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance or the International Standby Practices 1998
published by the Institute of International Bank and Practice (or such later
version thereof as may be in effect at the time of issuance) shall apply to each
Letter of Credit.

 

3rd A&R Credit Agreement [Enserco]                   

 

58

011038.0122\517034.09



3.10     Existing Letters of Credit. Borrower hereby acknowledges and agrees
that the Existing Letters of Credit shall be deemed to be Letters of Credit
Issued under this Agreement for all purposes.

ARTICLE IV

TAXES AND YIELD PROTECTION

 

 

4.01

Taxes.

(a)       Any and all payments by the Borrower to or for the account of Agent or
any Bank under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Agent and each Bank,
taxes imposed on or measured by its net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which Agent or such Bank, as the case may
be, is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to Agent or any Bank, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), Agent and such Bank receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to Agent (which shall forward the same to such Bank) the original or a
certified copy of a receipt evidencing payment thereof.

(b)       In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c)       If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to Agent or
any Bank, the Borrower shall also pay to Agent (for the account of such Bank) or
to such Bank, at the time interest is paid, such additional amount that such
Bank specifies as necessary to preserve the after-tax yield (after factoring in
all taxes, including taxes imposed on or measured by net income) such Bank would
have received if such Taxes or Other Taxes had not been imposed.

(d)       The Borrower agrees to indemnify Agent and each Bank for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by
Agent and such Bank, (ii) amounts payable under Subsection 4.01(c) and (iii) any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes

 

3rd A&R Credit Agreement [Enserco]                   

 

59

011038.0122\517034.09



or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date the Bank or Agent makes a demand therefore.

 

 

4.02

Increased Costs and Reduced Return; Capital Adequacy.

(a)       If any Bank determines that as a result of the introduction of or any
change in or in the interpretation of any Law, after the Closing Date or such
Bank’s compliance therewith, there shall be any increase in the cost to such
Bank of issuing or participating in Letters of Credit or advancing Revolving
Loans, or a reduction in the amount received or receivable by such Bank in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 4.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Bank is organized or has its Lending Office, and
(iii) reserve requirements), then from time to time upon demand of such Bank
(with a copy of such demand to Agent), the Borrower shall pay to such Bank such
additional amounts as will compensate such Bank for such increased cost or
reduction.

(b)       If any Bank determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, after
the Closing Date or compliance by such Bank (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Bank or any
corporation controlling such Bank as a consequence of such Bank’s obligations
hereunder (taking into consideration its policies with respect to capital
adequacy and such Bank’s desired return on capital), then from time to time upon
demand of such Bank (with a copy of such demand to Agent), the Borrower shall
pay to such Bank such additional amounts as will compensate such Bank for such
reduction.

4.03     Matters Applicable to all Requests for Compensation. A certificate of
Agent or any Bank claiming compensation under this Article IV and setting forth
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, Agent or such Bank
may use any reasonable averaging and attribution methods.

4.04     Funding Losses. The Borrower shall reimburse each Bank and hold each
Bank harmless from any loss or expense which the Bank may sustain or incur as a
consequence of:

(a)       the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;

(b)       the failure of the Borrower to borrow, continue or convert a Loan
after the Borrower has given (or is deemed to have given) a Notice of Borrowing
or a Notice of Conversion/Continuation;

(c)       the failure of the Borrower to make any prepayment in accordance with
any notice delivered under Section 2.05;

 

3rd A&R Credit Agreement [Enserco]                   

 

60

011038.0122\517034.09



(d)       the prepayment (including prepayments made pursuant to Article II) or
other payment (including after acceleration thereof) of a Eurodollar Rate Loan
on a day that is not the last day of the relevant Interest Period; or

(e)       the automatic conversion under Section 2.03 of any Eurodollar Rate
Loan to a Base Rate Loan on a day that is not the last day of the relevant
Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Borrower to the Banks under this
Section and under Section 4.02, each Eurodollar Rate Loan made by a Bank (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the Eurodollar Rate for such
Eurodollar Rate Loan by a matching deposit or other borrowing in the interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan is in fact so funded.

4.05     Survival. The agreements and Obligations of the Borrower in this
Article IV shall survive the payment of all other Obligations.

ARTICLE V

CONDITIONS PRECEDENT

5.01     Matters to be Satisfied Upon Execution of Agreement. At the time the
Banks execute this Agreement, unless otherwise waived by the Banks, Agent shall
have received all of the following, in form and substance satisfactory to Agent
and each Bank, and in sufficient copies for each Bank:

(a)       Loan Documents. This Agreement, the Notes, appropriate amendments to
the Security Agreements, financing statements and financing statement
amendments, and each other document or certificate executed in connection with
this Agreement, executed by each party thereto;

(b)       Incumbency. Certificate of the Secretary of the Borrower, certified as
of the Closing Date, and certifying the names and true signatures of the
officers of the Borrower authorized to execute, deliver and perform, as
applicable, this Agreement, and all other Loan Documents to be delivered by the
Borrower hereunder;

(c)       Organization Documents; Existence; Good Standing. The articles or
certificate of incorporation and the bylaws of the Borrower as in effect on the
Closing Date, all certified by the Secretary of the Borrower as of the Closing
Date, together with certificates of existence for the Borrower and a good
standing certificate for the Borrower from the Secretary of State (or similar,
applicable Governmental Authority) of its state of incorporation and each state
where the Borrower is qualified to do business as a foreign corporation,
certified as of, or reasonably close to, the Closing Date;

 

3rd A&R Credit Agreement [Enserco]                   

 

61

011038.0122\517034.09



(d)       Legal Opinion. Opinions of counsel to the Borrower and addressed to
Agent and the Banks in form and substance acceptable to Agent and the Banks;

(e)       Payment of Fees. The fee letters executed by the Borrower and evidence
of payment by the Borrower of all accrued and unpaid fees, costs and expenses to
the extent then due and payable on the Closing Date, together with Attorney
Costs of Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute Fortis’ reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided, however, that such estimate shall not thereafter preclude
final settling of accounts between the Borrower and Agent); including any such
costs, fees and expenses arising under or referenced in Sections 2.08 and
11.04(a) and all costs of the auditors and consultants retained by the Banks in
connection with the Obligations of the Borrower to Agent;

(f)        Certificate. A certificate signed by a Responsible Officer of the
Borrower, dated as of the Closing Date, stating to the best of such officer’s
knowledge that:

 

(i)

The representations and warranties contained in Article VI of the Agreement are
true and correct in all material respects on and as of the date of this
certificate;

 

(ii)

No Default or Event of Default exists or would result from the Credit Extension;
and

 

(iii)

There has occurred no event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(g)       Filings. Evidence that all filings needed to perfect the security
interests granted by the Security Agreements have been completed or due
provision has been made therefore;

(h)       Intercreditor Agreement. The Intercreditor Agreement executed by each
party thereto.

 

(i)

Responsible Officer List. The Responsible Officer List;

(j)        Support Agreement. The Support Agreement executed by the Parent;

(k)       Financial Statements. The Borrower’s audited financial statements for
its 2008 fiscal year in compliance with Section 7.01(a);

(l)        Borrowing Base Collateral Position Report. The Borrower’s most recent
Borrowing Base Collateral Position Report;

(m)      Risk Management Policy. The Borrower’s most recent risk management
policy;

 

3rd A&R Credit Agreement [Enserco]                   

 

62

011038.0122\517034.09



(n)       Audit Report. The final signed audit report relating to the Borrower’s
Collateral Position;

(o)       Non-Utility Money Pool Agreement. An executed copy of the Non-Utility
Money Pool Agreement dated June 12, 2008, including any amendments thereto,
entered into by the Borrower, the Parent, Black Hills Service Company, LLC,
Black Hills Non-regulated Holdings, LLC and certain other non-utility
Subsidiaries of Parent named therein;

(p)       Subordination Agreement. An executed subordination agreement
substantially in the form attached hereto as Exhibit H among the Parent, the
Borrower and the Agent; and

(q)       Other Documents. Such other approvals, opinions, documents or
materials as Agent or any Bank may request.

5.02     Matters to be Satisfied Prior to Each Request for Extension of Credit.
On any date on which Borrower requests that any Bank make any Loans or Issue any
Letter of Credit hereunder, unless otherwise waived by the Banks, each of the
following shall be true:

(a)       Representations and Warranties. Each of the representations and
warranties made by Borrower in or pursuant to this Agreement or the other Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date).

(b)       Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extension of credit
requested to be made on such date.

(c)       No Material Adverse Effect. Since the Closing Date, there shall have
been no Material Adverse Effect.

(d)       Borrowing Availability. The aggregate Effective Amount outstanding
under this Agreement shall not exceed the lesser of the Borrowing Base Advance
Cap or the Total Available Committed Line Portion.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Agent and each Bank that:

 

 

6.01

Existence and Power. The Borrower and each of its Subsidiaries:

(a)       is a corporation or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization;

 

3rd A&R Credit Agreement [Enserco]                   

 

63

011038.0122\517034.09



(b)       have the power and authority and all governmental licenses,
authorizations, consents and approvals that are necessary to own their assets,
carry on their business and to execute, deliver, and perform their respective
Obligations under the Loan Documents;

(c)       is duly qualified as a foreign corporation or limited liability
company, as the case may be, and is licensed and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and

(d)       to the best knowledge of the Borrower, is in compliance with all
Requirements of Law.

6.02     Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document to
which the Borrower is party, have been duly authorized by its board of
directors, and if necessary, shareholder action, and do not and will not:

(a)       contravene the terms of the Organization Documents of the Borrower;

(b)       conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which the Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or

(c)       to the best knowledge of the Borrower, violate any Requirement of Law.

6.03     Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower or
any of its Subsidiaries, as applicable, of the Agreement or any other Loan
Document.

6.04     Binding Effect. This Agreement and each other Loan Document to which
the Borrower or any of its Subsidiaries is a party constitute the legal, valid
and binding obligations of such Person to the extent it is a party thereto,
enforceable against such Person in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.

6.05     Litigation. Except as specifically disclosed in Schedule 6.05, there
are no actions, suits or proceedings, pending, or to the knowledge of the
Borrower, threatened at law, in equity, in arbitration or before any
Governmental Authority, against the Borrower, or any of its Subsidiaries or any
of their respective properties which purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby; and no injunction, writ, temporary restraining order or any
order of any nature has been

 

3rd A&R Credit Agreement [Enserco]                   

 

64

011038.0122\517034.09



issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

6.06     No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by the Borrower. As of the Closing Date,
neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect.

 

 

6.07

ERISA Compliance. Except as specifically disclosed in Schedule 6.07:

(a)       Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the best knowledge of the
Borrower, nothing has occurred which would cause the loss of such qualification.
The Borrower and each ERISA Affiliate have made all required contributions to
any Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

(b)       There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which have resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c)       (i) To the Borrower’s best knowledge, no ERISA Event has occurred or
is reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) or
ERISA.

6.08     Use of Proceeds; Margin Regulations. The proceeds of the Loans are to
be used solely (a) to finance working capital requirements related to Product
marketing activities; (b) to provide for Letters of Credit as described
hereunder; and (c) to fund payments due to any Swap Bank under a Swap Contract.
Neither the Borrower nor any Subsidiary is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

3rd A&R Credit Agreement [Enserco]                   

 

65

011038.0122\517034.09



6.09     Title to Properties. The Borrower and each of its Subsidiaries have
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of their
respective businesses, except for such defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect. As of the
Closing Date, the property of the Borrower and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

6.10     Taxes. The Borrower and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges shown thereon to be due and payable, and have paid all material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets as due and payable, except those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any of its Subsidiaries that would, if made,
have a Material Adverse Effect.

 

 

6.11

Financial Condition.

(a)       The audited balance sheet of Borrower dated as of December 31, 2008:

 

(i)

fairly presents the financial condition of the Borrower as of the date thereof;
and

 

(ii)

shows all material indebtedness and other liabilities, direct or contingent, of
the Borrower as of the date thereof, including liabilities for taxes, material
commitments and Contingent Obligations.

(b)       Since December 31, 2008, there has been no Material Adverse Effect.

6.12     Environmental Matters. Except as previously specifically disclosed in
Schedule 6.12, such Environmental Laws and Environmental Claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.13     Regulated Entities. Neither the Borrower, nor any Person controlling
the Borrower, or any of its Subsidiaries, is an “Investment Company” within the
meaning of the Investment Company Act of 1940. The Borrower is not subject under
any Federal or state statute or regulation to restrictions limiting its ability
to incur the Obligations.

6.14     No Burdensome Restrictions. Neither the Borrower nor any of its
Subsidiaries is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, which
could reasonably be expected to have a Material Adverse Effect.

6.15     Copyrights, Patents, Trademarks and Licenses, etc. To the Borrower’s
best knowledge, the Borrower or its Subsidiaries own or are licensed or
otherwise have the right

 

3rd A&R Credit Agreement [Enserco]                   

 

66

011038.0122\517034.09



to use all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 6.05, no claim or litigation regarding any of
the foregoing is pending or threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of the Borrower, proposed.

6.16     Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed in part (a) of Schedule 6.16 hereto (as such schedule may
be amended from time to time in accordance with Section 8.20) and have no equity
investments in any other corporation or entity other than those specifically
disclosed in part (b) of Schedule 6.16.

6.17     Insurance. Except as specifically disclosed in Schedule 6.17, the
properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or such Subsidiary operates.

6.18     Full Disclosure. To the Borrower’s best knowledge, none of the
representations or warranties made by the Borrower or any of its Subsidiaries in
the Loan Documents as of the date such representations and warranties are made
or deemed made, and none of the statements contained in any exhibit, report,
statement or certificate furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with the Loan Documents (including the offering and
disclosure materials delivered by or on behalf of the Borrower to the Banks
prior to the Closing Date), contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

6.19     Bank Accounts. The Borrower and its Subsidiaries have no bank accounts
other than those specifically disclosed in Schedule 6.19 hereto.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Bank shall be continuing to consider making Revolving Loans or
Issuing Letters of Credit hereunder, or any Loan or other Obligation shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

7.01     Financial Statements. The Borrower shall deliver to the Banks, in form
and detail satisfactory to the Banks:

(a)       as soon as available, but not later than 120 days after the end of
each fiscal year, a copy of the audited financial statements of Borrower to
include a balance

 

3rd A&R Credit Agreement [Enserco]                   

 

67

011038.0122\517034.09



sheet as at the end of such year and the related statements of income or
operations, members’ equity and cash flows for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, and
accompanied by the opinion of a nationally-recognized independent public
accounting firm reasonably acceptable to Agent which report shall state that
such financial statements present fairly the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
years. Such opinion shall not be qualified or limited because of a restricted or
limited examination by the public accounting firm of any material portion of
Borrower’s records;

(b)       as soon as available, but not later than 120 days after the end of
each fiscal year, a copy of the financial statements of Borrower to include a
balance sheet as at the end of such year and the related statements of income or
operations, members’ equity and cash flows for such year, in each case prepared
on an Economic Basis and accompanied by a special purpose report acceptable to
the Banks issued by a nationally-recognized independent accounting firm
reasonably acceptable to Agent; and

(c)       as soon as available, but not later than forty-five (45) days after
the end of each month, Borrower-prepared financial statements prepared in
accordance with GAAP and on an Economic Basis and accompanied by an explanation
of any discrepancy between such statements resulting from the differing methods
of preparation.

7.02     Certificates; Other Information. The Borrower shall furnish to the
Agent and the Banks:

(a)       concurrently with the delivery of the financial statements referred to
in Subsections 7.01(a) and (b), a Compliance Certificate executed by a
Responsible Officer of the Borrower;

(b)       as of the 15th and last day of each month, delivered within seven (7)
days of the reporting date (or the next succeeding Business Day after such date
in the event that such date is not a Business Day), a Borrowing Base Collateral
Position Report, certified by a Responsible Officer of the Borrower; provided,
however, that if any Borrowing Base Collateral Position Report fails to reflect
an “excess” (as contemplated by such report) of greater than $20,000,000.00,
then until two consecutive Borrowing Base Collateral Position Reports have
evidenced an “excess” (as contemplated by such report) of greater than
$25,000,000.00, the Borrower shall provide additional Borrowing Base Collateral
Position Reports per month, one as of each Friday of each week. Upon the
delivery of the second consecutive Borrowing Base Collateral Position Report
evidencing an excess greater than $25,000,000.00, the Borrower will revert to
delivering two (2) Borrowing Base Collateral Position Reports per month as
described in the first portion of this Section 7.02(b);

(c)       as of the 15th and last day of each month, delivered within seven (7)
days of the reporting date (or the next succeeding Business Day after such date
in the event that such date is not a Business Day), a Net Fixed Price Volume
Report, certified by a Responsible Officer of the Borrower that the Borrower is
in compliance with the Net Fixed Price Volume limitations set forth in Section
8.11 of this Agreement;

 

3rd A&R Credit Agreement [Enserco]                   

 

68

011038.0122\517034.09



(d)       on the tenth (10th) Business Day of each month a Transportation
Agreement Report, in form and substance acceptable to Banks, as of the last
calendar day of the preceding month, certified by a Responsible Officer of the
Borrower;

(e)       on the tenth (10th) Business Day of each month a forward position
report, in form and substance acceptable to the Banks, showing the marked to
market position of the Borrower’s forward book as of the last calendar day of
the preceding month, certified by a Responsible Officer of the Borrower;

(f)        promptly when available, such additional information regarding the
business, financial or corporate affairs of the Borrower or any Subsidiary as
the Agent, at the request of any Bank, may from time to time reasonably request;

(g)       within forty-five (45) days of the end of each quarter, a quarterly
report of inventory storage locations at each quarter end;

(h)       within forty-five (45) days of the end of each quarter, a quarterly
report reflecting any advances made by Borrower to Parent or any other
Affiliates;

(i)        within forty-five (45) days of the end of each quarter, a quarterly
report reflecting total future demand charge obligations;

(j)        updated risk management policies which shall cover Borrower’s trading
activities in natural gas, crude oil and distillates for crude blending, such
policies to be reasonably satisfactory to the Agent and the Banks; and

(k)       promptly upon receipt thereof, copies of any detailed audit reports,
management letters and any reports as to material inadequacies in accounting
controls (including reports as to the absence of any such inadequacies) or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any of its Subsidiaries, or any
audit of any of them.

Whenever any report or other information due under this Section 7.02 is due on a
day other than a Business Day, such report or other information shall be due on
the following Business Day.

 

 

 

7.03

Notices. The Borrower shall promptly notify Agent and each Bank:

(a)       of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that could reasonably be
expected to become a Default or Event of Default;

(b)       the occurrence of any event which could reasonably be expected to
cause a material impairment of the Collateral Position;

(c)       the occurrence of any event which could reasonably be expected to
cause a Material Adverse Effect, including any of the following to the extent
they individually or

 

3rd A&R Credit Agreement [Enserco]                   

 

69

011038.0122\517034.09



in the aggregate cause or could reasonably be expected to cause a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
material Contractual Obligation of the Borrower or any Subsidiary; (ii) any
material dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(d)       of the occurrence of any of the following events affecting the
Borrower or any ERISA Affiliate (but in no event more than 10 days after the
Borrower receives notice or becomes aware of such event), and deliver to Agent
and each Bank a copy of any notice with respect to such event that is filed with
a Governmental Authority and any notice delivered by a Governmental Authority to
the Borrower or any ERISA Affiliate with respect to such event:

 

(i)

an ERISA Event;

 

(ii)

a material increase in the Unfunded Pension Liability of any Pension Plan;

 

(iii)

the adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the Borrower or any ERISA Affiliate;

 

(iv)

the adoption of any amendment to a Plan subject to Section 412 of the Code, if
such amendment results in a material increase in contributions or Unfunded
Pension Liability;

(e)       of any material change in accounting policies or financial reporting
practices by the Borrower; and

(f)        of any intended relocation of inventory or any intended new location
of inventory owned by the Borrower, at least ten (10) Business Days prior to the
date such inventory is to be stored at such location.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein, and stating what action the Borrower or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under Subsection 7.03(a) shall describe with particularity any and all clauses
or provisions of this Agreement or other Loan Document that have been (or
reasonably could be expected to be) breached or violated as therein provided.

Each Swap Bank that has concluded a Swap Contract shall promptly notify the
Agent of the early termination, or its equivalent, of the Swap Contract and the
Agent shall promptly notify the Banks of the same.

7.04     Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause each of its Subsidiaries to:

 

3rd A&R Credit Agreement [Enserco]                   

 

70

011038.0122\517034.09



(a)       preserve and maintain in full force and effect its corporate existence
and good standing under the laws of its state or jurisdiction of organization;

(b)       preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business;

(c)       use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and

(d)       preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

7.05     Maintenance of Property. The Borrower shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and make all necessary repairs thereto and renewals and
replacements thereof except in any case where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.06     Insurance. The Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons. Agent, for the
benefit of the Banks, shall be named as an additional insured and loss payee
under all such polices, without liability for premiums or club calls.

7.07     Payment of Obligations. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
their respective obligations and liabilities, including:

(a)       all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary;

(b)       all lawful claims which, if unpaid, would by law become a Lien upon
its property, except for Permitted Liens, unless the same are being contested in
good faith by appropriate proceedings and adequate reserves in accordance with
GAAP are being maintained by the Borrower or Subsidiary, and provided that at
such time the claim becomes a Lien (other than a lis pendens notice), it shall
be promptly paid; and

(c)       all indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing or
relating to such Indebtedness.

 

3rd A&R Credit Agreement [Enserco]                   

 

71

011038.0122\517034.09



7.08     Compliance with Laws. The Borrower shall comply, and shall cause each
of its Subsidiaries to comply, with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act).

7.09     Compliance with ERISA. The Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code.

7.10     Inspection of Property and Books and Records. The Borrower shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower and such Subsidiary.
The Borrower shall permit, and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Agent or any Bank to visit and
inspect any of their respective properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants, all at
the expense of Agent or Bank causing such inspection and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, when an Event
of Default exists Agent or any Bank may do any of the foregoing at the expense
of the Borrower at any time during normal business hours and without advance
notice.

7.11     Environmental Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, conduct its operations and keep and maintain its property in
compliance in all material respects with all Environmental Laws.

7.12     Use of Proceeds. The Borrower shall use the proceeds of the Loans for
the uses described in this Agreement and not in contravention of any Requirement
of Law or of any Loan Document restrictions on use of loan proceeds. The
Borrower shall not use the proceeds of the Loan or any Letter of Credit to
acquire, directly or indirectly, any Margin Stock.

7.13     Collateral Position Audit. At such times as Agent deems advisable, the
Borrower will allow Agent or an entity satisfactory to Agent to conduct a
thorough examination of the Borrower’s Collateral Position and its risk
management practices, and the Borrower will fully cooperate in such examination.
The Borrower will pay the costs and expenses of one such examination per
calendar year and any additional examinations during such time as an Event of
Default has occurred and is continuing. The Borrower acknowledges that Agent
will conduct a minimum of one such audit per year and may conduct additional
audits during the year. At the request of any Bank, the Agent will provide such
Bank with the results of such audit.

7.14     Payments to Bank Blocked Accounts. The Borrower shall (i) notify in
writing and otherwise take such reasonable steps to ensure that all Account
Debtors under any of its Accounts forward payment in the form of cash, checks,
drafts or other similar items of payment directly to the Bank Blocked Accounts
or directly by wire transfer to the Bank Blocked

 

3rd A&R Credit Agreement [Enserco]                   

 

72

011038.0122\517034.09



Accounts and shall, if requested by Agent, provide Banks with reasonable
evidence of such notification, (ii) deposit and cause its Subsidiaries to
deposit or cause to be deposited all payments under such Accounts to the Bank
Blocked Accounts. In the event that any Account Debtor does make any payment
directly to the Bank Blocked Accounts, Borrower shall promptly deposit such
amounts into the Bank Blocked Accounts, and (iii) to the extent any funds are
withdrawn by the Borrower or any of its Subsidiaries from the Clearinghouse
Account, deposit and cause its Subsidiaries to deposit such funds to the Bank
Blocked Accounts. Agent at any time may apply amounts contained in the Bank
Blocked Accounts toward satisfaction of the Obligations. Upon the written notice
of Agent, Wells Fargo shall cease to transfer any funds from the Bank Blocked
Accounts until further notified in writing by Agent.

 

 

7.15

Financial Covenants. The Borrower shall at all times maintain:

(a)       Minimum Net Working Capital equal to the greater of (i) $50,000,000.00
or (ii) 25% of the then-elected Borrowing Base Sub-Cap, subject to adjustment as
provided in Section 8.11(b).

(b)       Minimum Tangible Net Worth equal to the greater of (i) $50,000,000.00
or (ii) 25% of the then-elected Borrowing Base Sub-Cap, subject to adjustment as
provided in Section 8.11(b).

(c)       A ratio of Total Liabilities to Tangible Net Worth not to exceed 5:1.

7.16     Net Cumulative Loss. The Borrower shall not incur a Net Cumulative Loss
during any twelve (12) consecutive calendar months in excess of the lower of the
following: (a) $30,000,000.00, or (b)(x) $10,000,000.00 plus (y) to the extent
it results in a positive number, eighteen percent (18%) times the following:

 

(i)

the lower of Net Working Capital or Tangible Net Worth (as of most recent period
available), minus

 

(ii)

$75,000,000.00.

For purposes of this Section 7.16, Net Cumulative Loss shall mean the
consolidated net loss of the Borrower and its Subsidiaries computed on an
Economic Basis.

7.17     Security for Obligations. The Borrower shall at all times maintain
security interests in favor of the Banks so that the Banks shall have a first
priority perfected lien (other than Permitted Liens) on all of assets of the
Borrower and any of its Subsidiaries to the extent required pursuant to the Loan
Documents, to secure the Borrower’s Obligations hereunder, under the other Loan
Documents and with respect to Swap Contracts, and the Borrower’s Obligations
under Swap Contracts shall be secured on a pari passu basis with the Borrower’s
other Obligations, provided that with respect to a Defaulting Bank or its
Affiliate which has entered into a Swap Contract with the Borrower, the
Defaulting Bank shall only be entitled to sharing of amounts pursuant to the
Intercreditor Agreement with respect to such Swap Contracts notwithstanding any
other provision to the contrary herein.

 

3rd A&R Credit Agreement [Enserco]                   

 

73

011038.0122\517034.09



ARTICLE VIII

NEGATIVE COVENANTS

So long as any Loan or other Obligation shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, unless the Banks waive compliance
in writing:

8.01     Limitation on Liens. The Borrower shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):

(a)       any Lien existing on property of the Borrower or any of its
Subsidiaries on the Closing Date and set forth in Schedule 8.01 securing
Indebtedness;

(b)       any Lien created under any Loan Document or Swap Contract;

(c)       Liens for taxes, fees, assessments or other governmental charges which
are not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07, provided that no notice of
lien has been filed or recorded under the Code;

(d)       carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, First Purchaser Liens or other similar Liens arising in the
ordinary course of business which are not delinquent or remain payable without
penalty and, with respect to any such warehousemen’s or landlord’s lien, such
liens only secure accrued rental charges;

(e)       Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(f)        Liens on the property of the Borrower or its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;

(g)       Liens consisting of judgment or judicial attachment liens, provided
that the enforcement of such Liens is effectively stayed and all such unstayed
liens in the aggregate at any time outstanding for the Borrower and its
Subsidiaries do not exceed $1,000,000.00;

(h)       easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the ordinary conduct of the business of the Borrower and its Subsidiaries;

 

3rd A&R Credit Agreement [Enserco]                   

 

74

011038.0122\517034.09



(i)        purchase money security interests (including capital leases) on any
property acquired or held by the Borrower or its Subsidiaries in the ordinary
course of business, securing Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such property; provided,
however, that (i) any such Lien attaches to such property concurrently with or
within 20 days after the acquisition thereof, (ii) such Lien attaches solely to
the property so acquired in such transaction, (iii) the principal amount of the
debt secured thereby does not exceed 100% of the cost of such property, and
(iv) the principal amount of the Indebtedness secured by any and all such
purchase money security interests shall not at any time exceed $2,000,000.00;
and

(j)        any Lien in the form of Cash Collateral (which has not been Cash
Collateralized for the benefit of the Banks) which has been granted by the
Borrower to secure the margin requirements of a swap contract permitted under
Section 8.06(b), provided that such Cash Collateral has been deducted from the
Borrowing Base Advance Cap.

8.02     Consolidations, Mergers and Dispositions. The Borrower shall not suffer
or permit any of its Subsidiaries to merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person except for (a) the
sale of assets in the ordinary course of its business, (b) mergers and
consolidations with an aggregate value of less than $10,000,000.00 less the
aggregate value of any acquisitions permitted under Section 8.18 during any
consecutive 12 calendar month period, and (c) asset sales with an aggregate
value of less than $10,000,000.00 during any consecutive 12 calendar month
period.

8.03     Limitation on Indebtedness. The Borrower shall not suffer or permit any
of its Subsidiaries to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(a)       Indebtedness incurred pursuant to or in accordance with, this
Agreement;

(b)       Indebtedness consisting of trade payables in the ordinary course of
business;

(c)       Indebtedness existing on the Closing Date, and described on
Schedule 8.01;

(d)       Indebtedness in respect of purchase money security interests permitted
by Section 8.01 hereof;

(e)       Indebtedness in respect of Contingent Obligations permitted by
Section 8.06 hereof;

 

(f)

Subordinated Debt that has been approved by the Banks;

 

3rd A&R Credit Agreement [Enserco]                   

 

75

011038.0122\517034.09



(g)       Intercompany loans to the Borrower which are subordinated to the
Obligations pursuant to a subordination agreement or on other terms and
conditions satisfactory to the Banks; and

(h)       Intercompany loans incurred by a Subsidiary to the extent permitted
under Section 8.18.

8.04     Transactions with Affiliates. The Borrower shall not suffer or permit
any of its Subsidiaries to, enter into any material transaction with any
Affiliate of the Borrower, except upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate of the Borrower or such
Subsidiary.

8.05     Use of Proceeds. The Borrower shall not suffer or permit any of its
Subsidiaries to, use any portion of the Loan proceeds or any Letter of Credit,
directly or indirectly, (a) to purchase or carry Margin Stock, (b) to repay or
otherwise refinance indebtedness of the Borrower or others incurred to purchase
or carry Margin Stock, (c) to extend credit for the purpose of purchasing or
carrying any Margin Stock, (d) to acquire any security in any transaction that
is subject to Section 13 or 14 of the Exchange Act, or (e) in a manner
inconsistent with this Agreement.

8.06     Contingent Obligations. The Borrower shall not suffer or permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except:

(a)       endorsements for collection or deposit in the ordinary course of
business;

(b)       swap contracts entered into in the ordinary course of business as bona
fide hedging transactions (including Swap Contracts);

(c)       Contingent Obligations of the Borrower and its Subsidiaries existing
as of the Closing Date and described on Schedule 8.06;

(d)       Contingent Obligations of the Borrower with respect to any obligations
of its Subsidiaries; and

(e)       Contingent Obligations of the Borrower in favor of Societe Generale
Energie (Canada) Inc. (“SocGen Canada”) pursuant to the terms of an agency
agreement between the Borrower and SocGen Canada. Specifically, the Borrower
will indemnify SocGen Canada for errors made by the Borrower in the execution of
transactions entered into on behalf of SocGen Canada. The Borrower will also
assume the risks of any disruption in the flow of natural gas from the initial
seller to SocGen Canada into and out of storage and to the final purchaser from
SocGen Canada.

8.07     Restricted Payments. The Borrower shall not declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

3rd A&R Credit Agreement [Enserco]                   

 

76

011038.0122\517034.09



(a)       each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock of such Subsidiary on a pro rata basis based on
their relative ownership interests);

(b)       the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock of such
Person;

(c)       the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or warrants or options to acquire any such
shares with the proceeds received from the substantially concurrent issue of new
shares of its common stock; and

(d)       the Borrower may declare or pay cash dividends to its stockholders;
provided, however, that, immediately after giving effect to such proposed
action, no Default or Event of Default would exist.

8.08     ERISA. The Borrower shall not, nor suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan; or (b) engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

8.09     Change in Business. The Borrower shall not, nor suffer or permit any of
its Subsidiaries to, engage in any line of business or trading strategy
materially different from the line of business or trading strategy carried on by
the Borrower and its Subsidiaries on the date hereof.

8.10     Accounting Changes. The Borrower shall not, nor suffer or permit any of
its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any Subsidiary.

 

 

8.11

Net Fixed Price Volume Limits.

(a)       At no time will the Borrower allow the Net Fixed Price Volume of
natural gas to exceed 3,000,000 MMBTUS and the Net Fixed Price Volume of crude
oil and distillates for crude blending to exceed 50,000 bbls.

(b)       In the event the Borrower’s Net Fixed Price Volume of natural gas
exceeds 1,500,000 MMBTUS, the financial covenants set forth at Section 7.15(a)
and (b) shall be adjusted by increasing the required minimum Net Working Capital
and the required Tangible Net Worth by an amount equal to the Borrower’s actual
Net Fixed Price Volume of natural gas less 1,500,000 MMBTUS times $5.00 per
MMBTU.

8.12      Change of Management. Borrower shall notify the Agent prior to any
Change of Management. For purposes of this Section 8.12, “Change of Management”
shall mean an officer of the Borrower as of the Closing Date and listed as of
the date hereof on Schedule 8.12 hereto ceases to be an officer of the Borrower
or more than 50% of the Persons

 

3rd A&R Credit Agreement [Enserco]                   

 

77

011038.0122\517034.09



serving as directors of the Borrower as of the Closing Date and listed as of the
date hereof on Schedule 8.12 hereto cease to serve as directors.

8.13     Risk Management Policy. The Borrower will not materially change its
risk management policies or increase any board of director established
volumetric or dollar limits thereunder without the prior written consent of
Agent and all the Required Banks. Borrower agrees that upon request by Agent,
from time to time, the Borrower and the Banks will review and evaluate
Borrower’s risk management policies.

8.14     Capital Expenditures. Borrower will not make or commit to make any
capital expenditure if after such commitment or expenditure a Default or Event
of Default would exist under this Agreement.

8.15     Unhedged Transportation Exposure. At no time will the Borrower allow
its Unhedged Transportation Exposure for the next succeeding two-year period to
exceed the amounts specified below, provided, however, that Borrower’s Unhedged
Transportation Exposure may exceed such amounts by one-third (1/3) of the amount
by which its Net Working Capital and Tangible Net Worth exceeds the minimum
amount required under Section 7.15.

Borrowing Base
Sub-Cap in Effect

Unhedged Transportation
Exposure May Not Exceed

$100,000,000.00

$3,000,000.00

$150,000,000.00

$3,000,000.00

$175,000,000.00

$4,000,000.00

$200,000,000.00

$4,000,000.00

$250,000,000.00

$5,500,000.00

$300,000,000.00 or more

$6,500,000.00

8.16     Proprietary Value-at-Risk. Borrower’s Proprietary Value-at-Risk shall
not at any time exceed $8,000,000.00 (95% confidence interval and one-day time
horizon). “Proprietary Value-at-Risk” shall mean the risk of mark to market
value loss for proprietary positions calculated using historical market trends,
prices, volatility and correlations.

8.17     Transportation Value-at-Risk. Borrower’s Transportation Value-at-Risk
shall not at any time exceed $10,000,000.00 (95% confidence interval and one-day
time horizon). “Transportation Value-at-Risk” shall mean the risk of mark to
market value loss for transportation positions calculated using historical
market trends, prices, volatility and correlations.

8.18     Loans and Investments. Borrower shall not, nor shall it permit any of
its Subsidiaries to, purchase or acquire, or make any commitment therefor, any
equity interest, or any obligations or other securities of, or any interest in,
any Person, or make or commit to make any acquisitions, or make or commit to
make any advance, loan, extension of credit (other than pursuant to sales on
open account in the ordinary course of Borrower’s business) or capital

 

3rd A&R Credit Agreement [Enserco]                   

 

78

011038.0122\517034.09



contribution to or any other investment in, any Person; provided, however, that
(a) Borrower may make advances and loans to Parent, and (b) Borrower and any of
its Subsidiaries may make such investments, capital contributions, acquisitions,
loans or advances, as long as (i) after giving effect to such proposed action,
no Default or Event of Default would exist; and (ii) except for advances and
loans by Borrower to Parent, the aggregate amount of all such investments,
capital contributions, acquisitions, loans or advances does not exceed
$15,000,000.00 less the aggregate value of any mergers and consolidations
permitted under Section 8.02;

8.19     Bank Blocked Accounts Investments. Borrower shall not (a) purchase or
acquire any investments to be held in a Bank Blocked Accounts other than cash
equivalents and Marketable Securities; or (b) open or maintain any bank account
unless such bank account is subject to a Blocked Account Agreement.

8.20     Additional Subsidiaries. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, create or acquire any additional Subsidiaries
without (a) prior written notice to the Agent, (b) such new Subsidiary executing
and delivering to the Agent, at its request, a guaranty, a joinder to the
Borrower’s Second Amended and Restated Security Agreement, and such other
security agreements as the Agent or the Required Banks may reasonably request,
(c) the equity holder of such Subsidiary executing and delivering to the Agent a
security agreement pledging one hundred percent (100%) of the Capital Stock
owned by such equity holder of such Subsidiary along with the certificates
pledged thereby, if any, and appropriately executed stock powers in blank, if
applicable, and (d) the delivery by the Borrower and such Subsidiary of any
certificates, opinions of counsel, title opinions or other documents as the
Agent may reasonably request relating to such Subsidiary; provided that the
tangible net worth according to GAAP of each such Subsidiary shall at all times
equal or exceed $250,000.00.

ARTICLE IX

EVENTS OF DEFAULT

9.01     Event of Default. Any of the following shall constitute an “Event of
Default”:

(a)       Non-Payment. The Borrower fails to pay any amount due hereunder or
under any other Loan Document within one (1) Business Day after the same becomes
due; or

(b)       Representation or Warranty. Any representation or warranty made or
deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by the Borrower, or any
Responsible Officer furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect or incomplete in any material respect on
or as of the date made or deemed made; or

 

(c)

Covenant Defaults. The Borrower fails to perform or observe:

(i)        any term, covenant or agreement contained in Sections 7.03, 7.04(a),
7.07, 7.14 and 7.17 of this Agreement and such default shall continue unremedied
for a period of five (5) days after the occurrence of such default,

 

3rd A&R Credit Agreement [Enserco]                   

 

79

011038.0122\517034.09



(ii)       any term, covenant or agreement contained in Sections 7.05, 7.06,
7.08, 7.09 and 7.11 of this Agreement and such default shall continue unremedied
for a period of twenty (20) days after the occurrence of such default, and

(iii)      any other term, covenant or agreement contained in any of the Loan
Documents, other than those expressly set forth in clauses (i) and (ii) above;
or

(d)       Cross-Default. The Borrower or any Subsidiary of the Borrower
(i) fails to make any payment in respect of any Indebtedness or Contingent
Obligation having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement or otherwise) of more than
$5,000,000.00 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise); or (ii) fails to perform or observe any
other material condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement or otherwise)
of more than $5,000,000.00, if, after expiration of any grace or cure period
therein provided, the effect of such failure, event or condition is to cause, or
to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity, or such
Contingent Obligation to become payable or cash collateral in respect thereof to
be demanded; or

(e)       Swap Contracts. There shall have occurred with respect to any Swap
Contract to which the Borrower is a party an “Event of Default” or a
“Termination Event” (as defined in the applicable ISDA Master Agreement and any
related Credit Support Annex or Schedule) which entitles the applicable Swap
Bank to terminate the Swap Contract; or

(f)        Insolvency; Voluntary Proceedings. The Borrower or any Subsidiary of
the Borrower (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, whether at
stated maturity or otherwise; (ii) commences any Insolvency Proceeding with
respect to itself; or (iii) takes any action to effectuate or authorize any of
the foregoing; or

(g)       Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Borrower or any Subsidiary of the Borrower, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of the properties of Borrower, any
Subsidiary of the Borrower, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) the Borrower, any Subsidiary of the Borrower
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) the Borrower, any Subsidiary of
the Borrower acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefore), or other
similar Person for itself or a substantial portion of its property or business;
or

 

3rd A&R Credit Agreement [Enserco]                   

 

80

011038.0122\517034.09



(h)       ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000.00;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $500,000.00; or (iii) the Borrower or any ERISA Affiliate
shall fail to pay when due, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $500,000.00, or the aggregate of (i), (ii) and
(iii) exceeds $1,000,000.00; or

(i)        Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Borrower or any Subsidiary of the Borrower, which such judgment, order, decree
or award is not effectively stayed pending appeal thereof, involving in the
aggregate a liability as to any single or related series of transactions,
incidents or conditions, to pay an amount of $5,000,000.00 or more, unless
Borrower’s or any of its Subsidiary’s potential liability under such judgment,
order, decree or award is covered by insurance and the insurer acknowledges in
writing such coverage within thirty (30) days of the date such judgment, order,
decree or award is entered; or

(j)        Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against the Borrower or any Subsidiary of the Borrower which does or
would reasonably be expected to have a Material Adverse Effect; or

(k)       Change of Control. There occurs any Change of Control not previously
approved by all the Banks; or

 

(l)

Adverse Change. There occurs a Material Adverse Effect; or

(m)      Support Agreement. The Parent shall terminate or fail to perform its
obligations under the Support Agreement.

9.02     Remedies. If any Event of Default occurs, Agent may and shall, at the
request of the Required Banks:

(a)       declare an amount equal to the maximum aggregate amount that is or at
any time thereafter may become available for drawing by the beneficiary under
any outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) to be immediately due
and payable, and declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(b)       exercise on behalf of itself and the Banks all rights and remedies
available to it and the Banks under the Loan Documents or applicable law
including, without limitation, seeking to lift the stay in effect under the
Insolvency Proceeding;

 

3rd A&R Credit Agreement [Enserco]                   

 

81

011038.0122\517034.09



provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 9.01, the making of Loans and the Issuance of Letters of
Credit under this Agreement shall automatically terminate and an amount equal to
the maximum aggregate amount that is or at any time thereafter may become
available for drawing by the beneficiary under any outstanding Letters of Credit
(whether or not any beneficiary shall have presented, or shall be entitled at
such time to present, the drafts or other documents required to draw under such
Letters of Credit) together with the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of Agent, any Issuing Bank or any Bank.

9.03     Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

9.04     Application of Payments. Except as expressly provided in this
Agreement, from and after the date of the occurrence of any Sharing Event, all
amounts thereafter received or recovered under this Agreement or any other Loan
Document whether as a result of a payment by the Borrower, the exercise of
remedies by the Agent under any of the Loan Documents, liquidation of collateral
or otherwise, shall be applied according to Section 2.01 of the Intercreditor
Agreement.

ARTICLE X

AGENT

 

 

10.01

Appointment and Authorization.

(a)       Each Bank hereby irrevocably (subject to Section 10.09) appoints,
designates and authorizes Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b)       Each Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as Agent and such Issuing Bank may agree at the
request of the Required Banks that Agent will act for such Issuing Bank with
respect thereto; provided, however, that

 

3rd A&R Credit Agreement [Enserco]                   

 

82

011038.0122\517034.09



such Issuing Bank shall have all of the benefits and immunities (i) provided to
Agent in this Article X with respect to any acts taken or omissions suffered by
such Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and the application and agreements for letters of credit
pertaining to the Letters of Credit as fully as if the term “Agent” as used in
this Article X included such Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such Issuing
Bank. Prior to the issuance of a Letter of Credit or upon the payment of any
drawing on a Letter of Credit by an Issuing Bank other than Agent, such Issuing
Bank shall provide written notice to Agent of the dollar amount, the date of
such issuance or payment and the expiry date for such Letter of Credit. Such
issuance shall be subject to the consent of Agent. Such consent shall not result
in the imposition of any liability upon Agent.

10.02   Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

10.03   Liability of Agent. None of the Agent or any of its Related Persons
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Banks for any
recital, statement, representation or warranty made by the Borrower or any
Subsidiary or Affiliate of the Borrower, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or for
the value of or title to any Collateral, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. None of Agent or
any of its Related Persons shall be under any obligation to any Bank to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of the Borrower’s Subsidiaries or Affiliates.

 

 

10.04

Reliance by Agent.

(a)       Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the Banks
or Required Banks, as applicable, as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking

 

3rd A&R Credit Agreement [Enserco]                   

 

83

011038.0122\517034.09



or continuing to take any such action. Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Banks or
Required Banks, as applicable, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Banks.

(b)       For purposes of determining compliance with the conditions specified
in Sections 5.01 and 5.02, each Bank that has executed this Agreement shall,
unless it notifies the Agent to the contrary, be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
either sent by Agent to such Bank for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to the Bank.

10.05   Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Agent for the account of the Banks, unless Agent shall have received written
notice from a Bank or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify the Banks of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Banks or Required Banks, as applicable, in accordance with
Article IX; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable or in the best interest of the Banks.

10.06   Credit Decision. Each Bank acknowledges that none of Agent or any of its
Related Persons has made any representation or warranty to it, and that no act
by Agent hereinafter taken, including any review of the affairs of the Borrower
and its Subsidiaries, shall be deemed to constitute any representation or
warranty by Agent or any of its Related Persons to any Bank. Each Bank
represents to Agent that it has, independently and without reliance upon Agent
or any of its Related Persons and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, the value of and title to
any Collateral, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Bank also
represents that it will, independently and without reliance upon Agent or any of
its Related Persons and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower. Except for notices, reports and
other documents expressly herein required to be furnished to the Banks by Agent,
Agent shall not have any duty or responsibility to provide any Bank with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
which may come into the possession of any of Agent or its Related Persons.

 

3rd A&R Credit Agreement [Enserco]                   

 

84

011038.0122\517034.09



10.07   Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Banks shall indemnify upon demand the Agent, the Issuing Banks
and their respective Related Persons (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata in accordance with each Bank’s Pro Rata Share, from and against
any and all Indemnified Liabilities arising out of actions taken by the Agent,
the Issuing Banks and their respective Related Persons in their respective
capacities as Agent and/or an Issuing Bank; provided, however, that no Bank
shall be liable for the payment to the Agent, the Issuing Banks or any of their
respective Related Persons of any portion of such Indemnified Liabilities
resulting from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Bank shall reimburse Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent. THE FORGOING INDEMNITY
INCLUDES AN INDEMNITY FOR THE NEGLIGENCE OF THE AGENT, THE ISSUING BANKS OR ANY
OF THEIR RESPECTIVE RELATED PERSONS.

10.08   Agent in Individual Capacity. Fortis and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though Fortis were not Agent or an Issuing Bank
hereunder and without notice to or consent of the Banks. The Banks acknowledge
that, pursuant to such activities, Fortis or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Subsidiary) and acknowledge that Agent shall be under no obligation to provide
such information to them. With respect to its Loans, Fortis shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not Agent or an Issuing Bank, and the terms “Bank” and
“Banks” include Fortis in its individual capacity.

10.09   Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to the Banks. If Agent resigns under this Agreement, the Banks shall appoint,
with the approval of the Required Banks and, so long as no Event of Default has
occurred and is continuing, the consent of the Borrower, from among the Banks, a
successor agent for the Banks; provided that the Committed Line Portion of such
successor agent at the time of such resignation is equal to or greater than the
Committed Line Portion of SocGen. If no successor agent is appointed prior to
the effective date of the resignation of Agent, Agent may appoint, after
consulting with the Banks, and, so long as no Event of Default has occurred and
is continuing, with the consent of the Borrower, a successor agent from among
the Banks; provided that the Committed Line Portion of such successor agent at
the time of such resignation is equal to or greater than the Committed Line
Portion of SocGen. Upon a change of control of the Agent, so long as no Event of
Default has occurred and is continuing, the Borrower may, at its option, demand
the resignation of the Agent and appoint, with the approval of the Required
Banks, from

 

3rd A&R Credit Agreement [Enserco]                   

 

85

011038.0122\517034.09



among the Banks, a successor agent for the Banks; provided that the Committed
Line Portion of such successor agent at the time of such resignation is equal to
or greater than the Committed Line Portion of SocGen. For the purposes of the
foregoing sentence, a “change of control” of the Agent means the sale,
assignment or other transfer, whether direct or indirect, of more than fifty
percent (50%) of the Capital Stock or other ownership rights of the Agent or any
of its parent entities. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article X and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. If no successor agent has accepted appointment as Agent by
the date which is thirty (30) days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Banks shall perform all of the duties of Agent
hereunder until such time, if any, as the Banks appoint a successor agent as
provided for above.

10.10   Foreign Banks. Each Bank that is a “foreign corporation, partnership or
trust” within the meaning of the Code (a “Foreign Bank”) shall deliver to Agent,
prior to receipt of any payment subject to withholding under the Code (or after
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Person and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Person by the Borrower pursuant to this Agreement)
or IRS Form W-8ECI or any successor thereto (relating to all payments to be made
to such Person by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and Agent that such Person is entitled to
an exemption from, or reduction of, U.S. withholding tax. Thereafter and from
time to time, each such Person shall (a) promptly submit to Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (b) promptly notify Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction, and (c) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Bank, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Person. If such Person fails to deliver the above
forms or other documentation, then Agent may withhold from any interest payment
to such Person an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction. If any Governmental
Authority asserts that Agent did not properly withhold any tax or other amount
from payments made in respect of such Person, such Person shall indemnify Agent
therefore, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to Agent under this Section, and costs and
expenses (including Attorney Costs) of Agent. The obligation of the Banks under
this Section shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

3rd A&R Credit Agreement [Enserco]                   

 

86

011038.0122\517034.09



 

10.11

Collateral Matters.

(a)       The Agent is authorized on behalf of all the Banks, without the
necessity of any notice to or further consent from the Banks, from time to time
to take any action with respect to any Collateral or the Loan Documents which
may be necessary to perfect and maintain perfected the security interest in and
Liens upon the Collateral granted pursuant to the Loan Documents.

(b)       The Banks irrevocably authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon payment in full of all Loans and all other Obligations known
to the Agent and payable under this Agreement, any other Loan Document or any
Swap Contract; (ii) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted hereunder;
(iii) constituting property in which the Borrower or any Subsidiary owned no
interest at the time the Lien was granted or at any time thereafter;
(iv) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Borrower or such Subsidiary to be, renewed or extended; (v) consisting of an
instrument evidencing Indebtedness or other debt instrument, if the indebtedness
evidenced thereby has been paid in full; (vi) upon transfers of funds out of a
Bank Blocked Accounts, or (vii) if approved, authorized or ratified in writing
by all the Banks. Upon request by the Agent at any time, the Banks will confirm
in writing the Agent’s authority to release particular types or items of
Collateral pursuant to this Subsection 10.11(b); provided, however, that the
absence of any such confirmation for whatever reason shall not affect the
Agent’s rights under this Section 10.11.

(c)       Each Bank agrees with and in favor of each other that the Borrower’s
obligations to such Bank under this Agreement and the other Loan Documents is
not and shall not be secured by any real property collateral.

10.12   Monitoring Responsibility. Each Bank will make its own credit decisions
hereunder, including the decision whether or not to make advances or consent to
the Issuance of Letters of Credit, thus the Agent shall have no duty to monitor
the Collateral Position, the amounts outstanding under sub-lines or the
reporting requirements or the contents of reports delivered by the Borrower.
Each Bank assumes the responsibility of keeping itself informed at all times.

10.13   The Arrangers and Certain Agents. The Arrangers, the Syndication Agent
and the Documentation Agent shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their individual capacity as Banks
hereunder to the extent they are a party to this Agreement as a Bank.

 

3rd A&R Credit Agreement [Enserco]                   

 

87

011038.0122\517034.09



ARTICLE XI

MISCELLANEOUS

11.01   Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by all the Required Banks and the Borrower and acknowledged by Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that:

(a)       no amendment, waiver or consent shall, unless in writing, signed by
each Issuing Bank and approved by all the Banks, affect the rights or duties of
any Issuing Bank under this Agreement or any Letter of Credit application
relating to any Letter of Credit issued or to be issued by it;

(b)       no amendment, waiver or consent shall, unless in writing, signed by
Agent and approved by all the Banks: (i) affect the rights or duties of Agent
under this Agreement or any other Loan Document, (ii) reduce the amount or
extend the scheduled date of maturity of any Loan or of any installment thereof,
or reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Bank’s Committed Line Portion or amend the Expiration
Date or the Maturity Date, (iii) notwithstanding the terms of paragraph (c)
below, result in a Credit Extension in excess of the Borrowing Base Advance Cap,
(iv) amend, modify or waive any provision of this Section 11.01, any provision
of this Agreement which requires the consent or approval of all the Banks or the
Banks, or reduce the percentage specified in the definition of Required Banks,
(v) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, (vi) release
any of the Collateral (except as otherwise permitted by
Section 10.11(b)(i)-(vi)), (vii) amend or modify the definitions of “Pro Rata
Adjusted Share,” “Pro Rata Advance Share,” or “Pro Rata Share,” or (viii) amend
or modify the Borrower’s Second Amended and Restated Security Agreement;

(c)       no amendment, waiver or consent shall, unless in writing, signed by
Agent and approved by the Supermajority Banks, amend or modify the definitions
of “Advance Line Limit,” “Borrowing Base Advance Cap,” “Borrowing Base Sub-Cap,”
or “Close-out Amount.”

(d)       no amendment, waiver or consent shall, unless in writing, signed by
the Issuing Bank so affected, amend or modify the amounts and percentages set
forth opposite such Issuing Bank’s name in the definitions of “Issuing Bank
Sub-Limit” or “Issuing Percentage,” “L/C Sub-Limit Cap,” such Issuing Bank to
provide written notice to Agent and the Banks promptly upon the effective date
of such amendment or modification;

(e)       no amendment, waiver or consent shall, unless in writing, signed by
Agent and each Bank that is a Swap Bank that is not then a Defaulting Bank (if
applicable) at the time of such amendment, waiver or consent: (a) amend, modify
or waive Sections 7.17, 9.04 or 11.21, (b) amend, modify or waive the
Intercreditor Agreement, or (c) amend, modify or

 

3rd A&R Credit Agreement [Enserco]                   

 

88

011038.0122\517034.09



waive any other Section of this Agreement which amendment, modification or
waiver would affect the rights and duties of the Swap Banks hereunder; and

(f)        the fee letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.

 

 

11.02

Notices.

(a)       General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 11.02; or, in the case of the Borrower, Agent,
or the Issuing Banks, to such other address as shall be designated by such party
in a notice to the other parties, and in the case of any other party, to such
other address as shall be designated by such party in a notice to the Borrower,
Agent and the Issuing Banks. All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (i) actual receipt by
the intended recipient and (ii) (A) if delivered by hand or by courier, when
signed for by the intended recipient; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to Agent and the Issuing Banks pursuant to Article II shall not
be effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified on Schedule 11.02, it being understood and
agreed that a voicemail message shall in no event be effective as a notice,
communication or confirmation hereunder.

(b)       Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, Agent and the Banks. Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

(c)       Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

(d)       Reliance by Agent and Banks. Agent and the Banks shall be entitled to
rely and act upon any notices (including telephonic notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Agent and each of its Related Persons and each Bank from all

 

3rd A&R Credit Agreement [Enserco]                   

 

89

011038.0122\517034.09



losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with Agent may be recorded by
Agent, and each of the parties hereto hereby consents to such recording.

11.03   No Waiver; Cumulative Remedies. No failure by any Bank or Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

11.04   Costs and Expenses. The Borrower agrees (a) to pay or reimburse Agent
for all reasonable costs and expenses incurred by Agent in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse Agent and each Bank for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by Agent and the cost of independent public
accountants and other outside experts retained by Agent or any Bank. The
agreements in this Section shall survive the termination of this Agreement and
repayment of all the other Obligations.

11.05   Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to indemnify, save and hold harmless the Agents
and each of its Related Persons, each Issuing Bank, each Bank and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than Agent or any Bank) relating directly or
indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against any Loan Party, any Affiliate of any Loan Party or
any of their respective officers or directors; (b) any and all claims, demands,
actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of Agent
or the replacement of any Bank) be asserted or imposed against any Indemnitee,
arising out of or relating to, the Loan Documents, any predecessor loan
documents, the use or contemplated use of the proceeds of any Credit Extension,
or the relationship of any Loan Party, Agent and the Banks under this Agreement
or any other Loan Document; (c) any administrative or investigative proceeding
by any Governmental Authority arising out of or related to a claim, demand,
action or cause of action described in subsection (a) or (b) above; and (d) any
and all liabilities (including liabilities under indemnities), losses, costs or
expenses (including Attorney Costs) that

 

3rd A&R Credit Agreement [Enserco]                   

 

90

011038.0122\517034.09



any Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, WHETHER OR NOT ARISING OUT
OF THE NEGLIGENCE OF AN INDEMNITEE, and whether or not an Indemnitee is a party
to such claim, demand, action, cause of action or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, however, that no
Indemnitee shall be entitled to indemnification for any claim caused by its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final judgment. The agreements in this Section shall survive the
termination of this Agreement and repayment of all the other Obligations.

11.06   Payments Set Aside. To the extent that the Borrower makes a payment to
Agent or any Bank, or Agent or any Bank exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent or such Bank in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Bank severally agrees to pay to Agent upon demand its applicable share
of any amount so recovered from or repaid by Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

 

11.07

Successors and Assigns.

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)       Any Bank may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Committed Line Portion and the Loans (including for purposes of this
subsection (b) and participations in L/C Obligations) at the time owing to it);
provided, however, that (i) the aggregate amount of the Committed Line Portion
(which for this purpose includes Loans outstanding thereunder) subject to each
such assignment, determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent, shall not be less than
$5,000,000.00, (ii) each of Agent, the Issuing Banks, and, so long as no Event
of Default has occurred and is continuing, the Borrower (except an assignment by
a Bank to another Bank which such assignment shall not require the consent of
Borrower) consents (each such consent not to be unreasonably withheld or
delayed) to such assignment, (iii) each partial

 

3rd A&R Credit Agreement [Enserco]                   

 

91

011038.0122\517034.09



assignment shall be made as an assignment of a proportionate part of all the
assigning Bank’s rights and obligations under this Agreement with respect to the
Loans or the Committed Line Portion assigned, and (iv) the parties to each
assignment shall execute and deliver to Agent an Assignment and Acceptance, such
Assignment and Acceptance to be in the form attached hereto as Exhibit C,
together with a processing and recordation fee of $3,500.00. Subject to
acceptance and recording thereof by Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 4.07, 11.04 and
11.05). Upon request, the Borrower (at its expense) shall execute and deliver
new or replacement Notes to the assigning Bank and the assignee Bank provided
the replaced Notes are simultaneously returned to the Borrower. Any assignment
or transfer by a Bank of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Bank of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)       Agent, acting solely for this purpose as an agent of the Borrower,
shall maintain at Agent’s Office a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Committed Line Portions of, and principal amount of the Loans
and L/C Obligations owing to, each Bank pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

(d)       Any Bank may, without the consent of, or notice to, the Borrower or
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Committed Line Portion
and/or the Loans (including such Bank’s participations in L/C Obligations) owing
to it); provided, however, that (i) such Bank’s obligations under this Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, Agent and the other Banks shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, however, that such agreement or
instrument may provide that such Bank will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that would
(i) postpone any date upon which any payment of money is scheduled to be paid to
such Participant, or (ii) reduce the principal, interest, fees or other amounts
payable to such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each

 

3rd A&R Credit Agreement [Enserco]                   

 

92

011038.0122\517034.09



Participant shall be entitled to the benefits of Sections 4.01 and 4.02 to the
same extent as if it were a Bank and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.09 as though it
were a Bank, provided, however, that such Participant agrees to be subject to
Section 2.12 as though it were a Bank.

(e)       A Participant shall not be entitled to receive any greater payment
under Section 4.01 or 4.02 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Bank if it were a Bank
shall not be entitled to the benefits of Section 4.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 11.08 as though
it were a Bank.

(f)        Any Bank may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, however, that no such
pledge or assignment shall release a Bank from any of its obligations hereunder
or substitute any such pledgee or assignee for such Bank as a party hereto.

(g)       If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Subsection 11.07(b)), the Borrower shall be deemed to
have given its consent five Business Days after the date notice thereof has been
delivered by the assigning Bank (through Agent) unless such consent is expressly
refused by the Borrower prior to such fifth Business Day.

(h)       Notwithstanding anything to the contrary contained herein, if at any
time any Issuing Bank assigns all of its Committed Line Portion and Loans
pursuant to subsection (b) above, such Bank shall, (i) upon 30 days’ notice to
the Borrower and the Banks, resign as an Issuing Bank. In the event of any such
resignation as an Issuing Bank, the Borrower shall be entitled to appoint from
among the Banks a successor Issuing Bank to such Issuing Bank hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such Bank as an Issuing Bank. The resigning
Issuing Bank shall retain all the rights and obligations of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of each of its resignation as an Issuing Bank and all L/C Obligations with
respect thereto (including the right to require the Banks to make Loans or fund
participations in L/C Obligations pursuant to Section 3.03).

11.08   Confidentiality. Each of Agent and the Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal

 

3rd A&R Credit Agreement [Enserco]                   

 

93

011038.0122\517034.09



process; (d) to any other party to this Agreement; (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower; (g) with the consent of the Borrower; (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to Agent or any Bank on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Bank’s or its Affiliates’ investment portfolio in connection
with ratings issued with respect to such Bank or its Affiliates. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to Agent or any Bank on a nonconfidential basis
prior to disclosure by the Borrower; provided, however, that, in the case of
Information received from the Borrower after the date hereof, such Information
is clearly identified in writing at the time of delivery as confidential. The
foregoing is not intended to limit the Banks’ obligations to maintain
confidential information received from the Borrower under applicable laws. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each Bank agrees that it and its respective Affiliates, directors, officers,
employees and agents (collectively, “Representatives”) will not use any of the
Information for any reason or purpose other than in connection with its or any
of its Affiliates’ business relationship with Borrower. Each of the Banks
specifically agrees that the Information will not be utilized to evaluate the
current or prospective banking relationship between such Bank and any person or
entity that is not a party to this Agreement. Each Bank agrees that it will not
disclose to any person (other than a person to whom Information is otherwise
permitted to be disclosed under this Section 11.08) the fact that Information
has been disclosed to it or its Representatives. Each Bank shall be responsible
for enforcing this Section 11.08 as to its Representatives.

11.09   Set-off. In addition to any rights and remedies of the Banks provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Bank is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the respective Loan Parties against any and all Obligations owing to such
Bank, now or hereafter existing, irrespective of whether or not Agent or such
Bank shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured. Each Bank agrees
promptly to notify the Borrower and Agent after any such set-off

 

3rd A&R Credit Agreement [Enserco]                   

 

94

011038.0122\517034.09



and application made by such Bank; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

11.10   Interest Rate Limitations. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Bank shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by Agent or a Bank exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

11.11   Automatic Debits of Fees. With respect to any fee, commission, interest
or any other cost or expense or other payment due hereunder (including Attorney
Costs) due and payable to the Agent or any Bank under the Loan Documents, the
Borrower hereby irrevocably authorizes Wells Fargo to debit from the Bank
Blocked Accounts an amount such that the aggregate amount debited from all such
deposit accounts does not exceed such fee, commission, interest or other cost or
expense and to transfer such amount to the Agent to be applied to any such
payment due hereunder, provided, however, that Agent shall promptly notify
Borrower of any such debit. If there are insufficient funds in the Bank Blocked
Accounts to cover the amount of the fee, commission, interest or other cost or
expense then due, such debits will be reversed (in whole or in part, in the
Agent’s sole discretion) and such amount not debited shall be deemed to be
unpaid. No such debit under this Section shall be deemed a set-off.

11.12   Notification of Addresses, Lending Offices, Etc. Each Bank shall notify
Agent in writing of any changes in the address to which notices to the Bank
should be directed, of addresses of any Lending Office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as Agent shall reasonably request.

11.13   Bank Blocked Accounts Charges and Procedures. The Agent may authorize
Wells Fargo to (a) charge the Bank Blocked Accounts for all returned checks,
service charges, and other fees and charges associated with the deposits by the
Borrower to and withdrawals by the Borrower from the Bank Blocked Accounts; and
(b) follow its usual procedures in the event the Bank Blocked Accounts or any
check, draft or other order for payment of money should be or become the subject
of any writ, levy, order or other similar judicial or regulatory order or
process; provided, however, that such authorizations may be terminated at any
time by Agent. Funds are not available if, in the reasonable determination of
Agent, they are subject to a hold, dispute or legal process preventing their
withdrawal. If the available balances in the Bank Blocked Accounts relating to
the Borrower are not sufficient to pay Wells Fargo for any returned check, draft
or order for the payment of money relating to the Borrower, or to compensate
Wells Fargo for any charges or fees due Wells Fargo with respect to the deposits
by the Borrower to and withdrawals by the Borrower from the Bank Blocked
Accounts, the Borrower agrees to pay on demand the amount due Wells Fargo. The
Borrower

 

3rd A&R Credit Agreement [Enserco]                   

 

95

011038.0122\517034.09



agrees that it cannot, and will not, withdraw any monies from the Bank Blocked
Accounts until such time as the Agent authorizes such withdrawal and it will not
permit the Bank Blocked Accounts to become subject to any other pledge,
assignment, lien, charge or encumbrance of any kind, nature or description,
other than Agent’s security interest.

11.14   Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

11.15   Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

11.16   No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Banks, the Agent and
the Agent’s Related Persons, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.

11.17   Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided, however, that the inclusion of supplemental
rights or remedies in favor of Agent or the Banks in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

11.18   Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Bank, regardless of any investigation made by Agent or any Bank or on their
behalf and notwithstanding that Agent or any Bank may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

 

11.19

Governing Law and Jurisdiction.

(a)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, HOWEVER, THAT AGENT AND EACH
BANK SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

3rd A&R Credit Agreement [Enserco]                   

 

96

011038.0122\517034.09



(b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE STATE COURTS LOCATED IN NEW YORK
COUNTY, CITY OF NEW YORK, STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, AGENT AND EACH BANK CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, AGENT AND EACH BANK IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, AGENT AND EACH BANK WAIVE PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, UPON ITSELF AND HAVE
IRREVOCABLY APPOINTED CORPORATION SERVICE COMPANY, 80 STATE STREET, ALBANY, NEW
YORK 12207-2543, AS REGISTERED AGENT FOR PURPOSE OF ACCEPTING SERVICE OF PROCESS
WITHIN THE STATE OF NEW YORK.

11.20   Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

11.21   Intercreditor Agreement. Each Bank hereby agrees that it shall take no
action to terminate its obligations under the Intercreditor Agreement and will
otherwise be bound by and take no actions contrary to the Intercreditor
Agreement.

11.22   Amendment and Restatement. As of the Closing Date, this Agreement amends
and restates in its entirety the Existing Credit Agreement. Borrower hereby
agrees that (a) the loans outstanding under the Existing Credit Agreement and
all accrued and unpaid interest thereon, (b) all Letters of Credit issued and
outstanding under the Existing Credit Agreement, and (c) all accrued and unpaid
fees under the Existing Credit Agreement shall be deemed to be outstanding under
and payable by this Agreement.

 

3rd A&R Credit Agreement [Enserco]                   

 

97

011038.0122\517034.09



11.23   Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

11.24   USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Bank or the Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Bank, provide all
documentation and other information that the Agent or such Bank requests in
order to comply with its ongoing obligations under applicable “know your
customer” anti-money laundering rules and regulations, including the Act.

[the remainder of this page intentionally left blank]

 

3rd A&R Credit Agreement [Enserco]                   

 

98

011038.0122\517034.09



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

ENSERCO ENERGY INC.,

a South Dakota corporation

 

 

By:

/s/ Victoria J. Campbell

Name: Victoria J. Campbell

 

Title:

Vice President and General Manager

 

350 Indiana Street, Suite 400

Golden, Colorado 80401

Attention: Thomas M. Ohlmacher

Telephone: (303) 568-3261

Facsimile: (303) 568-3250

 

FORTIS CAPITAL CORP.,

as Agent

 

 

By:

/s/ Chad Clark

Name: Chad Clark

 

Title:

Director

 

Head of Energy Commodities Group

 

 

 

By:

/s/ Michiel V.M. van der Voort

Name: Michiel V.M. van der Voort

 

Title:

Managing Director

 

Head of Commodities America

 

15455 North Dallas Parkway, Suite 1400

Addison, TX 75001

Attention: Corey Hingson

Telephone: (214) 866-2535

Facsimile: (214) 969-9332

 

3rd A&R Credit Agreement [Enserco]

Schedule 2.01

011038.0122\517034.09



SOCIETE GENERALE,

as a Bank and an Issuing Bank

 

 

By:

/s/ Chung-Taek Oh

Name: Chung-Taek Oh

 

Title:

Vice President

 

 

By:

/s/ Emmanuel Chesneau

Name: Emmanuel Chesneau

 

Title:

Managing Director

 

1221 Avenue of the Americas

New York, NY 10020

Attn: Chung Taek Oh

Phone: (212) 278-6345

Fax: (212) 278-7953

 

BNP PARIBAS,

as a Bank and an Issuing Bank

 

 

By:

/s/ Keith Cox

Name: Keith Cox

 

Title:

Managing Director

 

 

 

By:

/s/ Jordan Nenoff

Name: Jordan Nenoff

 

Title:

Director

 

787 Seventh Avenue

New York, NY 10019

Attn: Keith Cox

Phone: (212) 841-2575

Tax: (212) 841-2536

 

3rd A&R Credit Agreement [Enserco]                   

 

2

011038.0122\517034.09



U.S. BANK NATIONAL ASSOCIATION,

as a Bank

 

 

By:

/s/ Monte E. Deckerd

Name: Monte E. Deckerd

 

Title:

Senior Vice President

 

918 17th Street

DNCOBB3E

Denver, CO 80202

 

Attn:

Monte Deckerd

Phone: (303) 585-4212

Fax: (303) 585-4362

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Bank

 

 

By:

/s/ Chan K. Park

 

Name:

Chan K. Park

 

Title:

Senior Vice President and Manager

1251 Avenue of the Americas

New York, NY 10020-1104

Attention: Commodities & Structured Trade

 

Finance Group – Chan Park

Phone: (212) 782-5512

Fax: (212) 782-5871

 

 

 

3rd A&R Credit Agreement [Enserco]                   

 

3

011038.0122\517034.09



 

 

SCHEDULE 2.01

 

COMMITTED LINE AND

COMMITTED LINE PORTIONS

(EXCLUDING SWAP CONTRACTS)

 

I.

Committed Line:

 

 

A.

Maximum Line:

$300,000,000.00

 

 

B.

Total Line Amount Subscribed:

$240,000,000.00

 

 

C.

Subscribed Percentage:

80%

 

II.

Committed Line Portions:

 

 

A.

Subscribed Amounts:

 

Bank

Dollar Amount

Pro Rata Share

 

 

 

Fortis Capital Corp.

$ 60,000,000.00

25%

BNP Paribas

$ 60,000,000.00

25%

Societe Generale

$ 60,000,000.00

25%

The Bank of Tokyo Mitsubishi UFJ, Ltd., New York Branch



$ 40,000,000.00

16.666666667%

U.S. Bank National Association

$ 20,000,000.00

8.333333333%

Total Subscribed Line Portions

$240,000,000.00__

100%

 

III.

Advance Line Limit:

$50,000,000.00

 

Effective Date: May 8, 2009

 

 

3rd A&R Credit Agreement [Enserco]

Schedule 2.01

011038.0122\517034.09

 

 